Exhibit 10.1

 

Execution Version

 

 

Published CUSIP Number:  90212WAD6

 

THREE-YEAR SENIOR UNSECURED CREDIT AGREEMENT

 

 

dated as of

 

June 24, 2008

 

among

 

TYCO INTERNATIONAL FINANCE S.A.,
Borrower

 

TYCO INTERNATIONAL LTD.,
Guarantor

 

The Lenders Party Hereto

 

and

 

CITIBANK, N.A.
as Administrative Agent

 

CITIGROUP GLOBAL MARKETS INC. and BANC OF AMERICA SECURITIES LLC
as Joint Bookrunners and Joint Lead Arrangers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

Definitions

1

 

 

 

Section 1.01

Defined Terms

1

Section 1.02

Classification of Loans and Borrowings

14

Section 1.03

Terms Generally

14

Section 1.04

Accounting Terms; GAAP

15

 

 

 

ARTICLE II

The Credits

15

 

 

 

Section 2.01

Commitments

15

Section 2.02

Loans and Borrowings

15

Section 2.03

Requests for Borrowings

16

Section 2.04

[Intentionally Omitted]

17

Section 2.05

Funding of Borrowings

17

Section 2.06

Interest Elections

18

Section 2.07

Termination and Reduction of Commitments

19

Section 2.08

Repayment of Loans; Evidence of Debt

20

Section 2.09

Prepayment of Loans

20

Section 2.10

Fees

21

Section 2.11

Interest

21

Section 2.12

Calculation of Interest and Fees

22

Section 2.13

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

22

Section 2.14

Commitment Increase

24

 

 

 

ARTICLE III

Representations and Warranties

25

 

 

 

Section 3.01

Organization; Powers

25

Section 3.02

Authorization; Enforceability

25

Section 3.03

Governmental Approvals; No Conflicts

26

Section 3.04

Financial Condition; No Material Adverse Change

26

Section 3.05

Litigation and Environmental Matters

26

Section 3.06

Investment Company Status

27

Section 3.07

Taxes

27

Section 3.08

ERISA

27

Section 3.09

Disclosure

27

Section 3.10

Subsidiaries

28

Section 3.11

Margin Regulations

28

 

 

 

ARTICLE IV

Conditions

28

 

 

 

Section 4.01

Effective Date

28

 

i

--------------------------------------------------------------------------------


 

Section 4.02

Each Borrowing

29

Section 4.03

Each Commitment Increase

30

 

 

 

ARTICLE V

Covenants

30

 

 

 

Section 5.01

Financial Statements and Other Information

30

Section 5.02

Existence; Conduct of Business

31

Section 5.03

Maintenance of Properties; Insurance

32

Section 5.04

Books and Records; Inspection Rights

32

Section 5.05

Compliance with Laws

32

Section 5.06

Use of Proceeds

33

Section 5.07

Liens

33

Section 5.08

Fundamental Changes

34

Section 5.09

Financial Covenant

35

Section 5.10

Limitation on Restrictions on Subsidiary Dividends and Other Distributions

35

Section 5.11

Transactions with Affiliates

37

Section 5.12

Subsidiary Guarantors

38

Section 5.13

Subsidiary Debt

38

 

 

 

ARTICLE VI

Events of Default

39

 

 

 

Section 6.01

Events of Default

39

 

 

 

ARTICLE VII

The Administrative Agent

41

 

 

 

ARTICLE VIII

Guarantee

44

 

 

 

Section 8.01

The Guarantee

44

Section 8.02

Guarantee Unconditional

44

Section 8.03

Discharge Only upon Payment in Full; Reimbursement in Certain Circumstances

45

Section 8.04

Waiver by the Guarantor

45

Section 8.05

Subrogation

45

Section 8.06

Stay of Acceleration

46

 

 

 

ARTICLE IX

Yield Protection, Illegality and Taxes

46

 

 

 

Section 9.01

Alternate Rate of Interest

46

Section 9.02

Illegality

46

Section 9.03

Increased Costs

47

Section 9.04

Break Funding Payments

48

Section 9.05

Taxes

48

Section 9.06

Matters Applicable to all Requests for Compensation

49

Section 9.07

Mitigation Obligations

50

 

 

 

ARTICLE X

Miscellaneous

50

 

ii

--------------------------------------------------------------------------------


 

Section 10.01

Notices

50

Section 10.02

Waivers; Amendments

51

Section 10.03

Expenses; Indemnity; Damage Waiver

52

Section 10.04

Successors and Assigns

54

Section 10.05

Survival

59

Section 10.06

Counterparts; Integration; Effectiveness

59

Section 10.07

Severability

60

Section 10.08

Right of Setoff

60

Section 10.09

Governing Law; Jurisdiction; Consent to Service of Process

60

Section 10.10

Waiver of Jury Trial

61

Section 10.11

Waiver of Immunities

61

Section 10.12

Judgment Currency

62

Section 10.13

Headings

62

Section 10.14

Confidentiality

62

Section 10.15

Electronic Communications

63

Section 10.16

USA PATRIOT Act Notice

65

 

SCHEDULES:

 

Schedule 1.01 - Pricing Grid

 

Schedule 2.01 - Commitments

 

Schedule 5.09 - Cross Guarantees

 

Schedule 10.01 - Administrative Agent’s Office; Lender Notice Addresses

 

EXHIBITS:

 

Exhibit A - Form of Note

 

Exhibit B - Form of Assignment and Assumption

 

Exhibit C-1 - Form of opinion of general counsel of Guarantor

 

Exhibit C-2 - Form of opinion of special Luxembourg counsel

 

Exhibit C-3 - Form of opinion of special Bermuda counsel

 

Exhibit C-4 - Form of opinion of special New York counsel

 

Exhibit D - Form of Subsidiary Guaranty

 

Exhibit E - Form of Commitment Increase Request

 

iii

--------------------------------------------------------------------------------


 

THREE-YEAR SENIOR UNSECURED CREDIT AGREEMENT dated as of June 24, 2008 (the
“Closing Date”), among TYCO INTERNATIONAL FINANCE S.A., a Luxembourg company
(the “Borrower”), TYCO INTERNATIONAL LTD., a Bermuda company (the “Guarantor”),
the LENDERS party hereto and CITIBANK, N.A., as Administrative Agent.

 

The parties hereto agree as follows:

 


ARTICLE I

 


DEFINITIONS


 


SECTION 1.01         DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS HAVE THE MEANINGS SPECIFIED BELOW:


 

“ABR”, when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bear interest at a rate per annum equal to
the Alternate Base Rate.

 

“Accumulated Other Comprehensive (Loss) Income” on any date means the amount of
“Accumulated Other Comprehensive (Loss) Income” of the Guarantor and its
Subsidiaries as of the end of the most recently completed fiscal quarter of the
Guarantor prior to such date of determination determined on a Consolidated
basis.

 

“Administrative Agent” means Citibank, in its capacity as administrative agent
for the Lenders under this Agreement and the other Loan Documents, or any
successor administrative agent.

 

“Administrative Agent’s Office” means the office address, facsimile number,
electronic mail address, telephone number and account information set forth on
Schedule 10.01 with respect to the Administrative Agent or such other address,
facsimile number, electronic mail address, telephone number or account
information as shall be designated by the Administrative Agent in a notice to
the Borrower and the Lenders.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified.  For
purposes of this definition, the term “control” (including the terms
“controlling” and “under common control with”) means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Base Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Base Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Base Rate
or the Federal Funds Effective Rate, respectively.

 

1

--------------------------------------------------------------------------------


 

“Applicable Margin” means, with respect to any Eurodollar Loan, either (i) at
any time during which less than 50% of the then applicable aggregate Commitments
are being utilized, the rate per annum set forth on the Pricing Grid opposite
the reference to the applicable Index Debt Rating under the heading “Applicable
Margin” and under the sub heading “Less than 50% of the then applicable
Commitments utilized”, or (ii) at any time during which 50% or more of the then
applicable aggregate Commitments are being utilized, the rate per annum set
forth on the Pricing Grid opposite the reference to the applicable Index Debt
Rating under the heading “Applicable Margin” and under the sub heading “50% or
more of the then applicable Commitments utilized”; any change in the Applicable
Margin resulting from an Index Debt Rating Change or an aggregate Commitment
utilization change shall be determined in accordance with Schedule 1.01 and
shall be effective on the date of such Index Debt Rating Change or utilization
change, as the case may be.

 

“Applicable Percentage” means, with respect to any Lender, the percentage
(rounded to the ninth decimal) of the total Commitments in effect at any given
time represented by such Lender’s then applicable Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the outstanding principal amounts of the Loans made by the
respective Lenders.

 

“Approved Fund” has the meaning assigned to such term in Section 10.04.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

 

“Assuming Lender” has the meaning assigned to that term in Section 2.14(d).

 

“Assumption Agreement” has the meaning assigned to that term in
Section 2.14(d)(ii).

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Base Rate” means the rate of interest per annum publicly announced from time to
time by Citibank as its base rate or prime rate in effect at its principal
office in New York City.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning set forth in the preamble hereto.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

2

--------------------------------------------------------------------------------


 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 9.03(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

 

“Citibank” means Citibank, N.A.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender at any time, the commitment of
such Lender to make Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder at
such time, as such commitment may be (a) increased from time to time pursuant to
Section 2.14, (b) reduced from time to time pursuant to Section 2.07, and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04.  The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable. 
The initial aggregate amount of the Lenders’ Commitments is $500,000,000.

 

“Commitment Increase” has the meaning assigned to that term in Section 2.14(a).

 

“Commitment Increase Notice” has the meaning assigned to that term in
Section 2.14(a).

 

“Communications” has the meaning assigned to such term in Section 10.15.

 

“Compensation Period” has the meaning assigned to such term in Section 2.05(b).

 

“Consolidated” refers to the consolidation of accounts of the Guarantor and its
consolidated Subsidiaries in accordance with GAAP.

 

“Consolidated EBITDA” means, for any fiscal period, Consolidated Net Income for
such period plus the following, to the extent deducted in calculating such
Consolidated Net Income:  (a) Consolidated Interest Expense, (b) income tax
expense, (c) depreciation and amortization expense (d) any extraordinary
expenses or losses, (e) losses on sales of assets outside of the ordinary course
of business and losses from discontinued operations, (f) any losses on the
retirement of debt identified in the Consolidated statements of cash flows and
(g) any other

 

3

--------------------------------------------------------------------------------


 

nonrecurring or non-cash charges (including charges incurred in respect of the
Transactions), and minus, to the extent included in calculating such
Consolidated Net Income for such period, the sum of (a) any extraordinary income
or gains, (b) gains on the sales of assets outside of the ordinary course of
business and gains from discontinued operations, (c) any gains on the retirement
of debt identified in the Consolidated statements of cash flows and (d) any
other nonrecurring or non-cash income, all as determined on a Consolidated
basis; provided that, in calculating Consolidated EBITDA, the effect of the
Cross Guarantees shall be disregarded.  If during such period the Guarantor or
any Subsidiary shall have made an acquisition, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto as if such
acquisition occurred on the first day of such period.

 

“Consolidated Interest Expense” means, for any fiscal period (without
duplication), (a) the Consolidated interest expense of the Guarantor and its
Consolidated Subsidiaries for such period plus (b) if a Permitted Securitization
Transaction outstanding during such period is accounted for as a sale of
accounts receivable, chattel paper, general intangibles or the like under GAAP,
the additional consolidated interest expense that would have accrued during such
period had such Permitted Securitization Transaction been accounted for as a
borrowing during such period, determined on a Consolidated basis.

 

“Consolidated Net Income” means, for any fiscal period, the Consolidated net
income of the Guarantor for such period.

 

“Consolidated Tangible Assets” means, at any time, the total assets less all
Intangible Assets appearing on the Consolidated balance sheet of the Guarantor
as of the end of the most recently concluded fiscal quarter of the Guarantor.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
amount of Debt of the Guarantor determined on a Consolidated basis, as of such
date; provided that Guarantees shall be valued at the amount thereof, if any,
reflected on the Consolidated balance sheet of the Guarantor; provided that if a
Permitted Securitization Transaction is outstanding at such date and is
accounted for as a sale of accounts receivable, chattel paper, general
intangibles, or the like, under GAAP, Consolidated Total Debt determined as
aforesaid shall be adjusted to include the additional Debt, determined on a
consolidated basis as of such date, which would have been outstanding at such
date had such Permitted Securitization Transaction been accounted for as a
borrowing at such date; provided, further, that Consolidated Total Debt shall
not include Debt of a joint venture, partnership or similar entity which is
Guaranteed by the Guarantor or a Consolidated Subsidiary by virtue of the joint
venture, partnership or similar arrangement with respect to such entity or by
operation of applicable law (and not otherwise) except to the extent that the
aggregate outstanding principal amount of such excluded Debt at such date
exceeds $50,000,000; and provided, further, that Consolidated Total Debt shall
not include Cross Guarantees.

 

“Cross Guarantees” means the Guarantees by the Guarantor or its Subsidiaries of
obligations of Tyco Electronics Ltd. or Covidien International Finance S.A. or
their respective subsidiaries that are listed on Schedule 5.09, to the extent
that the direct obligor with respect to

 

4

--------------------------------------------------------------------------------


 

the obligations covered by such Guarantee guarantees or is otherwise obligated
to the payments of such guaranteed obligation for the benefit of the Guarantor
or such Subsidiary.

 

“Debt” of any Person means, at any date, without duplication, (a) the principal
of all obligations of such Person for borrowed money; (b) the principal of all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments; (c) all obligations of such Person in respect of the deferred
purchase price of property or services recorded on the books of such Person
(except for (i) trade and similar accounts payable and accrued expenses,
(ii) employee compensation, deferred compensation and pension obligations, and
other obligations arising from employee benefit programs and agreements or other
similar employment arrangements, (iii) obligations in respect of customer
advances received and (iv) obligations in connection with earnout and holdback
agreements, in each case in the ordinary course of business); (d) any obligation
of such Person to reimburse the issuer of any letter of credit, performance
bond, performance guaranty or bank guaranty issued for the account of such
Person upon which, and only to the extent that, a drawing has been made (or such
reimbursement obligation is otherwise not contingent) and such non-contingent
obligation is not reimbursed within five Business Days; (e) the net capitalized
amount of all obligations of such person as lessee which are capitalized on the
books of such Person in accordance with GAAP; (f) all Debt of others secured by
any Lien on property of such Person, whether or not the Debt secured thereby has
been assumed, but only to the extent of the lesser of the face amount of the
obligation or the fair market value of the assets so subject to the Lien; and
(g) all Guarantees by such Person of Debt of others (except the Guarantor or any
Subsidiary); provided that the term “Debt” shall not include:

 

(A)          Intercompany Debt (except that, for the purposes of Sections 5.10
and 5.11, Debt shall include Intercompany Debt); or

 

(B)           obligations in respect of trade letters of credit or bank
guaranties supporting trade and similar accounts payable arising in the ordinary
course of business, or

 

(C)           Nonrecourse Debt.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Designated Officer” means the chief executive officer, president, chief
financial officer or treasurer of Tyco International Management Company.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied or waived.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered

 

5

--------------------------------------------------------------------------------


 

into by any Governmental Authority, relating in any way to the environment,
health, safety or Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Guarantor or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any Person, trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b)(3) of
ERISA.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan; (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Guarantor or any of
its ERISA Affiliates of any liability under Title IV of ERISA (other than
payment of PBGC premiums) with respect to the termination of any Plan; (e) the
receipt by the Guarantor or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to the PBGC’s intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by the Borrower or any of its ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan;
(g) the receipt by the Guarantor or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Guarantor or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; or (h) the failure to
timely make any required contribution or premium payment in respect of any Plan
or contribution in respect of any Multiemployer Plan.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bear interest at a rate per annum
equal to the applicable LIBO Rate plus the Applicable Margin.

 

“Eurodollar Reserve Percentage” in respect of any Lender and for any day during
any Interest Period, the reserve percentage (expressed as a decimal) in effect
on such day and applicable to such Lender under Regulation D promulgated by the
Board for determining such Lender’s reserve requirement (including any
emergency, supplemental or other marginal reserve

 

6

--------------------------------------------------------------------------------


 

requirement) with respect to “Eurocurrency liabilities”, as in effect from time
to time (“FRB Regulation D”).

 

“Event of Default” has the meaning assigned to such term in Article VI.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Obligor hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 10.04(e)), any United States
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 9.05(e) (except to the extent such failure is attributable to a
Change in Law), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from either Obligor with respect to
such withholding tax pursuant to Section 9.05(a).

 

“Facility Fee” has the meaning assigned to such term in Section 2.10(a)(ii).

 

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Fee Letters” means each of (i) the letter dated May 28, 2008, between the
Borrower and the Administrative Agent and (ii) the letter dated May 28, 2008,
between the Borrower and the Lead Arrangers.

 

“Fitch” means Fitch Investor’s Service, Inc.

 

“Fitch Rating” means, at any time, the rating published by Fitch of the
Borrower’s Index Debt.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

 

7

--------------------------------------------------------------------------------


 

“Governmental Authority” means the government of the United States of America or
any political subdivision thereof, any other nation or any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“Granting Lender” has the meaning assigned to such term in Section 10.04(g).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt or
other obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Guarantor” has the meaning set forth in the preamble hereto.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes.

 

“Increase Date” has the meaning assigned to that term in Section 2.14(a).

 

“Increasing Lender” has the meaning assigned to that term in Section 2.14(b).

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person other than the
Guarantor or subject to any other credit enhancement.

 

“Index Debt Rating” means the S&P Rating, the Moody’s Rating and the Fitch
Rating.

 

“Index Debt Rating Change” means a change in the S&P Rating, the Moody’s Rating
or the Fitch Rating that results in a change from one Index Debt Rating category
to another on the Pricing Grid in accordance with the provisions of
Schedule 1.01, each Index Debt Rating Change

 

8

--------------------------------------------------------------------------------


 

to be deemed to take effect on the date on which the relevant change in rating
is first publicly announced by S&P, Moody’s or Fitch, as the case may be.

 

“Intangible Assets” means, at any date, the amount (if any) stated under the
heading “Goodwill and Other Intangible assets, net” or under any other heading
relating to intangible assets separately listed, in each case, on the face of a
balance sheet of the Guarantor prepared on a Consolidated basis as of such date.

 

“Intercompany Debt” means (i) indebtedness of the Guarantor owed to a Subsidiary
and (ii) indebtedness of a Subsidiary owed to the Guarantor or another
Subsidiary.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part; provided that, if an Interest Period for
a Eurodollar Borrowing is of more than three months’ duration, each day within
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period shall also be an Interest Payment Date.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the date that is one,
two, three or six months thereafter, as the Borrower may elect, upon notice
received by the Administrative Agent not later than 11:00 a.m. (New York City
time) on the third Business Day prior to the first day of such Interest Period,
or such other period as requested by the Borrower and agreed to by all the
Lenders in accordance with Section 2.03(b); provided, that

 

(I)          IF ANY INTEREST PERIOD WOULD END ON A DAY OTHER THAN A BUSINESS
DAY, SUCH INTEREST PERIOD SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY
UNLESS SUCH NEXT SUCCEEDING BUSINESS DAY WOULD FALL IN THE NEXT CALENDAR MONTH,
IN WHICH CASE SUCH INTEREST PERIOD SHALL END ON THE NEXT PRECEDING BUSINESS DAY;

 

(II)         ANY INTEREST PERIOD OF ONE OR MORE WHOLE MONTHS THAT COMMENCES ON
THE LAST BUSINESS DAY OF A CALENDAR MONTH (OR ON A DAY FOR WHICH THERE IS NO
NUMERICALLY CORRESPONDING DAY IN THE LAST CALENDAR MONTH OF SUCH INTEREST
PERIOD) SHALL END ON THE LAST BUSINESS DAY OF THE LAST CALENDAR MONTH OF SUCH
INTEREST PERIOD; AND

 

(III)        THE BORROWER MAY NOT SELECT ANY INTEREST PERIOD THAT MAY END AFTER
THE MATURITY DATE.

 

FOR PURPOSES HEREOF, THE DATE OF A BORROWING INITIALLY SHALL BE THE DATE ON
WHICH SUCH BORROWING IS MADE AND THEREAFTER SHALL BE THE EFFECTIVE DATE OF THE
MOST RECENT CONVERSION OR CONTINUATION OF SUCH BORROWING.

 

9

--------------------------------------------------------------------------------


 

“Lead Arrangers” means Citigroup Global Markets Inc. and Bank of America
Securities LLC.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the British Bankers Association London Interbank Offered Rate (“BBA
LIBOR”), as it is published by Reuters or any successor to or substitute for
such service, providing rate quotations of BBA LIBOR, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $10,000,000 and for a maturity comparable to such Interest Period
are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, including the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement.

 

“Loan Documents” means this Agreement, each Note (if any), the Fee Letters and
each Subsidiary Guaranty (if any).

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the
Consolidated financial condition, business or operations of the Guarantor and
its Subsidiaries taken as a whole, (b) the ability of the Obligors to perform
their obligations under the Loan Documents or (c) the rights and remedies of the
Administrative Agent and the Lenders under the Loan Documents.

 

“Material Debt” means Debt (other than Loans or other Debt under this Agreement)
of any one or more of the Guarantor and its Subsidiaries in an aggregate
principal amount exceeding $100,000,000.

 

“Maturity Date” means June 24, 2011.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its
business of rating debt securities.

 

10

--------------------------------------------------------------------------------


 

“Moody’s Rating” means, at any time, the rating published by Moody’s of the
Borrower’s Index Debt.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Nonrecourse Debt” means, at any time, all Debt of Subsidiaries (and all other
Persons which are consolidated on the Guarantor’s financial statements in
accordance with GAAP (such Subsidiaries or other Persons a “Consolidated
Person”)) of the Guarantor outstanding at such time incurred on terms that
recourse may be had to such Consolidated Person only by enforcing the lender’s
default remedies with respect to specific assets which constitute collateral
security for such Debt and not by way of action against such Consolidated Person
(nor against the Guarantor or such other Consolidated Person of the Guarantor)
as a general obligor in respect of such Debt (subject to, for the avoidance of
doubt, customary exceptions contained in non-recourse financings to the
non-recourse nature of the obligations thereunder).

 

“Note” means a promissory note substantially in the form of Exhibit A made by
the Borrower in favor of a Lender evidencing Loans made by such Lender, to the
extent requested by such Lender pursuant to Section 2.08(e).

 

“Obligors” means the Borrower and the Guarantor.

 

“Other Taxes” means any and all present or future, stamp or documentary taxes or
any other excise or property taxes, charges or similar levies (together with any
addition to tax, penalty, fine or interest thereon) arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.

 

“Participant” has the meaning assigned to such term in Section 10.04.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquired Debt” means Debt of a Person that exists at the time such
Person becomes a Subsidiary or at the time the Guarantor or a Subsidiary
acquires all or substantially all of the assets of such Person if such Debt is
assumed by the Guarantor or such Subsidiary and was not created in contemplation
of any such event (“Acquired Debt”) and any Refinancing thereof; provided if
such Acquired Debt is Refinanced, it shall constitute Permitted Acquired Debt
only if the Borrower is the obligor thereunder.

 

“Permitted Securitization Transaction” means any sale or sales of any accounts
receivable, general intangibles, chattel paper or other financial assets and
related rights and assets of the Guarantor and/or any of its Subsidiaries, and
financing secured by the assets so sold, pursuant to which the Guarantor and its
Subsidiaries realize aggregate net proceeds of not more than $1,000,000,000,
including, without limitation, any revolving purchase(s) of such assets

 

11

--------------------------------------------------------------------------------


 

where the maximum aggregate uncollected purchase price (exclusive of any
deferred purchase price) therefor does not exceed $1,000,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” has the meaning assigned to such term in Section 10.15.

 

“Preferred Stock” means any preferred and/or redeemable capital stock of the
Guarantor or any Subsidiary, as the case may be, that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder, in whole or
in part, on or prior to the Maturity Date.

 

“Pricing Grid” means the Pricing Grid and the conventions for determining
pricing as set forth on Schedule 1.01.

 

“Refinancing” means, with respect to any financing, any instrument or agreement
amending, restating, supplementing, extending, renewing, refunding, refinancing,
replacing or otherwise modifying, in whole or in part, the documents governing
such financing (and “Refinance” shall have a correlative meaning).

 

“Register” has the meaning assigned to such term in Section 10.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Reportable Action” means any action, suit or proceeding or investigation before
any court, arbitrator or other governmental body against the Guarantor or any of
its Subsidiaries or any ERISA Event, in each case in which there is a reasonable
possibility of an adverse determination that could reasonably be expected to
have a Material Adverse Effect.

 

“Required Lenders” means, at any time, Lenders (not including the Borrower or
any of its Affiliates) having aggregate Applicable Percentages in excess of 50%
at such time.

 

“Responsible Officer” means any of the following:  (i) the Chief Executive
Officer, President, Vice President and Chief Financial Officer, Treasurer or
Secretary of the Guarantor or (ii) the Chief Executive Officer, President, Vice
President and Chief Financial Officer, Treasurer or Secretary of the Borrower or
a Managing Director of the Borrower.

 

12

--------------------------------------------------------------------------------


 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
outstanding principal amount of such Lender’s Loans at such time.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor to its business of rating debt securities.

 

“S&P Rating” means, at any time, the rating published by S&P of the Borrower’s
Index Debt.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Significant Subsidiary” means, at any date, any Subsidiary which, including its
subsidiaries, meets any of the following conditions:

 

(I)          THE PROPORTIONATE SHARE ATTRIBUTABLE TO SUCH SUBSIDIARY OF THE
TOTAL ASSETS OF THE GUARANTOR (AFTER INTERCOMPANY ELIMINATIONS) EXCEEDS 15% OF
THE TOTAL ASSETS OF THE GUARANTOR, DETERMINED ON A CONSOLIDATED BASIS AS OF THE
END OF THE MOST RECENTLY COMPLETED FISCAL YEAR; OR

 

(II)         THE GUARANTOR’S AND ITS SUBSIDIARIES’ EQUITY IN THE INCOME OF SUCH
SUBSIDIARY FROM CONTINUING OPERATIONS BEFORE INCOME TAXES, EXTRAORDINARY ITEMS
AND CUMULATIVE EFFECT OF A CHANGE IN ACCOUNTING PRINCIPLES EXCEEDS 15% OF
CONSOLIDATED INCOME OF THE GUARANTOR FROM CONTINUING OPERATIONS BEFORE INCOME
TAXES, ANY LOSS ON THE RETIREMENT OF DEBT, EXTRAORDINARY ITEMS, CUMULATIVE
EFFECT OF A CHANGE IN ACCOUNTING PRINCIPLES, AND BEFORE ANY IMPAIRMENT CHARGES,
DETERMINED FOR THE MOST RECENTLY COMPLETED FISCAL YEAR.

 

FOR THE AVOIDANCE OF DOUBT, THE BORROWER SHALL AT ALL TIMES BE DEEMED A
“SIGNIFICANT SUBSIDIARY”.

 

“SPC” has the meaning assigned to such term in Section 10.04(g).

 

“Stock” means, with respect to any Person, any capital stock or equity
securities of or other ownership interests in such Person.

 

“Stock Equivalents” means, with respect to any Person, options, warrants, calls
or other rights entered into or issued by such Person to acquire any Stock of,
or securities convertible into or exchangeable for Stock of, such Person.

 

“subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person.

 

“Subsidiary” means any subsidiary of the Guarantor.

 

13

--------------------------------------------------------------------------------


 

“Subsidiary Guarantor” means each Subsidiary that has executed a Subsidiary
Guaranty pursuant to Section 5.12.

 

“Subsidiary Guaranty” means a guaranty entered into by a Subsidiary in
substantially the form of Exhibit D, with any such modifications to such form as
may be necessary or advisable and customary under the local law of the
jurisdiction of organization of the relevant Subsidiary, in the judgment of the
Obligors.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed or asserted by any Governmental
Authority, together with any addition to tax, penalty, fine or interest thereon.

 

“TIGSA” means Tyco International Group S.A., a Luxembourg company.

 

“Transactions” means the execution, delivery and performance by the Obligors of
this Agreement and the other Loan Documents, the borrowing of Loans and the use
of the proceeds thereof.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

 

“Upfront Fee” has the meaning assigned to such term in Section 2.10(a)(i).

 

“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary all of
the shares of capital stock or other ownership interests of which (except
directors’ qualifying shares and investments by foreign nationals mandated by
applicable law) are at the time beneficially owned, directly or indirectly, by
the Guarantor.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 


SECTION 1.02         CLASSIFICATION OF LOANS AND BORROWINGS.  FOR PURPOSES OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, LOANS OR BORROWINGS MAY BE
CLASSIFIED AND REFERRED TO BY TYPE (E.G., A “EURODOLLAR LOAN” OR AN “ABR
BORROWING”).


 


SECTION 1.03         TERMS GENERALLY.  WITH REFERENCE TO THIS AGREEMENT AND EACH
OTHER LOAN DOCUMENT, UNLESS OTHERWISE SPECIFIED HEREIN OR IN SUCH OTHER LOAN
DOCUMENT:


 


THE DEFINITIONS OF TERMS HEREIN AND THEREIN SHALL APPLY EQUALLY TO THE SINGULAR
AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE CONTEXT MAY REQUIRE, ANY
PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND NEUTER FORMS. 
THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED
BY THE PHRASE “WITHOUT LIMITATION”.  THE WORD “WILL” SHALL BE CONSTRUED TO HAVE
THE SAME MEANING AND EFFECT AS THE WORD “SHALL”.  UNLESS THE CONTEXT REQUIRES
OTHERWISE (A) ANY DEFINITION OF OR REFERENCE TO ANY AGREEMENT, INSTRUMENT OR
OTHER DOCUMENT HEREIN SHALL BE CONSTRUED AS REFERRING TO SUCH AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT

 

14

--------------------------------------------------------------------------------


 


AS FROM TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN),
(B) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH
PERSON’S SUCCESSORS AND ASSIGNS, (C) THE WORDS “HEREIN”, “HEREOF” AND
“HEREUNDER”, AND WORDS OF SIMILAR IMPORT, SHALL BE CONSTRUED TO REFER TO THIS
AGREEMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION HEREOF, (D) ALL
REFERENCES IN A LOAN DOCUMENT TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES
SHALL BE CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND EXHIBITS AND
SCHEDULES TO, THE LOAN DOCUMENT IN WHICH SUCH REFERENCES APPEAR AND (E) THE
WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND
EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS AND
PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND CONTRACT RIGHTS.


 


SECTION 1.04         ACCOUNTING TERMS; GAAP.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, ALL TERMS OF AN ACCOUNTING OR FINANCIAL NATURE SHALL BE
CONSTRUED IN ACCORDANCE WITH GAAP, AS IN EFFECT FROM TIME TO TIME; PROVIDED
THAT, IF THE BORROWER NOTIFIES THE ADMINISTRATIVE AGENT THAT THE BORROWER
REQUESTS AN AMENDMENT TO ANY PROVISION HEREOF TO ELIMINATE THE EFFECT OF ANY
CHANGE OCCURRING AFTER THE DATE HEREOF IN GAAP OR IN THE APPLICATION THEREOF ON
THE OPERATION OF SUCH PROVISION, REGARDLESS OF WHETHER ANY SUCH NOTICE IS GIVEN
BEFORE OR AFTER SUCH CHANGE IN GAAP OR IN THE APPLICATION THEREOF, THEN (I) THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER SHALL NEGOTIATE IN GOOD FAITH
TO AMEND SUCH PROVISION TO PRESERVE THE ORIGINAL INTENT THEREOF IN LIGHT OF SUCH
CHANGE IN GAAP (SUBJECT TO THE APPROVAL OF THE REQUIRED LENDERS) AND (II) SUCH
PROVISION SHALL BE INTERPRETED ON THE BASIS OF GAAP AS IN EFFECT AND APPLIED
IMMEDIATELY BEFORE SUCH CHANGE SHALL HAVE BECOME EFFECTIVE UNTIL SUCH NOTICE
SHALL HAVE BEEN WITHDRAWN OR SUCH PROVISION AMENDED IN ACCORDANCE HEREWITH.


 


ARTICLE II


 


THE CREDITS


 


SECTION 2.01         COMMITMENTS.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, EACH LENDER AGREES TO MAKE LOANS TO THE BORROWER FROM TIME TO TIME
DURING THE AVAILABILITY PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT THAT WILL NOT
RESULT IN (I) SUCH LENDER’S REVOLVING CREDIT EXPOSURE EXCEEDING SUCH LENDER’S
THEN APPLICABLE COMMITMENT OR (II) THE TOTAL REVOLVING CREDIT EXPOSURES
EXCEEDING THE THEN APPLICABLE TOTAL COMMITMENTS.  WITHIN THE FOREGOING LIMITS
AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE BORROWER MAY
BORROW, PREPAY AND REBORROW LOANS.


 


SECTION 2.02         LOANS AND BORROWINGS.


 


(A)           EACH LOAN SHALL BE MADE AS PART OF A BORROWING CONSISTING OF LOANS
MADE BY THE LENDERS RATABLY IN ACCORDANCE WITH THEIR THEN APPLICABLE RESPECTIVE
COMMITMENTS.  THE FAILURE OF ANY LENDER TO MAKE ANY LOAN REQUIRED TO BE MADE BY
IT SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATIONS HEREUNDER AND NO OTHER
LENDER SHALL BE RESPONSIBLE FOR SUCH FAILURE BY ANY LENDER.


 


(B)           SUBJECT TO SECTION 9.03, EACH BORROWING SHALL BE COMPRISED
ENTIRELY OF ABR LOANS OR EURODOLLAR LOANS AS THE BORROWER MAY REQUEST IN
ACCORDANCE HEREWITH.  EACH

 

15

--------------------------------------------------------------------------------


 


LENDER AT ITS OPTION MAY MAKE ANY EURODOLLAR LOAN BY CAUSING ANY U.S. OR
NON-U.S. BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN; PROVIDED THAT ANY
EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF THE BORROWER TO REPAY
SUCH LOAN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT OR RESULT IN ANY
OBLIGATIONS OF THE BORROWER TO PAY ADDITIONAL AMOUNTS UNDER SECTION 9.03 OR
9.05.


 


(C)           AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY EURODOLLAR
BORROWING, AND AT THE TIME EACH ABR BORROWING IS MADE, SUCH BORROWING SHALL BE
IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS
THAN $10,000,000 (EXCEPT THAT ANY SUCH BORROWING MAY BE IN THE AGGREGATE AMOUNT
THAT IS EQUAL TO THE ENTIRE UNUSED BALANCE OF THE TOTAL COMMITMENTS). BORROWINGS
OF MORE THAN ONE TYPE MAY BE OUTSTANDING AT THE SAME TIME; PROVIDED THAT THERE
SHALL NOT BE MORE THAN A TOTAL OF 10 EURODOLLAR BORROWINGS OUTSTANDING AT THE
SAME TIME.


 


SECTION 2.03         REQUESTS FOR BORROWINGS.


 


(A)                                  TO REQUEST A BORROWING, THE BORROWER SHALL
NOTIFY THE ADMINISTRATIVE AGENT OF SUCH REQUEST BY TELEPHONE, FACSIMILE OR
ELECTRONIC MAIL (I) IN THE CASE OF A EURODOLLAR BORROWING, NOT LATER THAN
11:00 A.M., NEW YORK CITY TIME, THREE BUSINESS DAYS BEFORE THE DATE OF THE
PROPOSED BORROWING (EXCEPT AS PROVIDED IN SECTION 2.03(B)) OR (II) IN THE CASE
OF AN ABR BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, ON THE DATE
OF THE PROPOSED BORROWING.  EACH BORROWING REQUEST SHALL BE IRREVOCABLE AND IF
MADE TELEPHONICALLY, SHALL BE CONFIRMED PROMPTLY, BY HAND DELIVERY, FACSIMILE OR
ELECTRONIC MAIL OF A WRITTEN BORROWING REQUEST IN A FORM APPROVED BY THE
ADMINISTRATIVE AGENT, AND BE EXECUTED BY A MANAGING DIRECTOR OF THE BORROWER OR
ANOTHER AUTHORIZED BORROWING REPRESENTATIVE OF THE BORROWER, AS NOTIFIED BY THE
BORROWER TO THE ADMINISTRATIVE AGENT FROM TIME TO TIME.  EACH SUCH TELEPHONIC
AND WRITTEN BORROWING REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION IN
COMPLIANCE WITH SECTION 2.02:


 

(I)                                     THE AGGREGATE AMOUNT OF THE REQUESTED
BORROWING;

 

(II)                                  THE DATE OF SUCH BORROWING, WHICH SHALL BE
A BUSINESS DAY;

 

(III)                               WHETHER SUCH BORROWING IS TO BE AN ABR
BORROWING OR A EURODOLLAR BORROWING;

 

(IV)                              IN THE CASE OF A EURODOLLAR BORROWING, THE
INITIAL INTEREST PERIOD TO BE APPLICABLE THERETO, WHICH SHALL BE A PERIOD
CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”; AND

 

(V)                                 THE LOCATION AND NUMBER OF THE BORROWER’S
ACCOUNT TO WHICH FUNDS ARE TO BE DISBURSED, WHICH SHALL COMPLY WITH THE
REQUIREMENTS OF SECTION 2.05.

 


IF NO ELECTION AS TO THE TYPE OF BORROWING IS SPECIFIED, THEN THE REQUESTED
BORROWING SHALL BE AN ABR BORROWING.  IF NO INTEREST PERIOD IS SPECIFIED WITH
RESPECT TO ANY REQUESTED EURODOLLAR BORROWING, THEN THE BORROWER SHALL BE DEEMED
TO HAVE SELECTED AN INTEREST PERIOD OF ONE

 

16

--------------------------------------------------------------------------------



 


MONTH’S DURATION.  PROMPTLY FOLLOWING RECEIPT OF A BORROWING REQUEST IN
ACCORDANCE WITH THIS SECTION, THE ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER
OF THE DETAILS THEREOF AND OF THE AMOUNT OF SUCH LENDER’S LOAN TO BE MADE AS
PART OF THE REQUESTED BORROWING.


 


(B)           THE BORROWER MAY REQUEST A EURODOLLAR BORROWING HAVING AN INTEREST
PERIOD OTHER THAN ONE, TWO, THREE OR SIX MONTHS IN DURATION AS PROVIDED IN THE
DEFINITION OF “INTEREST PERIOD” BY NOTIFYING THE ADMINISTRATIVE AGENT NOT LATER
THAN 11:00 A.M., NEW YORK CITY TIME, FOUR BUSINESS DAYS PRIOR TO THE REQUESTED
DATE OF SUCH BORROWING HAVING SUCH INTEREST PERIOD, WHEREUPON THE ADMINISTRATIVE
AGENT SHALL GIVE PROMPT NOTICE TO THE LENDERS OF SUCH REQUEST AND DETERMINE
WHETHER THE REQUESTED INTEREST PERIOD IS ACCEPTABLE TO ALL OF THEM; AND NOT
LATER THAN 8:00 A.M., NEW YORK CITY TIME, ON THE BUSINESS DAY AFTER RECEIVING
SUCH REQUEST FROM THE BORROWER, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE
BORROWER WHETHER OR NOT THE REQUESTED INTEREST PERIOD HAS BEEN AGREED TO BY ALL
THE LENDERS.  IF SUCH REQUESTED INTEREST PERIOD IS SO APPROVED BY ALL OF THE
LENDERS, THE BORROWER MAY THEREAFTER FROM TIME TO TIME ELECT TO MAKE BORROWING
REQUESTS UNDER SECTION 2.03(A) AND INTEREST ELECTION REQUESTS UNDER
SECTION 2.06(C) DESIGNATING SUCH INTEREST PERIOD, UNTIL THE ADMINISTRATIVE AGENT
NOTIFIES THE BORROWER THAT THE REQUIRED LENDERS HAVE ELECTED TO REVOKE SUCH
APPROVAL.


 


SECTION 2.04         [INTENTIONALLY OMITTED].


 


SECTION 2.05         FUNDING OF BORROWINGS.


 


(A)           EACH LENDER SHALL MAKE EACH LOAN TO BE MADE BY IT HEREUNDER ON THE
PROPOSED DATE THEREOF BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS BY
1:00 P.M., NEW YORK CITY TIME, TO THE ACCOUNT OF THE ADMINISTRATIVE AGENT MOST
RECENTLY DESIGNATED BY IT FOR SUCH PURPOSE BY NOTICE TO THE LENDERS.  UPON
SATISFACTION OF THE APPLICABLE CONDITIONS SET FORTH IN SECTION 4.02 (AND, IF
SUCH BORROWING IS THE INITIAL BORROWING, SECTION 4.01), THE ADMINISTRATIVE AGENT
WILL MAKE ALL FUNDS SO RECEIVED AVAILABLE TO THE BORROWER IN LIKE FUNDS AS
RECEIVED BY THE ADMINISTRATIVE AGENT EITHER BY (I) CREDITING THE AMOUNTS SO
RECEIVED, IN LIKE FUNDS, TO AN ACCOUNT OF THE BORROWER MAINTAINED WITH THE
ADMINISTRATIVE AGENT IN NEW YORK CITY OR (II) WIRE TRANSFER OF SUCH FUNDS, IN
EACH CASE IN ACCORDANCE WITH INSTRUCTIONS PROVIDED TO THE ADMINISTRATIVE AGENT
IN THE APPLICABLE BORROWING REQUEST.


 


(B)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A
LENDER PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT
MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH
BORROWING, OR BY 12:00 P.M. NEW YORK CITY TIME ON THE PROPOSED DATE OF SUCH
BORROWING, IN THE CASE OF ABR BORROWINGS, THE ADMINISTRATIVE AGENT MAY ASSUME
THAT SUCH LENDER HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH
PARAGRAPH (A) OF THIS SECTION AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE
AVAILABLE TO THE BORROWER A CORRESPONDING AMOUNT.  IF AND TO THE EXTENT THAT
SUCH LENDER DID NOT MAKE AVAILABLE SUCH LENDER’S SHARE OF SUCH BORROWING, THEN
SUCH LENDER SHALL FORTHWITH ON DEMAND PAY TO THE ADMINISTRATIVE AGENT THE AMOUNT
THEREOF IN IMMEDIATELY AVAILABLE FUNDS, TOGETHER WITH INTEREST THEREON FOR THE
PERIOD FROM THE DATE SUCH AMOUNT WAS MADE AVAILABLE BY THE ADMINISTRATIVE AGENT
TO THE BORROWER TO THE DATE SUCH AMOUNT IS RECOVERED BY THE ADMINISTRATIVE AGENT
(THE “COMPENSATION PERIOD”) AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS
EFFECTIVE RATE FROM TIME TO TIME IN EFFECT PLUS THE ADMINISTRATIVE AGENT’S
STANDARD


 


17

--------------------------------------------------------------------------------



 


PROCESSING FEE FOR INTERBANK COMPENSATION.  IF SUCH LENDER PAYS SUCH AMOUNT TO
THE ADMINISTRATIVE AGENT, THEN SUCH AMOUNT SHALL CONSTITUTE SUCH LENDER’S LOAN
INCLUDED IN THE APPLICABLE BORROWING.  IF SUCH LENDER DOES NOT PAY SUCH AMOUNT
FORTHWITH UPON THE ADMINISTRATIVE AGENT’S DEMAND THEREFOR, THE ADMINISTRATIVE
AGENT MAY MAKE A DEMAND THEREFOR UPON THE BORROWER, AND THE BORROWER SHALL PAY
SUCH AMOUNT TO THE ADMINISTRATIVE AGENT, TOGETHER WITH THE INTEREST THEREON FOR
THE COMPENSATION PERIOD AT A RATE PER ANNUM EQUAL TO THE RATE OF INTEREST
APPLICABLE TO THE APPLICABLE BORROWING.  NOTHING HEREIN SHALL BE DEEMED TO
RELIEVE ANY LENDER FROM ITS OBLIGATION TO FULFILL ITS COMMITMENT OR TO PREJUDICE
ANY RIGHTS WHICH THE ADMINISTRATIVE AGENT OR THE BORROWER MAY HAVE AGAINST ANY
LENDER AS A RESULT OF ANY DEFAULT BY SUCH LENDER HEREUNDER.


 


SECTION 2.06         INTEREST ELECTIONS.


 


(A)           EACH BORROWING INITIALLY SHALL BE OF THE TYPE SPECIFIED IN THE
APPLICABLE BORROWING REQUEST AND, IN THE CASE OF A EURODOLLAR BORROWING, SHALL
HAVE AN INITIAL INTEREST PERIOD AS SPECIFIED IN SUCH BORROWING REQUEST. 
THEREAFTER, THE BORROWER MAY ELECT TO CONVERT SUCH BORROWING TO A DIFFERENT TYPE
OR TO CONTINUE SUCH BORROWING AND, IN THE CASE OF A EURODOLLAR BORROWING, MAY
ELECT INTEREST PERIODS THEREFOR, ALL AS PROVIDED IN THIS SECTION.  THE BORROWER
MAY ELECT DIFFERENT OPTIONS WITH RESPECT TO DIFFERENT PORTIONS OF THE AFFECTED
BORROWING, IN WHICH CASE EACH SUCH PORTION SHALL BE ALLOCATED RATABLY AMONG THE
LENDERS HOLDING THE LOANS COMPRISING SUCH BORROWING, AND THE LOANS COMPRISING
EACH SUCH PORTION SHALL BE CONSIDERED A SEPARATE BORROWING.


 


(B)           TO MAKE AN ELECTION PURSUANT TO THIS SECTION, THE BORROWER SHALL
NOTIFY THE ADMINISTRATIVE AGENT OF SUCH ELECTION BY TELEPHONE, FACSIMILE OR
ELECTRONIC MAIL BY THE TIME THAT A BORROWING REQUEST WOULD BE REQUIRED UNDER
SECTION 2.03 IF THE BORROWER WERE REQUESTING A BORROWING OF THE TYPE RESULTING
FROM SUCH ELECTION TO BE MADE ON THE EFFECTIVE DATE OF SUCH ELECTION.  EACH SUCH
INTEREST ELECTION REQUEST SHALL BE IRREVOCABLE AND, IF MADE TELEPHONICALLY,
SHALL BE CONFIRMED PROMPTLY IN A SIGNED NOTICE BY HAND DELIVERY, FACSIMILE OR
ELECTRONIC MAIL TO THE ADMINISTRATIVE AGENT OF A WRITTEN INTEREST ELECTION
REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT.


 


(C)           EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL
SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:


 

(I)          THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES AND,
IF DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS
THEREOF, THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING BORROWING (IN
WHICH CASE THE INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES (III) AND
(IV) BELOW SHALL BE SPECIFIED FOR EACH RESULTING BORROWING);

 

(II)         THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST
ELECTION REQUEST, WHICH SHALL BE A BUSINESS DAY;

 

(III)        WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING OR A
EURODOLLAR BORROWING; AND

 

18

--------------------------------------------------------------------------------


 

(IV)       IF THE RESULTING BORROWING IS A EURODOLLAR BORROWING, THE INTEREST
PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION, WHICH
SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”,
SUBJECT TO SECTION 2.03(B).

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 


(D)           PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE
ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF SUCH
LENDER’S PORTION OF EACH RESULTING BORROWING.


 


(E)           IF THE BORROWER FAILS TO DELIVER A TIMELY INTEREST ELECTION
REQUEST WITH RESPECT TO A EURODOLLAR BORROWING PRIOR TO THE END OF THE INTEREST
PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS PROVIDED
HEREIN, AT THE END OF SUCH INTEREST PERIOD SUCH BORROWING SHALL BE CONVERTED TO
AN ABR BORROWING.  NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF, IF AN EVENT OF
DEFAULT UNDER CLAUSE (A) OR (B) OF ARTICLE VI HAS OCCURRED AND IS CONTINUING AND
THE ADMINISTRATIVE AGENT, AT THE REQUEST OF THE REQUIRED LENDERS, SO NOTIFIES
THE BORROWER, THEN, SO LONG AS SUCH EVENT OF DEFAULT IS CONTINUING (I) NO
OUTSTANDING BORROWING MAY BE CONVERTED TO OR CONTINUED AS A EURODOLLAR BORROWING
AND (II) UNLESS REPAID, EACH EURODOLLAR BORROWING SHALL BE CONVERTED TO AN ABR
BORROWING AT THE END OF THE INTEREST PERIOD APPLICABLE THERETO.


 


SECTION 2.07         TERMINATION AND REDUCTION OF COMMITMENTS.


 


(A)           UNLESS PREVIOUSLY TERMINATED, THE COMMITMENTS SHALL TERMINATE ON
THE MATURITY DATE.


 


(B)           THE BORROWER MAY AT ANY TIME TERMINATE, OR FROM TIME TO TIME
REDUCE, THE COMMITMENTS; PROVIDED THAT (I) EACH REDUCTION OF THE COMMITMENTS
SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS
THAN $10,000,000 AND (II) THE BORROWER SHALL NOT TERMINATE OR REDUCE THE
COMMITMENTS IF, AFTER GIVING EFFECT TO ANY CONCURRENT PREPAYMENT OF THE LOANS IN
ACCORDANCE WITH SECTION 2.09, THE TOTAL REVOLVING CREDIT EXPOSURES WOULD EXCEED
THE TOTAL COMMITMENTS.


 


(C)           THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY ELECTION
TO TERMINATE OR REDUCE THE COMMITMENTS UNDER PARAGRAPH (B) OF THIS SECTION AT
LEAST THREE BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION OR
REDUCTION, SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE THEREOF, PROVIDED
THAT A NOTICE OF TERMINATION OF THE COMMITMENTS DELIVERED BY THE BORROWER MAY
STATE THAT SUCH NOTICE IS CONDITIONED UPON THE EFFECTIVENESS OF OTHER CREDIT
FACILITIES, IN WHICH CASE SUCH NOTICE MAY BE REVOKED BY THE BORROWER (BY NOTICE
TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE SPECIFIED EFFECTIVE DATE) IF SUCH
CONDITION IS NOT SATISFIED.  PROMPTLY FOLLOWING RECEIPT OF ANY NOTICE, THE
ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF.  ANY
TERMINATION OR REDUCTION OF THE COMMITMENTS SHALL BE PERMANENT.  EACH REDUCTION
OF THE COMMITMENTS SHALL BE MADE RATABLY AMONG THE LENDERS IN ACCORDANCE WITH
THEIR RESPECTIVE COMMITMENTS.


 


19

--------------------------------------------------------------------------------



 


SECTION 2.08         REPAYMENT OF LOANS; EVIDENCE OF DEBT.


 


(A)           THE BORROWER HEREBY UNCONDITIONALLY PROMISES TO PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER THE THEN UNPAID PRINCIPAL
AMOUNT OF EACH LOAN ON THE MATURITY DATE.


 


(B)           EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE
AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO SUCH
LENDER RESULTING FROM EACH LOAN MADE BY SUCH LENDER, INCLUDING THE AMOUNTS OF
PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME
HEREUNDER.


 


(C)           THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL
RECORD (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE TYPE THEREOF AND THE
INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST
DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER
HEREUNDER AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT
HEREUNDER FOR THE ACCOUNT OF THE LENDERS AND EACH LENDER’S SHARE THEREOF.


 


(D)           THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO
PARAGRAPH (B) OR (C) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE OF THE
EXISTENCE AND AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT THE
FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR
ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF THE BORROWER
TO REPAY THE LOANS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.


 


(E)           ANY LENDER MAY REQUEST THAT LOANS MADE BY IT BE EVIDENCED BY A
NOTE.  IN SUCH EVENT, THE BORROWER SHALL PREPARE, EXECUTE AND DELIVER TO SUCH
LENDER A NOTE PAYABLE TO THE ORDER OF SUCH LENDER (OR, IF REQUESTED BY SUCH
LENDER, TO SUCH LENDER AND ITS REGISTERED ASSIGNS).  THEREAFTER, THE LOANS
EVIDENCED BY SUCH NOTE AND INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER
ASSIGNMENT PURSUANT TO SECTION 10.04) BE REPRESENTED BY ONE OR MORE NOTES
PAYABLE TO THE ORDER OF THE PAYEE NAMED THEREIN (OR, IF SUCH NOTE IS A
REGISTERED NOTE, TO SUCH PAYEE AND ITS REGISTERED ASSIGNS).


 


SECTION 2.09         PREPAYMENT OF LOANS.


 


(A)           THE BORROWER SHALL HAVE THE RIGHT AT ANY TIME AND FROM TIME TO
TIME TO PREPAY ANY BORROWING IN WHOLE OR IN PART SUBJECT TO PRIOR NOTICE IN
ACCORDANCE WITH PARAGRAPH (B) OF THIS SECTION.


 


(B)           THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT BY TELEPHONE
(CONFIRMED IN A SIGNED NOTICE SENT BY FACSIMILE OR ELECTRONIC MAIL) OF ANY
PREPAYMENT HEREUNDER (I) IN THE CASE OF PREPAYMENT OF A EURODOLLAR BORROWING,
NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, THREE BUSINESS DAYS BEFORE THE
DATE OF PREPAYMENT, OR (II) IN THE CASE OF PREPAYMENT OF AN ABR BORROWING, NOT
LATER THAN 11:00 A.M., NEW YORK CITY TIME, ON THE DATE OF PREPAYMENT.  EACH SUCH
NOTICE SHALL SPECIFY THE PREPAYMENT DATE AND THE PRINCIPAL AMOUNT OF EACH
BORROWING OR PORTION THEREOF TO BE PREPAID PROVIDED THAT, IF A NOTICE OF
OPTIONAL PREPAYMENT IS GIVEN IN CONNECTION WITH A CONDITIONAL NOTICE OF
TERMINATION OF THE COMMITMENTS AS


 


20

--------------------------------------------------------------------------------



 


CONTEMPLATED BY SECTION 2.07(C), THEN SUCH NOTICE OF PREPAYMENT MAY BE REVOKED
IF SUCH NOTICE OF TERMINATION IS REVOKED IN ACCORDANCE WITH SECTION 2.07(C). 
PROMPTLY FOLLOWING RECEIPT OF ANY SUCH NOTICE RELATING TO A BORROWING, THE
ADMINISTRATIVE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF.  EACH
PARTIAL PREPAYMENT OF ANY BORROWING SHALL BE IN AN AMOUNT THAT WOULD BE
PERMITTED IN THE CASE OF AN ADVANCE OF A BORROWING OF THE SAME TYPE AS PROVIDED
IN SECTION 2.02(C).  EACH PREPAYMENT OF A BORROWING SHALL BE APPLIED RATABLY TO
THE LOANS INCLUDED IN THE PREPAID BORROWING.  PREPAYMENTS SHALL BE ACCOMPANIED
BY ACCRUED INTEREST TO THE EXTENT REQUIRED BY SECTION 2.11 AND BREAK FUNDING
PAYMENTS TO THE EXTENT REQUIRED BY SECTION 9.04.


 


SECTION 2.10         FEES.


 


(A)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH LENDER THE FOLLOWING FEES:


 

(I)          ON THE CLOSING DATE, AN UPFRONT FEE IN AN AMOUNT AGREED TO IN THE
LETTER DATED MAY 28, 2008, BETWEEN THE BORROWER AND THE LEAD ARRANGERS (THE
“UPFRONT FEE”).

 

(II)         A COMMITMENT FEE, WHICH SHALL ACCRUE ON THE DAILY UNDRAWN AMOUNT OF
THE THEN APPLICABLE COMMITMENT OF SUCH LENDER DURING THE PERIOD FROM AND
INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE DATE ON WHICH SUCH COMMITMENT
TERMINATES, AT THE RATE PER ANNUM SET FORTH ON THE PRICING GRID OPPOSITE THE
REFERENCE TO THE APPLICABLE INDEX DEBT RATING UNDER THE HEADING “APPLICABLE
COMMITMENT FEE RATE” (THE “COMMITMENT FEE”).  COMMITMENT FEES ACCRUED THROUGH
AND INCLUDING THE LAST BUSINESS DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF
EACH YEAR SHALL BE PAYABLE ON EACH SUCH LAST BUSINESS DAY, COMMENCING ON THE
FIRST SUCH DATE TO OCCUR AFTER THE DATE HEREOF; PROVIDED THAT ALL SUCH FEES
SHALL BE PAYABLE ON THE DATE ON WHICH THE COMMITMENTS TERMINATE.

 


(B)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT AND THE
LEAD ARRANGERS, FOR THEIR OWN ACCOUNTS, THE FEES PAYABLE IN THE AMOUNTS AND AT
THE TIMES AGREED IN THE FEE LETTERS.  SUCH FEES SHALL BE FULLY EARNED WHEN PAID
AND SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER.


 


(C)           ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON THE DATES DUE, IN
IMMEDIATELY AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT FOR DISTRIBUTION, IN
THE CASE OF UPFRONT FEES AND FACILITY FEES, TO THE LENDERS.  FEES PAID SHALL NOT
BE REFUNDABLE UNDER ANY CIRCUMSTANCES.


 


SECTION 2.11         INTEREST.


 


(A)           THE LOANS COMPRISING EACH ABR BORROWING SHALL BEAR INTEREST AT THE
ALTERNATE BASE RATE.


 


(B)           THE LOANS COMPRISING EACH EURODOLLAR BORROWING SHALL BEAR INTEREST
AT THE LIBO RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS THE
APPLICABLE MARGIN.


 


21

--------------------------------------------------------------------------------



 


(C)           NOTWITHSTANDING THE FOREGOING, IF ANY PRINCIPAL OF OR INTEREST ON
ANY LOAN OR ANY FEE OR OTHER AMOUNT PAYABLE BY THE BORROWER UNDER ANY LOAN
DOCUMENT IS NOT PAID WHEN DUE, WHETHER AT STATED MATURITY, UPON ACCELERATION OR
OTHERWISE, SUCH OVERDUE AMOUNT SHALL BEAR INTEREST, AFTER AS WELL AS BEFORE
JUDGMENT, AT A RATE PER ANNUM EQUAL TO (I) IN THE CASE OF OVERDUE PRINCIPAL OF
ANY LOAN, 2% PLUS THE RATE OTHERWISE APPLICABLE TO SUCH LOAN AS PROVIDED IN THE
PRECEDING PARAGRAPHS OF THIS SECTION OR (II) IN THE CASE OF ANY OTHER AMOUNT, 2%
PLUS THE RATE APPLICABLE TO ABR LOANS AS PROVIDED IN PARAGRAPH (A) OF THIS
SECTION.


 


(D)           ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE FOR SUCH LOAN AND UPON TERMINATION OF THE COMMITMENTS;
PROVIDED THAT (I) INTEREST ACCRUED PURSUANT TO PARAGRAPH (C) OF THIS
SECTION SHALL BE PAYABLE ON DEMAND, (II) IN THE EVENT OF ANY REPAYMENT OR
PREPAYMENT OF ANY LOAN (OTHER THAN A PREPAYMENT OF AN ABR LOAN PRIOR TO THE END
OF THE AVAILABILITY PERIOD), ACCRUED INTEREST ON THE PRINCIPAL AMOUNT REPAID OR
PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH REPAYMENT OR PREPAYMENT AND
(III) IN THE EVENT OF ANY CONVERSION OF ANY EURODOLLAR LOAN PRIOR TO THE END OF
THE CURRENT INTEREST PERIOD THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE
PAYABLE ON THE EFFECTIVE DATE OF SUCH CONVERSION.


 


SECTION 2.12         CALCULATION OF INTEREST AND FEES.


 


(A)           ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF
360 DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO THE ALTERNATE BASE RATE
AT TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE BASE RATE SHALL BE
COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR), AND IN
EACH CASE SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE
FIRST DAY BUT EXCLUDING THE LAST DAY).  THE APPLICABLE ALTERNATE BASE RATE OR
LIBO RATE SHALL BE DETERMINED BY THE ADMINISTRATIVE AGENT, AND SUCH
DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(B)           ALL FEES HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF
360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING
THE FIRST DAY BUT EXCLUDING THE LAST DAY).


 


SECTION 2.13         PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF
SET-OFFS.


 


(A)           THE BORROWER SHALL MAKE EACH PAYMENT REQUIRED TO BE MADE BY IT
HEREUNDER (WHETHER OF PRINCIPAL, INTEREST, FEES OR OF AMOUNTS PAYABLE UNDER
SECTION 9.03, 9.04 OR 9.05, OR OTHERWISE) PRIOR TO 2:00 P.M., NEW YORK CITY
TIME, ON THE DATE WHEN DUE, IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT SET OFF OR
COUNTERCLAIM.  ANY AMOUNTS RECEIVED AFTER SUCH TIME ON ANY DATE MAY, IN THE
DISCRETION OF THE ADMINISTRATIVE AGENT, BE DEEMED TO HAVE BEEN RECEIVED ON THE
NEXT SUCCEEDING BUSINESS DAY FOR PURPOSES OF CALCULATING INTEREST THEREON;
PROVIDED THAT NO AMOUNT SHALL BE DEEMED TO HAVE BEEN RECEIVED ON THE NEXT
SUCCEEDING BUSINESS DAY IF THE BORROWER PROVIDES THE ADMINISTRATIVE AGENT WITH
WRITTEN CONFIRMATION OF A FEDERAL RESERVE BANK REFERENCE NUMBER NO LATER THAN
4:00 P.M. ON THE DATE WHEN DUE.  ALL SUCH PAYMENTS SHALL BE MADE TO THE
ADMINISTRATIVE AGENT AT THE ADMINISTRATIVE AGENT’S OFFICE, EXCEPT THAT PAYMENTS
PURSUANT TO SECTIONS 9.03, 9.04, 9.05 AND 10.03 SHALL BE MADE DIRECTLY TO THE
PERSONS ENTITLED THERETO.  THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE ANY SUCH
PAYMENTS RECEIVED BY IT FOR THE ACCOUNT OF ANY OTHER PERSON TO THE APPROPRIATE
RECIPIENT PROMPTLY FOLLOWING


 


22

--------------------------------------------------------------------------------



 


RECEIPT THEREOF.  IF ANY PAYMENT HEREUNDER SHALL BE DUE ON A DAY THAT IS NOT A
BUSINESS DAY, THE DATE FOR PAYMENT SHALL BE EXTENDED TO THE NEXT SUCCEEDING
BUSINESS DAY, AND, IN THE CASE OF ANY PAYMENT ACCRUING INTEREST, INTEREST
THEREON SHALL BE PAYABLE FOR THE PERIOD OF SUCH EXTENSION.  ALL PAYMENTS UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE MADE IN DOLLARS IN NEW
YORK, NEW YORK.


 


(B)           IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO
THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL, INTEREST AND
FEES THEN DUE HEREUNDER, SUCH FUNDS SHALL BE APPLIED (I) FIRST, TOWARDS PAYMENT
OF INTEREST AND FEES THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED
THERETO IN ACCORDANCE WITH THE AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH
PARTIES, AND (II) SECOND, TOWARDS PAYMENT OF PRINCIPAL THEN DUE HEREUNDER,
RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF
PRINCIPAL THEN DUE TO SUCH PARTIES.


 


(C)           IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SET OFF OR
COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR
INTEREST ON ANY OF ITS LOANS OR OTHER OBLIGATIONS HEREUNDER RESULTING IN SUCH
LENDER RECEIVING PAYMENT OF A PROPORTION OF THE AGGREGATE AMOUNT OF ITS LOANS
AND ACCRUED INTEREST THEREON OR SUCH OTHER OBLIGATIONS GREATER THAN ITS PRO RATA
SHARE THEREOF AS PROVIDED HEREIN, THEN THE LENDER RECEIVING SUCH GREATER
PROPORTION SHALL (A) NOTIFY THE ADMINISTRATIVE AGENT OF SUCH FACT, AND
(B) PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE LOANS AND SUCH OTHER
OBLIGATIONS OF THE OTHER LENDERS, OR MAKE SUCH OTHER ADJUSTMENTS THAT SHALL BE
EQUITABLE SO THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY THE
LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL OF AND
ACCRUED INTEREST ON THEIR RESPECTIVE LOANS AND OTHER AMOUNTS OWING THEM;
PROVIDED THAT (I) IF ANY SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY
PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS
SHALL BE RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH
RECOVERY, WITHOUT INTEREST, AND (II) THE PROVISIONS OF THIS PARAGRAPH SHALL NOT
BE CONSTRUED TO APPLY TO ANY PAYMENT MADE BY THE BORROWER PURSUANT TO AND IN
ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT OR ANY PAYMENT OBTAINED BY A
LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY
OF ITS LOANS TO ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE BORROWER OR ANY
SUBSIDIARY THEREOF (AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH SHALL APPLY). 
THE BORROWER AND THE GUARANTOR EACH CONSENT TO THE FOREGOING AND EACH AGREE, TO
THE EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, THAT ANY LENDER
ACQUIRING A PARTICIPATION PURSUANT TO THE FOREGOING ARRANGEMENTS MAY EXERCISE
AGAINST THE BORROWER AND THE GUARANTOR RIGHTS OF SETOFF AND COUNTERCLAIM WITH
RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE A DIRECT CREDITOR
OF THE BORROWER OR THE GUARANTOR IN THE AMOUNT OF SUCH PARTICIPATION.


 


(D)           UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM
THE BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE LENDERS HEREUNDER THAT THE BORROWER WILL NOT MAKE
SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWER HAS MADE
SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH
ASSUMPTION, DISTRIBUTE TO THE LENDERS THE AMOUNT DUE.  IN SUCH EVENT, IF THE
BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS SEVERALLY
AGREES TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT SO
DISTRIBUTED TO SUCH LENDER WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF
PAYMENT TO THE ADMINISTRATIVE AGENT, AT


 


23

--------------------------------------------------------------------------------



 


THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION.


 


(E)           IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE
BY IT PURSUANT TO SECTION 2.05(B) OR 2.13(D), THEN THE ADMINISTRATIVE AGENT MAY,
IN ITS DISCRETION (NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF), APPLY ANY
AMOUNTS THEREAFTER RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH
LENDER TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL SUCH
UNSATISFIED OBLIGATIONS ARE FULLY PAID.


 


SECTION 2.14         COMMITMENT INCREASE.


 


(A)           THE BORROWER MAY, AT ANY TIME, BUT IN ANY EVENT NOT MORE THAN ONCE
PER CALENDAR QUARTER, PRIOR TO THE MATURITY DATE, BY NOTICE TO THE
ADMINISTRATIVE AGENT IN THE FORM ATTACHED HERETO AS EXHIBIT E (EACH A
“COMMITMENT INCREASE NOTICE”), REQUEST THAT THE AGGREGATE AMOUNT OF THE
COMMITMENTS BE INCREASED BY AN AMOUNT OF AT LEAST $10,000,000 OR AN INTEGRAL
MULTIPLE OF $5,000,000 IN EXCESS THEREOF (EACH A “COMMITMENT INCREASE”) TO BE
EFFECTIVE AS OF A DATE THAT IS AT LEAST 90 DAYS PRIOR TO THE SCHEDULED MATURITY
DATE THEN IN EFFECT (EACH AN “INCREASE DATE”) AS SPECIFIED IN THE RELATED NOTICE
TO THE ADMINISTRATIVE AGENT; PROVIDED, HOWEVER THAT (I) IN NO EVENT SHALL THE
AGGREGATE AMOUNT OF THE COMMITMENTS AT ANY TIME EXCEED $750,000,000 AND (II) ON
THE DATE OF ANY REQUEST BY THE BORROWER FOR A COMMITMENT INCREASE AND ON THE
RELATED INCREASE DATE THE CONDITIONS SET FORTH IN SECTION 4.03 SHALL HAVE BEEN
SATISFIED.  THE BORROWER MAY EXTEND OFFERS TO ONE OR MORE LENDERS AND/OR TO ONE
OR MORE THIRD PARTY FINANCIAL INSTITUTIONS REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT TO PARTICIPATE IN A REQUESTED COMMITMENT INCREASE UNDER
THIS SECTION 2.14(A); PROVIDED, HOWEVER, THAT THE COMMITMENT OF EACH SUCH THIRD
PARTY FINANCIAL INSTITUTION SHALL BE IN AN AMOUNT OF $10,000,000 OR AN INTEGRAL
MULTIPLE OF $5,000,000 IN EXCESS THEREOF.  ANY LENDER THAT HAS RECEIVED SUCH AN
OFFER MAY ACCEPT OR DECLINE SUCH OFFER IN SUCH LENDER’S SOLE AND ABSOLUTE
DISCRETION.


 


(B)           ON EACH INCREASE DATE, EACH THIRD PARTY FINANCIAL INSTITUTION THAT
ACCEPTS AN OFFER TO PARTICIPATE IN A REQUESTED COMMITMENT INCREASE IN ACCORDANCE
WITH SECTION 2.14(A) (EACH SUCH FINANCIAL INSTITUTION, AN “ASSUMING LENDER”)
SHALL BECOME A LENDER PARTY TO THIS AGREEMENT AS OF SUCH INCREASE DATE WITH A
COMMITMENT IN THE AMOUNT OF ITS PARTICIPATION IN SUCH COMMITMENT INCREASE AND
THE COMMITMENT OF EACH LENDER THAT ACCEPTS AN OFFER TO PARTICIPATE IN A
REQUESTED COMMITMENT INCREASE (EACH AN “INCREASING LENDER”) SHALL BE INCREASED
BY THE AMOUNT OF ITS PARTICIPATION IN SUCH COMMITMENT INCREASE; PROVIDED,
HOWEVER, THAT THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ON OR BEFORE SUCH
INCREASE DATE THE FOLLOWING, EACH DATED SUCH DATE:


 

(I)          CERTIFIED COPIES OF RESOLUTIONS OF THE BOARD OF DIRECTORS OF THE
BORROWER APPROVING THE COMMITMENT INCREASE AND THE CORRESPONDING MODIFICATIONS
TO THIS AGREEMENT AND AN OPINION OF COUNSEL FOR THE BORROWER (WHICH MAY BE
IN-HOUSE COUNSEL), IN EACH CASE, REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT;

 

(II)         AN ASSUMPTION AGREEMENT FROM EACH ASSUMING LENDER, IF ANY, IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE BORROWER AND THE ADMINISTRATIVE
AGENT (EACH

 

24

--------------------------------------------------------------------------------


 

AN “ASSUMPTION AGREEMENT”), DULY EXECUTED BY SUCH ASSUMING LENDER, THE
ADMINISTRATIVE AGENT AND THE BORROWER; AND

 

(III)        CONFIRMATION FROM EACH INCREASING LENDER OF THE INCREASE IN THE
AMOUNT OF ITS COMMITMENT IN A WRITING REASONABLY SATISFACTORY TO THE BORROWER
AND THE ADMINISTRATIVE AGENT.

 

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.14(b) and in Section 4.03, the
Administrative Agent shall notify the Lenders (including, without limitation,
each Assuming Lender) and the Borrower, on or before 1:00 P.M. (New York City
time), by telecopier, of the occurrence of the Commitment Increase to be
effected on such Increase Date and shall record in the Register the relevant
information with respect to each Increasing Lender and each Assuming Lender on
such date.

 


(C)           ON THE INCREASE DATE, IF ANY LOANS ARE THEN OUTSTANDING, THE
BORROWER SHALL BORROW FROM ALL OR CERTAIN OF THE LENDERS AND/OR (SUBJECT TO
COMPLIANCE BY THE BORROWER WITH SECTION 9.04) PREPAY LOANS OF ALL OR CERTAIN OF
THE LENDERS SUCH THAT, AFTER GIVING EFFECT THERETO, THE LOANS (INCLUDING,
WITHOUT LIMITATION, THE TYPES AND INTEREST PERIODS THEREOF) SHALL BE HELD BY THE
LENDERS (INCLUDING FOR SUCH PURPOSES THE INCREASING LENDERS AND THE ASSUMING
LENDERS) RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE PERCENTAGE AFTER
GIVING EFFECT TO SUCH COMMITMENT INCREASE.  ON AND AFTER EACH INCREASE DATE, THE
APPLICABLE PERCENTAGE OF EACH LENDER’S PARTICIPATION IN LOANS SHALL BE
CALCULATED AFTER GIVING EFFECT TO EACH SUCH COMMITMENT INCREASE.


 


ARTICLE III

 


REPRESENTATIONS AND WARRANTIES


 

Each Obligor represents and warrants to the Administrative Agent and the Lenders
that:

 


SECTION 3.01         ORGANIZATION; POWERS.  EACH OBLIGOR IS A COMPANY DULY
ORGANIZED OR FORMED AND VALIDLY EXISTING UNDER THE LAWS OF ITS JURISDICTION OF
ORGANIZATION OR FORMATION.  EACH OBLIGOR HAS ALL CORPORATE POWERS AND ALL
GOVERNMENTAL LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS REQUIRED TO CARRY
ON ITS BUSINESS AS NOW CONDUCTED, EXCEPT TO THE EXTENT THAT FAILURE TO HAVE ANY
SUCH POWER OR GOVERNMENTAL LICENSE, AUTHORIZATION, CONSENT OR APPROVAL COULD
NOT, BASED UPON THE FACTS AND CIRCUMSTANCES IN EXISTENCE AT THE TIME THIS
REPRESENTATION AND WARRANTY IS MADE OR DEEMED MADE, REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 3.02         AUTHORIZATION; ENFORCEABILITY.  THE TRANSACTIONS ARE WITHIN
SUCH OBLIGOR’S CORPORATE POWERS AND HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE AND, IF REQUIRED, STOCKHOLDER ACTION.  THIS AGREEMENT AND EACH OTHER
LOAN DOCUMENT TO WHICH SUCH OBLIGOR IS A PARTY HAS BEEN DULY EXECUTED AND
DELIVERED BY SUCH OBLIGOR AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION
OF SUCH OBLIGOR, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, SUBJECT TO APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS AFFECTING
CREDITORS’


 


25

--------------------------------------------------------------------------------



 


RIGHTS GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF
WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.


 


SECTION 3.03         GOVERNMENTAL APPROVALS; NO CONFLICTS.  THE TRANSACTIONS
(A) DO NOT REQUIRE ANY CONSENT OR APPROVAL OF, REGISTRATION OR FILING WITH, OR
ANY OTHER ACTION BY, ANY GOVERNMENTAL AUTHORITY, EXCEPT SUCH AS HAVE BEEN
OBTAINED OR MADE AND ARE IN FULL FORCE AND EFFECT, (B) WILL NOT VIOLATE,
CONTRAVENE, OR CONSTITUTE A DEFAULT UNDER ANY PROVISION OF (I) ANY APPLICABLE
LAW OR REGULATION, (II) THE CHARTER, BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENTS
OF SUCH OBLIGOR, (III) ANY ORDER, JUDGMENT, DECREE OR INJUNCTION OF ANY
GOVERNMENTAL AUTHORITY, (IV) ANY AGREEMENT OR INSTRUMENT EVIDENCING OR GOVERNING
DEBT OF SUCH OBLIGOR, EXCEPT FOR ANY CONTRAVENTION OR DEFAULT UNDER ANY SUCH
AGREEMENT OR INSTRUMENT EVIDENCING OR GOVERNING SUCH DEBT IN AN AGGREGATE
PRINCIPAL AMOUNT, INDIVIDUALLY OR IN THE AGGREGATE FOR ALL SUCH AGREEMENTS OR
INSTRUMENTS IN RESPECT OF WHICH THERE IS A CONTRAVENTION OR DEFAULT, NOT IN
EXCESS OF $25,000,000 OR (V) ANY OTHER MATERIAL AGREEMENT OR INSTRUMENT BINDING
UPON SUCH OBLIGOR OR ITS ASSETS.


 


SECTION 3.04         FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE.


 


(A)           THE GUARANTOR HAS HERETOFORE FURNISHED TO THE ADMINISTRATIVE AGENT
(I) ITS CONSOLIDATED BALANCE SHEET AND STATEMENTS OF INCOME, SHAREHOLDERS EQUITY
AND CASH FLOWS AS OF AND FOR THE FISCAL YEAR ENDED SEPTEMBER 28, 2007, REPORTED
ON BY DELOITTE & TOUCHE LLP, INDEPENDENT PUBLIC ACCOUNTANTS AND ITS
(II) CONSOLIDATED BALANCE SHEET AND STATEMENTS OF INCOME FOR THE QUARTERS ENDED
DECEMBER 28, 2007 AND MARCH 28, 2008 CERTIFIED BY ITS CHIEF FINANCIAL OFFICER. 
SUCH FINANCIAL STATEMENTS, PRESENT FAIRLY, IN ALL MATERIAL RESPECTS, THE
CONSOLIDATED FINANCIAL POSITION AND RESULTS OF OPERATIONS AND CASH FLOWS OF THE
GUARANTOR AS OF SUCH DATE AND FOR SUCH PERIOD IN ACCORDANCE WITH GAAP, SUBJECT
TO YEAR END AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES IN THE CASE OF THE
STATEMENTS REFERRED TO IN SUBCLAUSE (II) ABOVE.


 


(B)           SINCE SEPTEMBER 28, 2007 THERE HAS BEEN NO MATERIAL ADVERSE CHANGE
IN THE CONSOLIDATED FINANCIAL CONDITION, BUSINESS OR OPERATIONS OF THE GUARANTOR
AND ITS SUBSIDIARIES, TAKEN AS A WHOLE.


 


SECTION 3.05         LITIGATION AND ENVIRONMENTAL MATTERS.


 


(A)           THERE ARE NO ACTIONS, SUITS, INVESTIGATIONS OR PROCEEDINGS BY OR
BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY PENDING AGAINST OR, TO THE
KNOWLEDGE OF THE OBLIGORS, THREATENED AGAINST OR AFFECTING THE GUARANTOR OR ANY
OF ITS SUBSIDIARIES (I) AS TO WHICH THERE IS A REASONABLE POSSIBILITY OF AN
ADVERSE DETERMINATION WHICH COULD, BASED UPON THE FACTS AND CIRCUMSTANCES IN
EXISTENCE AT THE TIME THIS REPRESENTATION AND WARRANTY IS MADE OR DEEMED MADE,
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, OTHER THAN THE
MATTERS DESCRIBED IN THE GUARANTOR’S FILINGS OF FORMS 10K, 10Q OR 8K, IN EACH
CASE ON OR BEFORE THE DATE HEREOF (THE “EXISTING LITIGATION”), AND OTHER THAN
SHAREHOLDERS’ DERIVATIVE LITIGATION OR SHAREHOLDERS’ CLASS ACTIONS BASED ON THE
SAME FACTS AND CIRCUMSTANCES AS THE EXISTING LITIGATION, OR (II) THAT COULD
REASONABLY BE EXPECTED TO ADVERSELY AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY
OF THE LOAN DOCUMENTS OR THE TRANSACTIONS.

 

26

--------------------------------------------------------------------------------



 


(B)           EXCEPT WITH RESPECT TO ANY MATTERS THAT COULD NOT, BASED UPON THE
FACTS AND CIRCUMSTANCES IN EXISTENCE AT THE TIME THIS REPRESENTATION AND
WARRANTY IS MADE OR DEEMED MADE, REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT AND EXCEPT FOR THE MATTERS DESCRIBED IN THE GUARANTOR’S FILINGS
OF FORMS 10K, 10Q OR 8K, IN EACH CASE ON OR BEFORE THE DATE HEREOF, NEITHER THE
GUARANTOR NOR ANY OF ITS SUBSIDIARIES (I) HAS FAILED TO COMPLY WITH ANY
ENVIRONMENTAL LAW OR TO OBTAIN, MAINTAIN OR COMPLY WITH ANY PERMIT, LICENSE OR
OTHER APPROVAL REQUIRED UNDER ANY ENVIRONMENTAL LAW OR (II) HAS BECOME SUBJECT
TO ANY ENVIRONMENTAL LIABILITY.


 


SECTION 3.06         INVESTMENT COMPANY STATUS.  NEITHER OBLIGOR IS AN
“INVESTMENT COMPANY” AS DEFINED IN, OR SUBJECT TO REGULATION UNDER, THE
INVESTMENT COMPANY ACT OF 1940.


 


SECTION 3.07         TAXES.  EACH OF THE GUARANTOR AND ITS SIGNIFICANT
SUBSIDIARIES HAS TIMELY FILED OR CAUSED TO BE FILED ALL TAX RETURNS AND REPORTS
REQUIRED TO HAVE BEEN FILED AND HAS PAID OR CAUSED TO BE PAID ALL TAXES REQUIRED
TO HAVE BEEN PAID BY IT, EXCEPT (A) TAXES THAT ARE BEING CONTESTED IN GOOD FAITH
BY APPROPRIATE PROCEEDINGS AND FOR WHICH THE GUARANTOR OR SUCH SIGNIFICANT
SUBSIDIARY, AS APPLICABLE, HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES OR
(B) TO THE EXTENT THAT THE FAILURE TO DO SO COULD NOT, BASED UPON THE FACTS AND
CIRCUMSTANCES IN EXISTENCE AT THE TIME THIS REPRESENTATION AND WARRANTY IS MADE
OR DEEMED MADE, REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


SECTION 3.08         ERISA.  NO ERISA EVENT HAS OCCURRED OR IS REASONABLY
EXPECTED TO OCCUR THAT, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH ERISA EVENTS FOR
WHICH LIABILITY IS REASONABLY EXPECTED TO OCCUR, COULD, BASED UPON THE FACTS AND
CIRCUMSTANCES IN EXISTENCE AT THE TIME THIS REPRESENTATION AND WARRANTY IS MADE
OR DEEMED MADE, REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT. 
THE PRESENT VALUE OF ALL ACCUMULATED BENEFIT OBLIGATIONS OF ALL UNDERFUNDED
PLANS (BASED ON THE ASSUMPTIONS USED FOR PURPOSES OF STATEMENT OF FINANCIAL
ACCOUNTING STANDARDS NO. 87) DID NOT, AS OF THE DATE OF THE MOST RECENT
FINANCIAL STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED THE FAIR MARKET VALUE OF
THE ASSETS OF ALL SUCH UNDERFUNDED PLANS BY AN AMOUNT WHICH COULD BASED UPON THE
FACTS AND CIRCUMSTANCES EXISTING AT THE TIME THIS REPRESENTATION AND WARRANTY IS
MADE OR DEEMED MADE, REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 


SECTION 3.09         DISCLOSURE.  ALL INFORMATION HERETOFORE FURNISHED BY OR ON
BEHALF OF THE OBLIGORS TO THE ADMINISTRATIVE AGENT OR THE LENDERS IN CONNECTION
WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, WHEN TAKEN AS A WHOLE, DOES NOT
CONTAIN ANY UNTRUE STATEMENT OF MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT
NECESSARY TO MAKE THE STATEMENTS CONTAINED HEREIN OR THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED THAT WITH
RESPECT TO PROJECTIONS AND OTHER FORWARD-LOOKING INFORMATION, THE OBLIGORS
REPRESENT AND WARRANT ONLY THAT SUCH INFORMATION WAS PREPARED IN GOOD FAITH
BASED UPON ASSUMPTIONS BELIEVED TO BE REASONABLE AT THE TIME MADE, IT BEING
UNDERSTOOD THAT PROJECTIONS AND FORWARD-LOOKING INFORMATION ARE SUBJECT TO
SIGNIFICANT UNCERTAINTIES AND CONTINGENCIES, MANY OF WHICH ARE BEYOND THE
CONTROL OF THE OBLIGORS AND THAT NO ASSURANCE CAN BE GIVEN THAT SUCH PROJECTIONS
WILL BE REALIZED.


 


27

--------------------------------------------------------------------------------



 


SECTION 3.10         SUBSIDIARIES.  EACH OF THE GUARANTOR’S SUBSIDIARIES IS DULY
ORGANIZED OR FORMED, VALIDLY EXISTING AND (TO THE EXTENT SUCH CONCEPT IS
APPLICABLE TO IT) IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF
ORGANIZATION OR FORMATION, EXCEPT WHERE THE FAILURE TO BE SO ORGANIZED, EXISTING
OR IN GOOD STANDING COULD NOT, BASED UPON THE FACTS AND CIRCUMSTANCES EXISTING
AT THE TIME THIS REPRESENTATION AND WARRANTY IS MADE OR DEEMED MADE, REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  EACH SUCH SUBSIDIARY HAS ALL
LEGAL POWERS AND ALL GOVERNMENTAL LICENSES, AUTHORIZATIONS, CONSENTS AND
APPROVALS REQUIRED TO CARRY ON ITS BUSINESS AS NOW CONDUCTED, EXCEPT TO THE
EXTENT THAT FAILURE TO HAVE ANY SUCH POWER OR GOVERNMENTAL LICENSE,
AUTHORIZATION, CONSENT OR APPROVAL COULD NOT, BASED UPON THE FACTS AND
CIRCUMSTANCES IN EXISTENCE AT THE TIME THIS REPRESENTATION AND WARRANTY IS MADE
OR DEEMED MADE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 3.11         MARGIN REGULATIONS.  NEITHER OBLIGOR IS ENGAGED PRINCIPALLY
OR AS ONE OF ITS IMPORTANT ACTIVITIES IN THE BUSINESS OF BUYING OR CARRYING
MARGIN STOCK WITHIN THE MEANING OF REGULATION U OF THE BOARD.


 


ARTICLE IV


 


CONDITIONS


 


SECTION 4.01         EFFECTIVE DATE.  THE OBLIGATIONS OF THE LENDERS TO MAKE
LOANS HEREUNDER SHALL NOT BECOME EFFECTIVE UNTIL THE DATE ON WHICH EACH OF THE
FOLLOWING CONDITIONS IS SATISFIED (OR WAIVED IN ACCORDANCE WITH SECTION 10.02):


 


(A)           THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED ON
OR BEFORE THE DATE OF THIS AGREEMENT FROM EACH PARTY HERETO EITHER (I) A
COUNTERPART OF THIS AGREEMENT SIGNED ON BEHALF OF SUCH PARTY OR (II) WRITTEN
EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH MAY INCLUDE FACSIMILE
TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS AGREEMENT) THAT SUCH PARTY HAS
SIGNED A COUNTERPART OF THIS AGREEMENT.


 


(B)           THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED A
NOTE EXECUTED BY THE BORROWER IN FAVOR OF EACH LENDER THAT REQUESTED A NOTE
PRIOR TO THE CLOSING DATE IN ACCORDANCE WITH SECTION 2.08(E).


 


(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A FAVORABLE WRITTEN
OPINION (ADDRESSED TO THE ADMINISTRATIVE AGENT AND THE LENDERS AND DATED THE
DATE OF THIS AGREEMENT) OF (I) THE GENERAL COUNSEL OF THE GUARANTOR IN
SUBSTANTIALLY THE FORM ATTACHED AS EXHIBIT C-1, (II) ALLEN & OVERY, SPECIAL
LUXEMBOURG COUNSEL OF THE BORROWER IN SUBSTANTIALLY THE FORM ATTACHED AS
EXHIBIT C-2, (III) APPLEBY, SPECIAL BERMUDA COUNSEL OF THE GUARANTOR, IN
SUBSTANTIALLY THE FORM ATTACHED AS EXHIBIT C-3 AND (IV) GIBSON, DUNN & CRUTCHER
LLP, SPECIAL NEW YORK COUNSEL OF THE OBLIGORS IN SUBSTANTIALLY THE FORM ATTACHED
AS EXHIBIT C-4.


 


(D)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ON OR BEFORE THE DATE
OF THIS AGREEMENT CERTIFIED COPIES OF THE CHARTER, BY-LAWS AND OTHER
CONSTITUTIVE DOCUMENTS OF EACH OBLIGOR AND OF RESOLUTIONS OF THE BOARD OF
DIRECTORS OF EACH OBLIGOR AUTHORIZING THE TRANSACTIONS, TOGETHER WITH INCUMBENCY
CERTIFICATES DATED THE DATE OF THIS AGREEMENT EVIDENCING


 


28

--------------------------------------------------------------------------------



 


THE IDENTITY, AUTHORITY AND CAPACITY OF EACH PERSON AUTHORIZED TO EXECUTE AND
DELIVER THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY OTHER DOCUMENTS TO BE
DELIVERED BY SUCH OBLIGOR PURSUANT HERETO, ALL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.


 


(E)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED
THE DATE OF THIS AGREEMENT AND SIGNED BY A RESPONSIBLE OFFICER, CONFIRMING THAT
(I) THE REPRESENTATIONS AND WARRANTIES OF EACH OBLIGOR SET FORTH IN ARTICLE III
OF THIS AGREEMENT ARE TRUE AND CORRECT AND (II) NO DEFAULT HAS OCCURRED AND IS
CONTINUING.


 


(F)            THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE REASONABLY
SATISFACTORY TO IT OF THE CONSENT OF CT CORPORATION SYSTEM IN NEW YORK, NEW YORK
TO THE APPOINTMENT AND DESIGNATION PROVIDED BY SECTION 10.09(D).


 


(G)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED PAYMENT OF UPFRONT
FEES FOR THE ACCOUNT OF EACH LENDER PURSUANT TO SECTION 2.10(A)(I).


 


(H)           THE BORROWER SHALL HAVE PAID ALL FEES REQUIRED TO BE PAID BY IT
PURSUANT TO THE FEE LETTERS AND, UNLESS WAIVED BY THE ADMINISTRATIVE AGENT AND
THE LEAD ARRANGERS, THE BORROWER SHALL HAVE PAID ALL LEGAL FEES AND EXPENSES OF
THE ADMINISTRATIVE AGENT AND THE LEAD ARRANGERS REQUIRED TO BE PAID PURSUANT TO
THE TERMS OF THIS AGREEMENT AND TO THE EXTENT INVOICED AND RECEIVED BY THE
BORROWER PRIOR TO THE CLOSING DATE.


 

The Administrative Agent shall (i) notify the Borrower and the Lenders of the
satisfaction of the conditions described in clauses (a) through (h) above on the
Closing Date and (ii) notify the Borrower and the Lenders of the Effective
Date.  Each such notice shall be conclusive and binding.

 


SECTION 4.02         EACH BORROWING.  THE OBLIGATION OF EACH LENDER TO MAKE A
LOAN ON THE OCCASION OF ANY BORROWING IS SUBJECT TO THE SATISFACTION OF THE
FOLLOWING CONDITIONS:


 


(A)           THE REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS SET FORTH IN
ARTICLE III OF THIS AGREEMENT (OTHER THAN SECTION 3.04, SECTION 3.05(A)(I) OR
(B), OR SECTION 3.09) OR ANY OTHER LOAN DOCUMENT, OR WHICH ARE CONTAINED IN ANY
CERTIFICATE OR NOTICE DELIVERED AT ANY TIME BY ANY OBLIGOR UNDER OR IN
CONNECTION HEREWITH OR THEREWITH, SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE DATE OF SUCH BORROWING, BEFORE AND AFTER GIVING EFFECT
TO SUCH BORROWING, OR IF ANY SUCH REPRESENTATION OR WARRANTY WAS MADE AS OF A
SPECIFIC DATE, SUCH REPRESENTATION AND WARRANTY WAS TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF SUCH DATE.


 


(B)           AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH
BORROWING, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


 


(C)           BORROWER SHALL HAVE DELIVERED A BORROWING REQUEST IN ACCORDANCE
WITH SECTION 2.03.


 


29

--------------------------------------------------------------------------------


 

Each Borrowing Request shall be deemed to constitute a representation and
warranty by the Obligors on the date of such Borrowing Request and the date of
the Borrowing requested thereunder as to the matters specified in
paragraphs (a) and (b) of this Section.

 


SECTION 4.03         EACH COMMITMENT INCREASE.  EACH COMMITMENT INCREASE
REQUESTED BY THE BORROWER PURSUANT TO SECTION 2.14 IS SUBJECT TO THE
SATISFACTION OF THE FOLLOWING CONDITIONS:


 


(A)           THE REPRESENTATIONS AND WARRANTIES OF THE OBLIGORS SET FORTH IN
ARTICLE III OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR WHICH ARE CONTAINED
IN ANY CERTIFICATE OR NOTICE DELIVERED AT ANY TIME BY ANY OBLIGOR UNDER OR IN
CONNECTION HEREWITH OR THEREWITH, SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE DATE OF SUCH COMMITMENT INCREASE NOTICE AND ON THE
INCREASE DATE, BEFORE AND AFTER GIVING EFFECT TO SUCH COMMITMENT INCREASE, OR IF
ANY SUCH REPRESENTATION OR WARRANTY WAS MADE AS OF A SPECIFIC DATE, SUCH
REPRESENTATION AND WARRANTY WAS TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND
AS OF SUCH DATE.


 


(B)           AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH
COMMITMENT INCREASE, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


 


(C)           THE BORROWER SHALL HAVE DELIVERED A COMMITMENT INCREASE NOTICE IN
ACCORDANCE WITH SECTION 2.14(A).


 

Each Commitment Increase Notice shall be deemed to constitute a representation
and warranty by the Obligors on the date of such Commitment Increase Notice and
on the Increase Date as to the matters specified in paragraphs (a) and (b) of
this Section.

 


ARTICLE V


 


COVENANTS


 

From and after the Effective Date, until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
under the Loan Documents shall have been paid in full, the Guarantor (and the
Borrower, where applicable) covenants and agrees with the Lenders that:

 


SECTION 5.01         FINANCIAL STATEMENTS AND OTHER INFORMATION.  THE GUARANTOR
WILL FURNISH TO THE ADMINISTRATIVE AGENT (WHICH, EXCEPT AS OTHERWISE PROVIDED
BELOW WITH RESPECT TO SUBSECTIONS (A), (B) OR (E), THE ADMINISTRATIVE AGENT
SHALL PROMPTLY FURNISH TO EACH LENDER):


 


(A)           WITHIN 120 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE
GUARANTOR, ITS AUDITED CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF
OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH
FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
PREVIOUS FISCAL YEAR, ALL REPORTED ON BY DELOITTE & TOUCHE LLP OR OTHER
INDEPENDENT PUBLIC ACCOUNTANTS OF INTERNATIONALLY RECOGNIZED STANDING IN A
MANNER COMPLYING WITH THE APPLICABLE RULES AND REGULATIONS PROMULGATED BY THE
SEC;


 


30

--------------------------------------------------------------------------------



 


(B)           WITHIN 60 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL
QUARTERS OF EACH FISCAL YEAR OF THE GUARANTOR, ITS CONSOLIDATED BALANCE SHEET
AND RELATED STATEMENTS OF OPERATIONS AND CASH FLOWS FOR SUCH FISCAL QUARTER AND
THE RELATED STATEMENTS OF OPERATIONS AND CASH FLOWS FOR THE THEN ELAPSED PORTION
OF THE FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES
FOR THE CORRESPONDING PERIOD OR PERIODS OF THE PREVIOUS FISCAL YEAR, ALL
CERTIFIED AS TO GAAP (SUBJECT TO THE ABSENCE OF FOOTNOTES, AUDIT AND NORMAL
YEAR-END ADJUSTMENTS) ON BEHALF OF THE GUARANTOR BY THE CHIEF FINANCIAL OFFICER
OR THE CHIEF ACCOUNTING OFFICER OF THE GUARANTOR OR A DESIGNATED OFFICER;


 


(C)           CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER
CLAUSE (A) OR (B) ABOVE, A CERTIFICATE ON BEHALF OF THE GUARANTOR SIGNED BY THE
CHIEF FINANCIAL OFFICER OR THE CHIEF ACCOUNTING OFFICER OF THE GUARANTOR OR A
DESIGNATED OFFICER (I) CERTIFYING AS TO WHETHER A DEFAULT HAS OCCURRED AND, IF A
DEFAULT HAS OCCURRED, SPECIFYING THE DETAILS THEREOF AND ANY ACTION TAKEN OR
PROPOSED TO BE TAKEN WITH RESPECT THERETO, AND (II) SETTING FORTH REASONABLY
DETAILED CALCULATIONS DEMONSTRATING WHETHER THE GUARANTOR WAS IN COMPLIANCE WITH
SECTION 5.09;


 


(D)           WITHIN FIVE BUSINESS DAYS AFTER ANY RESPONSIBLE OFFICER OBTAINS
KNOWLEDGE OF ANY DEFAULT, IF SUCH DEFAULT IS THEN CONTINUING, A CERTIFICATE ON
BEHALF OF THE GUARANTOR SIGNED BY A RESPONSIBLE OFFICER OF THE GUARANTOR OR A
DESIGNATED OFFICER SETTING FORTH, IN REASONABLE DETAIL, THE NATURE THEREOF AND
THE ACTION WHICH THE GUARANTOR IS TAKING OR PROPOSES TO TAKE WITH RESPECT
THERETO;


 


(E)           PROMPTLY UPON THE FILING THEREOF, COPIES OF ALL FINAL REGISTRATION
STATEMENTS (OTHER THAN THE EXHIBITS THERETO AND ANY REGISTRATION STATEMENTS ON
FORM S-8 OR ITS EQUIVALENT), FINAL REPORTS ON FORMS 10-K, 10-Q AND 8-K (OR THEIR
EQUIVALENTS) AND PROXY STATEMENTS WHICH THE GUARANTOR OR THE BORROWER SHALL HAVE
FILED WITH THE SEC;


 


(F)            PROMPTLY UPON ANY RESPONSIBLE OFFICER OBTAINING KNOWLEDGE OF THE
COMMENCEMENT OF ANY REPORTABLE ACTION, A CERTIFICATE ON BEHALF OF THE GUARANTOR
SPECIFYING THE NATURE OF SUCH REPORTABLE ACTION AND WHAT ACTION THE GUARANTOR IS
TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO; AND


 


(G)           FROM TIME TO TIME, UPON REASONABLE NOTICE, SUCH OTHER INFORMATION
REGARDING THE FINANCIAL POSITION OR BUSINESS OF THE GUARANTOR AND ITS
SUBSIDIARIES, OR COMPLIANCE WITH THE TERMS OF THIS AGREEMENT, AS ANY LENDER
THROUGH THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


 


INFORMATION REQUIRED TO BE DELIVERED PURSUANT TO SUBSECTIONS (A), (B) OR
(E) ABOVE MAY BE DELIVERED ELECTRONICALLY AND IF SO DELIVERED, SHALL BE DEEMED
TO HAVE BEEN DELIVERED ON THE DATE (I) ON WHICH THE GUARANTOR POSTS SUCH
DOCUMENTS, OR PROVIDES A LINK THERETO ON THE GUARANTOR’S WEBSITE ON THE INTERNET
AT WWW.TYCO.COM (OR SUCH OTHER WEBSITE AS THE GUARANTOR MAY DESIGNATE IN A
WRITING DELIVERED TO THE ADMINISTRATIVE AGENT), OR AT
SEC.GOV/EDAUX/SEARCHES.HTM; OR (II) ON WHICH SUCH DOCUMENTS ARE POSTED ON THE
GUARANTOR’S BEHALF, OR DELIVERED TO THE ADMINISTRATIVE AGENT BY THE GUARANTOR IN
ACCORDANCE WITH SECTION 10.15.


 


SECTION 5.02         EXISTENCE; CONDUCT OF BUSINESS.  THE GUARANTOR WILL:


 


31

--------------------------------------------------------------------------------



 


(A)           NOT ENGAGE IN ANY MATERIAL BUSINESS OTHER THAN THE HOLDING OF
STOCK AND OTHER INVESTMENTS IN ITS SUBSIDIARIES AND ACTIVITIES REASONABLY
RELATED THERETO; AND


 


(B)           PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT, AND WILL CAUSE
EACH SIGNIFICANT SUBSIDIARY TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT
(I) THEIR RESPECTIVE LEGAL EXISTENCE AND (II) THEIR RESPECTIVE RIGHTS,
PRIVILEGES AND FRANCHISES NECESSARY OR DESIRABLE IN THE NORMAL CONDUCT OF
BUSINESS, UNLESS IN THE CASE OF EITHER THE FAILURE OF THE GUARANTOR TO COMPLY
WITH SUBCLAUSE (B)(II) OF THIS SECTION 5.02 OR THE FAILURE OF A SIGNIFICANT
SUBSIDIARY TO COMPLY WITH CLAUSE (B) OF THIS SECTION 5.02, SUCH FAILURE COULD
NOT, BASED UPON THE FACTS AND CIRCUMSTANCES EXISTING AT THE TIME, REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 

provided that nothing in this Section 5.02 shall prohibit any transaction
permitted by Section 5.08.

 


SECTION 5.03         MAINTENANCE OF PROPERTIES; INSURANCE.  THE GUARANTOR WILL,
AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, (A) KEEP AND MAINTAIN ALL PROPERTY
MATERIAL TO THE CONDUCT OF ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION,
ORDINARY WEAR AND TEAR EXCEPTED, AND (B) MAINTAIN, WITH FINANCIALLY SOUND AND
REPUTABLE INSURANCE COMPANIES, INSURANCE IN SUCH AMOUNTS AND AGAINST SUCH RISKS
AS ARE CUSTOMARILY MAINTAINED BY AND COMMERCIALLY AVAILABLE TO COMPANIES ENGAGED
IN THE SAME OR SIMILAR BUSINESSES OPERATING IN THE SAME OR SIMILAR LOCATIONS,
EXCEPT IN THE CASE OF EACH OF CLAUSE (A) AND (B) TO THE EXTENT THAT THE FAILURE
TO DO SO COULD NOT, BASED UPON THE FACTS AND CIRCUMSTANCES EXISTING AT THE TIME,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


SECTION 5.04         BOOKS AND RECORDS; INSPECTION RIGHTS.  THE GUARANTOR WILL
KEEP, AND WILL CAUSE EACH CONSOLIDATED SUBSIDIARY TO KEEP, PROPER BOOKS OF
RECORD AND ACCOUNT IN WHICH TRUE AND CORRECT ENTRIES SHALL BE MADE OF ITS
BUSINESS TRANSACTIONS AND ACTIVITIES SO THAT FINANCIAL STATEMENTS OF THE
GUARANTOR THAT FAIRLY PRESENT ITS BUSINESS TRANSACTIONS AND ACTIVITIES CAN BE
PROPERLY PREPARED IN ACCORDANCE WITH GAAP.  THE GUARANTOR WILL, AND WILL CAUSE
EACH SIGNIFICANT SUBSIDIARY TO, PERMIT ANY REPRESENTATIVES DESIGNATED BY THE
ADMINISTRATIVE AGENT OR BY ANY LENDER THROUGH THE ADMINISTRATIVE AGENT, UPON
REASONABLE PRIOR NOTICE, AT ALL REASONABLE TIMES AND AS AND TO THE EXTENT
PERMITTED BY APPLICABLE LAW AND REGULATION, AND AT THE ADMINISTRATIVE AGENT’S OR
SUCH LENDER’S EXPENSE, TO VISIT AND INSPECT ITS PROPERTIES, TO EXAMINE AND MAKE
EXTRACTS FROM ITS BOOKS AND RECORDS, AND TO DISCUSS ITS AFFAIRS, FINANCES,
ACCOUNTS AND CONDITION WITH ITS OFFICERS, EMPLOYEES (IN THE PRESENCE OF ITS
OFFICERS) AND INDEPENDENT ACCOUNTANTS (IN THE PRESENCE OF ITS OFFICERS);
PROVIDED THAT (I) SUCH DESIGNATED REPRESENTATIVES SHALL BE REASONABLY ACCEPTABLE
TO THE BORROWER, SHALL AGREE TO ANY REASONABLE CONFIDENTIALITY OBLIGATIONS
PROPOSED BY THE BORROWER, AND SHALL FOLLOW THE GUIDELINES AND PROCEDURES
GENERALLY IMPOSED UPON LIKE VISITORS TO BORROWER’S FACILITIES AND (II) UNLESS A
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, SUCH VISITS AND INSPECTIONS SHALL
OCCUR NOT MORE THAN ONCE IN ANY FISCAL YEAR.


 


SECTION 5.05         COMPLIANCE WITH LAWS.  THE GUARANTOR WILL, AND WILL CAUSE
EACH SIGNIFICANT SUBSIDIARY TO, COMPLY WITH ALL LAWS, RULES, REGULATIONS AND
ORDERS OF ANY GOVERNMENTAL AUTHORITY APPLICABLE TO IT OR ITS PROPERTY, EXCEPT
WHERE THE FAILURE TO DO SO COULD NOT, BASED UPON THE FACTS AND CIRCUMSTANCES
EXISTING AT THE TIME, REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 


32

--------------------------------------------------------------------------------



 


SECTION 5.06         USE OF PROCEEDS.  THE PROCEEDS OF EACH BORROWING MADE UNDER
THIS AGREEMENT WILL BE USED BY THE BORROWER FOR WORKING CAPITAL, CAPITAL
EXPENDITURES AND OTHER LAWFUL CORPORATE PURPOSES OF THE BORROWER, INCLUDING TO
REPAY OTHER DEBT OF THE GUARANTOR AND ITS SUBSIDIARIES.  NO PART OF THE PROCEEDS
OF ANY LOAN WILL BE USED, WHETHER DIRECTLY OR INDIRECTLY, FOR ANY PURPOSE THAT
ENTAILS A VIOLATION OF ANY OF THE REGULATIONS OF THE BOARD, INCLUDING
REGULATIONS T, U AND X.


 


SECTION 5.07         LIENS.  THE GUARANTOR WILL NOT, AND WILL NOT PERMIT ANY
SUBSIDIARY TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN ON ANY PROPERTY
OR ASSET NOW OWNED OR HEREAFTER ACQUIRED BY IT, EXCEPT:


 


(A)           ANY LIEN EXISTING ON ANY ASSET ON THE CLOSING DATE;


 


(B)           ANY LIEN ON ANY ASSET SECURING THE PAYMENT OF ALL OR PART OF THE
PURCHASE PRICE OF SUCH ASSET UPON THE ACQUISITION THEREOF BY THE GUARANTOR OR A
SUBSIDIARY OR SECURING DEBT (INCLUDING ANY OBLIGATION AS LESSEE INCURRED UNDER A
CAPITAL LEASE) INCURRED OR ASSUMED BY THE GUARANTOR OR A SUBSIDIARY PRIOR TO, AT
THE TIME OF OR WITHIN ONE YEAR AFTER SUCH ACQUISITION (OR IN THE CASE OF REAL
PROPERTY, THE COMPLETION OF CONSTRUCTION (INCLUDING ANY IMPROVEMENTS ON AN
EXISTING PROPERTY) OR THE COMMENCEMENT OF FULL OPERATION OF SUCH ASSET OR
PROPERTY, WHICHEVER IS LATER), WHICH DEBT IS INCURRED OR ASSUMED FOR THE PURPOSE
OF FINANCING ALL OR PART OF THE COST OF ACQUIRING SUCH ASSET OR, IN THE CASE OF
REAL PROPERTY, CONSTRUCTION OR IMPROVEMENTS THEREON; PROVIDED, THAT IN THE CASE
OF ANY SUCH ACQUISITION, CONSTRUCTION OR IMPROVEMENT, THE LIEN SHALL NOT APPLY
TO ANY ASSET THERETOFORE OWNED BY THE GUARANTOR OR A SUBSIDIARY, OTHER THAN
ASSETS SO ACQUIRED, CONSTRUCTED OR IMPROVED;


 


(C)           ANY LIEN EXISTING ON ANY ASSET OR STOCK OF ANY PERSON AT THE TIME
SUCH PERSON IS MERGED OR CONSOLIDATED WITH OR INTO THE GUARANTOR OR A SUBSIDIARY
WHICH LIEN WAS NOT CREATED IN CONTEMPLATION OF SUCH EVENT;


 


(D)           ANY LIEN EXISTING ON ANY ASSET AT THE TIME OF ACQUISITION THEREOF
BY THE GUARANTOR OR A SUBSIDIARY, WHICH LIEN WAS NOT CREATED IN CONTEMPLATION OF
SUCH ACQUISITION;


 


(E)           ANY LIEN ARISING OUT OF THE REFINANCING OF ANY DEBT SECURED BY ANY
LIEN PERMITTED BY ANY OF THE SUBSECTIONS (A) THROUGH (D) OF THIS SECTION 5.07,
PROVIDED THAT THE PRINCIPAL AMOUNT OF DEBT IS NOT INCREASED (EXCEPT AS
GROSSED-UP FOR THE CUSTOMARY FEES AND EXPENSES INCURRED IN CONNECTION WITH SUCH
REFINANCING AND EXCEPT AS A RESULT OF THE CAPITALIZATION OR ACCRETION OF
INTEREST) AND IS NOT SECURED BY ANY ADDITIONAL ASSETS, EXCEPT AS PROVIDED IN THE
LAST SENTENCE OF THIS SECTION 5.07;


 


(F)            ANY LIEN TO SECURE INTERCOMPANY DEBT;


 


(G)           SALES OF ACCOUNTS RECEIVABLE OR PROMISSORY NOTES TO FACTORS OR
OTHER THIRD-PARTIES IN THE ORDINARY COURSE OF BUSINESS FOR PURPOSES OF
COLLECTION;


 


(H)           ANY LIEN IN FAVOR OF ANY COUNTRY OR ANY POLITICAL SUBDIVISION OF
ANY COUNTRY (OR ANY DEPARTMENT, AGENCY OR INSTRUMENTALITY THEREOF) SECURING
OBLIGATIONS ARISING IN


 


33

--------------------------------------------------------------------------------



 


CONNECTION WITH PARTIAL, PROGRESS, ADVANCE OR OTHER PAYMENTS PURSUANT TO ANY
CONTRACT, STATUTE, RULE OR REGULATION OR SECURING OBLIGATIONS INCURRED FOR THE
PURPOSE OF FINANCING ALL OR ANY PART OF THE PURCHASE PRICE (INCLUDING THE COST
OF INSTALLATION THEREOF OR, IN THE CASE OF REAL PROPERTY, THE COST OF
CONSTRUCTION OR IMPROVEMENT OR INSTALLATION OF PERSONAL PROPERTY THEREON) OF THE
ASSET SUBJECT TO SUCH LIEN (INCLUDING, BUT NOT LIMITED TO, ANY LIEN INCURRED IN
CONNECTION WITH POLLUTION CONTROL, INDUSTRIAL REVENUE OR SIMILAR FINANCINGS);


 


(I)            LIENS ARISING IN THE ORDINARY COURSE OF ITS BUSINESS WHICH (I) DO
NOT SECURE DEBT, AND (II) DO NOT IN THE AGGREGATE MATERIALLY DETRACT FROM THE
VALUE OF ITS ASSETS OR MATERIALLY IMPAIR THE USE THEREOF IN THE OPERATION OF ITS
BUSINESS;


 


(J)            ANY LIEN SECURING ONLY NONRECOURSE DEBT;


 


(K)           LIENS INCURRED AND PLEDGES OR DEPOSITS IN THE ORDINARY COURSE OF
BUSINESS IN CONNECTION WITH WORKERS’ COMPENSATION, OLD AGE PENSIONS,
UNEMPLOYMENT INSURANCE OR OTHER SOCIAL SECURITY LEGISLATION, OTHER THAN ANY LIEN
IMPOSED BY ERISA;


 


(L)            LIENS CREATED PURSUANT TO A PERMITTED SECURITIZATION
TRANSACTIONS;


 


(M)          LIENS FOR TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES
WHICH ARE NOT YET DUE OR ARE PAYABLE WITHOUT PENALTY OR OF WHICH THE AMOUNT,
APPLICABILITY OR VALIDITY IS BEING CONTESTED BY THE GUARANTOR OR A SUBSIDIARY
WHOSE PROPERTY IS SUBJECT THERETO IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AS TO
WHICH ADEQUATE RESERVES ARE BEING MAINTAINED;


 


(N)           LIENS SECURING JUDGMENTS THAT HAVE NOT RESULTED IN THE OCCURRENCE
OF AN EVENT OF DEFAULT UNDER CLAUSE (K) OF ARTICLE VI IN AN AGGREGATE PRINCIPAL
AMOUNT AT ANY TIME OUTSTANDING NOT TO EXCEED $100,000,000; AND


 


(O)           LIENS NOT OTHERWISE PERMITTED BY THE FOREGOING CLAUSES (A) THROUGH
(N) OF THIS SECTION 5.07 SECURING DEBT OR OTHER OBLIGATIONS (WITHOUT
DUPLICATION) IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING NOT TO
EXCEED AN AMOUNT EQUAL TO 7.5% OF CONSOLIDATED TANGIBLE ASSETS AT SUCH TIME.


 

It is understood that any Lien permitted to exist on any asset pursuant to the
foregoing provisions of this Section 5.07 may attach to the proceeds of such
asset and, with respect to Liens permitted pursuant to subsections (a), (b),
(d), (e) (but only with respect to the Refinancing of Debt secured by a Lien
permitted pursuant to subsections (a), (b), (d)) or (f) of this Section 5.07,
may attach to an asset acquired in the ordinary course of business as a
replacement of such former asset.

 


SECTION 5.08         FUNDAMENTAL CHANGES.  NO OBLIGOR WILL CONSOLIDATE,
AMALGAMATE OR MERGE WITH OR INTO ANY OTHER PERSON OR SELL, LEASE OR OTHERWISE
TRANSFER ALL OR SUBSTANTIALLY ALL OF THE CONSOLIDATED ASSETS TO ANY OTHER
PERSON, UNLESS:


 


(A)           SUCH OBLIGOR IS THE SURVIVING CORPORATION, OR THE PERSON (IF OTHER
THAN SUCH OBLIGOR) FORMED BY SUCH CONSOLIDATION OR AMALGAMATION OR INTO WHICH
SUCH OBLIGOR IS MERGED OR


 


34

--------------------------------------------------------------------------------



 


AMALGAMATED, OR THE PERSON WHICH ACQUIRES BY SALE OR OTHER TRANSFER, OR WHICH
LEASES, ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF SUCH OBLIGOR (ANY SUCH PERSON,
THE “SUCCESSOR”), SHALL BE ORGANIZED AND EXISTING UNDER THE LAWS OF (X) IN THE
CASE OF A SUCCESSOR TO THE BORROWER, LUXEMBOURG OR THE UNITED STATES, ANY STATE
THEREOF OR THE DISTRICT OF COLUMBIA OR (Y) IN THE CASE OF A SUCCESSOR TO THE
GUARANTOR, BERMUDA OR OF THE UNITED STATES, ANY STATE THEREOF OR THE DISTRICT OF
COLUMBIA AND SHALL EXPRESSLY ASSUME, IN A WRITING EXECUTED AND DELIVERED TO THE
ADMINISTRATIVE AGENT FOR DELIVERY TO EACH OF THE LENDERS, IN FORM REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, THE DUE AND PUNCTUAL PAYMENT OF THE
PRINCIPAL OF AND INTEREST ON THE LOANS AND THE PERFORMANCE OF THE OTHER
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE PART OF
SUCH OBLIGOR TO BE PERFORMED OR OBSERVED, AS FULLY AS IF SUCH SUCCESSOR WERE
ORIGINALLY NAMED AS SUCH OBLIGOR IN THIS AGREEMENT OR SUCH OTHER LOAN DOCUMENT;
AND


 


(B)           IMMEDIATELY AFTER GIVING EFFECT TO SUCH TRANSACTION, NO DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING; AND


 


(C)           SUCH OBLIGOR HAS DELIVERED TO THE ADMINISTRATIVE AGENT A
CERTIFICATE ON BEHALF OF SUCH OBLIGOR SIGNED BY ONE OF ITS RESPONSIBLE OFFICERS
AND AN OPINION OF COUNSEL, EACH STATING THAT ALL CONDITIONS PROVIDED IN THIS
SECTION 5.08 RELATING TO SUCH TRANSACTION HAVE BEEN SATISFIED;


 

Upon the satisfaction (or waiver) of the conditions set forth in this
Section 5.08, a Successor to the Borrower or the Guarantor shall succeed, and
may exercise every right and power of, the Borrower or the Guarantor under this
Agreement and the other Loan Documents with the same effect as if such Successor
had been originally named as the Borrower or the Guarantor herein, and the
Borrower or the Guarantor, as the case may be, shall be relieved of and released
from its obligations under this Agreement and the other Loan Documents.

 


SECTION 5.09         FINANCIAL COVENANT.  THE GUARANTOR WILL NOT PERMIT AT ANY
TIME THE RATIO OF (X) CONSOLIDATED TOTAL DEBT AT SUCH TIME TO (Y) CONSOLIDATED
EBITDA FOR THE THEN MOST RECENTLY CONCLUDED PERIOD OF FOUR CONSECUTIVE FISCAL
QUARTERS OF THE GUARANTOR TO EXCEED 3.50 TO 1.00.


 


SECTION 5.10         LIMITATION ON RESTRICTIONS ON SUBSIDIARY DIVIDENDS AND
OTHER DISTRIBUTIONS.  THE GUARANTOR WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY
TO, DIRECTLY OR INDIRECTLY, CREATE OR OTHERWISE CAUSE OR SUFFER TO EXIST OR
BECOME EFFECTIVE ANY ENCUMBRANCE OR RESTRICTION ON THE ABILITY OF ANY
SUBSIDIARY, OTHER THAN THE BORROWER, TO (A) PAY DIVIDENDS OR MAKE ANY OTHER
DISTRIBUTIONS ON ITS CAPITAL STOCK OR ANY OTHER INTEREST OR PARTICIPATION IN ITS
PROFITS, OWNED BY THE GUARANTOR OR ANY SUBSIDIARY, OR PAY ANY DEBT OWED BY ANY
SUBSIDIARY TO THE GUARANTOR OR ANY SUBSIDIARY THAT IS A DIRECT OR INDIRECT
PARENT OF SUCH FORMER SUBSIDIARY, (B) MAKE LOANS OR ADVANCES TO THE GUARANTOR OR
ANY SUBSIDIARY THAT IS A DIRECT OR INDIRECT PARENT OF SUCH FORMER SUBSIDIARY OR
(C) TRANSFER ANY OF ITS PROPERTIES OR ASSETS TO THE GUARANTOR OR ANY SUCH
SUBSIDIARY THAT IS A DIRECT OR INDIRECT PARENT OF SUCH FORMER SUBSIDIARY (OR,
SOLELY IN THE CASE OF CLAUSE (XII) HEREOF, ANY OTHER CONSOLIDATED PERSON IN
RESPECT OF SUCH NONRECOURSE DEBT), EXCEPT FOR SUCH ENCUMBRANCES OR RESTRICTIONS
EXISTING UNDER OR BY REASON OF:


 


35

--------------------------------------------------------------------------------


 

(i)            applicable laws and regulations, judgments and orders and other
legal requirements, agreements with non-U.S. governments with respect to assets
or businesses located in their jurisdiction, or condemnation or eminent domain
proceedings,

 

(ii)           this Agreement and any other agreement or instrument governing
Debt containing only such encumbrances and/or restrictions that are on terms
substantially similar in all material respects to, and in no event more
restrictive than, any such encumbrances and/or restrictions under this
Agreement,

 

(iii)          (A) customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of the Guarantor or a Subsidiary, or
(B) customary restrictions imposed on the transfer of trademarked, copyrighted
or patented materials or provisions in agreements that restrict the assignment
of such agreements or any rights thereunder,

 

(iv)          provisions contained in the instruments evidencing or governing
Debt or other obligations or agreements, in each case existing on the date
hereof,

 

(vi)          provisions contained in instruments evidencing or governing Debt
or other obligations or agreements of any Person, in each case, at the time such
Person (A) shall be merged or consolidated with or into the Guarantor or any
Subsidiary, (B) shall sell, transfer, assign, lease or otherwise dispose of all
or substantially all of such Person’s assets to the Guarantor or a Subsidiary,
or (C) otherwise becomes a Subsidiary, provided that in the case of clause (A),
(B) or (C), such Debt, obligation or agreement was not incurred or entered into,
or any such provisions adopted, in contemplation of such transaction,

 

(vii)         provisions contained in Refinancings, so long as such provisions
are, in the good faith determination of the Guarantor’s board of directors, not
materially more restrictive than those contained in the respective instruments
so Refinanced,

 

(viii)        provisions contained in any instrument evidencing or governing
Debt or other obligations of a Subsidiary Guarantor,

 

(ix)           any encumbrances and restrictions with respect to a Subsidiary
imposed in connection with an agreement which has been entered into for the sale
or disposition of such Subsidiary or its assets, provided such sale or
disposition otherwise complies with this Agreement,

 

(x)            the subordination (pursuant to its terms) in right and priority
of payment of any Debt owed by any Subsidiary (the “Indebted Subsidiary”) to the
Guarantor or any other Subsidiary, to any other Debt of such Indebted
Subsidiary, provided that (A) such Debt is permitted under this Agreement and
(B) the Guarantor’s board of directors has determined, in good faith, at the
time of the creation of such encumbrance or restriction, that such encumbrance
or restriction could not, based upon the facts and circumstances in existence at
the time, reasonably be expected to have a Material Adverse Effect,

 

36

--------------------------------------------------------------------------------


 

(xi)           provisions governing Preferred Stock issued by a Subsidiary or
Debt issued or incurred by a Subsidiary that is owed to the Guarantor or another
Subsidiary,

 

(xii)          provisions contained in instruments or agreements evidencing or
governing (A) Nonrecourse Debt or (B) other Debt of a Subsidiary incurred to
finance the acquisition or construction of fixed or capital assets to the
extent, in the case of sub-clause (B), such instrument or agreement prohibits
transfers of the assets financed with such Debt, and

 

(xiii)         provisions contained in debt instruments, obligations or other
agreements of any Subsidiary which are not otherwise permitted pursuant to
clauses (i) through (xii) of this Section 5.10, provided that the aggregate
investment of the Guarantor in all such Subsidiaries (determined in accordance
with GAAP) shall at no time exceed the greater of (a) $300,000,000 or (b) 3% of
Consolidated Tangible Assets.

 

The provisions of this Section 5.10 shall not prohibit (x) Liens not prohibited
by Section 5.07 or (y) restrictions on the sale or other disposition of any
property securing Debt of any Subsidiary, provided such Debt is otherwise
permitted by this Agreement.

 


SECTION 5.11         TRANSACTIONS WITH AFFILIATES.  THE GUARANTOR WILL NOT, AND
WILL NOT PERMIT ANY SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, PAY ANY FUNDS TO OR
FOR THE ACCOUNT OF, MAKE ANY INVESTMENT (WHETHER BY ACQUISITION OF STOCK OR
INDEBTEDNESS, BY LOAN, ADVANCE, TRANSFER OF PROPERTY, GUARANTEE OR OTHER
AGREEMENT TO PAY, PURCHASE OR SERVICE, DIRECTLY OR INDIRECTLY, ANY DEBT, OR
OTHERWISE) IN, LEASE, SELL, TRANSFER OR OTHERWISE DISPOSE OF ANY ASSETS,
TANGIBLE OR INTANGIBLE, TO, OR PARTICIPATE IN, OR EFFECT ANY TRANSACTION IN
CONNECTION WITH ANY JOINT ENTERPRISE OR OTHER JOINT ARRANGEMENT WITH, ANY
AFFILIATE (COLLECTIVELY, “AFFILIATE TRANSACTIONS”); PROVIDED, HOWEVER, THAT THE
FOREGOING PROVISIONS OF THIS SECTION 5.11 SHALL NOT PROHIBIT THE GUARANTOR OR
ANY OF ITS SUBSIDIARIES FROM:


 

(I)          ENGAGING IN ANY AFFILIATE TRANSACTION BETWEEN OR AMONG (X) THE
GUARANTOR AND ANY SUBSIDIARY OR SUBSIDIARIES OR (Y) TWO OR MORE SUBSIDIARIES,

 

(II)         DECLARING OR PAYING ANY DIVIDENDS AND DISTRIBUTIONS ON ANY SHARES
OF THE GUARANTOR’S STOCK, INCLUDING ANY DIVIDEND OR DISTRIBUTION PAYABLE IN
SHARES OF THE GUARANTOR’S STOCK OR STOCK EQUIVALENTS,

 

(III)        MAKING ANY PAYMENTS ON ACCOUNT OF THE PURCHASE, REDEMPTION,
RETIREMENT OR ACQUISITION OF (X) ANY SHARES OF THE GUARANTOR’S STOCK OR (Y) ANY
OPTION, WARRANT OR OTHER RIGHT TO ACQUIRE SHARES OF THE GUARANTOR’S STOCK,
INCLUDING ANY PAYMENT PAYABLE IN SHARES OF THE GUARANTOR’S STOCK OR STOCK
EQUIVALENTS,

 

(IV)       DECLARING OR PAYING ANY DIVIDENDS OR DISTRIBUTIONS ON STOCK OF ANY
SUBSIDIARY HELD BY THE GUARANTOR OR ANOTHER SUBSIDIARY,

 

(V)        MAKING SALES TO OR PURCHASES FROM ANY AFFILIATE AND, IN CONNECTION
THEREWITH, EXTENDING CREDIT OR MAKING PAYMENTS, OR FROM MAKING PAYMENTS FOR
SERVICES

 

37

--------------------------------------------------------------------------------


 

RENDERED BY ANY AFFILIATE, IF SUCH SALES OR PURCHASES ARE MADE OR SUCH SERVICES
ARE RENDERED IN THE ORDINARY COURSE OF BUSINESS AND ON TERMS AND CONDITIONS AT
LEAST AS FAVORABLE TO THE GUARANTOR OR SUCH SUBSIDIARY AS THE TERMS AND
CONDITIONS WHICH THE GUARANTOR WOULD REASONABLY EXPECT TO BE OBTAINED IN A
SIMILAR TRANSACTION WITH A PERSON WHICH IS NOT AN AFFILIATE AT SUCH TIME,

 

(VI)       MAKING PAYMENTS OF PRINCIPAL, INTEREST AND PREMIUM ON ANY DEBT OF THE
GUARANTOR OR SUCH SUBSIDIARY HELD BY AN AFFILIATE IF THE TERMS OF SUCH DEBT ARE
AT LEAST AS FAVORABLE TO THE GUARANTOR OR SUCH SUBSIDIARY AS THE TERMS WHICH THE
GUARANTOR WOULD REASONABLY EXPECT TO HAVE BEEN OBTAINED AT THE TIME OF THE
CREATION OF SUCH DEBT FROM A LENDER WHICH WAS NOT AN AFFILIATE,

 

(VII)      PARTICIPATING IN, OR EFFECTING ANY TRANSACTION IN CONNECTION WITH,
ANY JOINT ENTERPRISE OR OTHER JOINT ARRANGEMENT WITH ANY AFFILIATE IF THE
GUARANTOR OR SUCH SUBSIDIARY PARTICIPATES IN THE ORDINARY COURSE OF ITS BUSINESS
AND ON A BASIS NO LESS ADVANTAGEOUS THAN THE BASIS ON WHICH SUCH AFFILIATE
PARTICIPATES,

 

(VIII)     PAYING OR GRANTING REASONABLE COMPENSATION, INDEMNITIES,
REIMBURSEMENTS AND BENEFITS TO ANY DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF THE
GUARANTOR OR ANY SUBSIDIARY, OR

 

(IX)        ENGAGING IN ANY AFFILIATE TRANSACTION NOT OTHERWISE ADDRESSED IN
SUBSECTIONS (I) THROUGH (IX) OF THIS SECTION 5.11, THE TERMS OF WHICH ARE NOT
LESS FAVORABLE TO THE GUARANTOR OR SUCH SUBSIDIARY THAN THOSE THAT THE GUARANTOR
OR SUCH SUBSIDIARY WOULD REASONABLY EXPECT TO BE OBTAINED IN A COMPARABLE
TRANSACTION AT SUCH TIME WITH A PERSON WHICH IS NOT AN AFFILIATE.

 


SECTION 5.12         SUBSIDIARY GUARANTORS.  THE BORROWER WILL CAUSE EACH
SUBSIDIARY OF THE BORROWER THAT NOW OR HEREAFTER GUARANTEES ANY MATERIAL DEBT OF
THE BORROWER FOR OR IN RESPECT OF BORROWED MONEY (OTHER THAN DEBT OF THE
BORROWER TO ANY OTHER SUBSIDIARY) TO PROMPTLY THEREAFTER (AND IN ANY EVENT
WITHIN 30 DAYS OF EXECUTING SUCH GUARANTEE) CAUSE SUCH SUBSIDIARY TO (A) BECOME
A SUBSIDIARY GUARANTOR BY EXECUTING AND DELIVERING TO THE ADMINISTRATIVE AGENT A
SUBSIDIARY GUARANTY, AND (B) DELIVER TO THE ADMINISTRATIVE AGENT DOCUMENTS OF
THE TYPES REFERRED TO IN SECTION 4.01(D) AND FAVORABLE OPINIONS OF COUNSEL TO
SUCH SUBSIDIARY (WHICH SHALL COVER, AMONG OTHER THINGS, THE LEGALITY, VALIDITY,
BINDING EFFECT AND ENFORCEABILITY OF THE SUBSIDIARY GUARANTY OF SUCH
SUBSIDIARY), ALL IN FORM, CONTENT AND SCOPE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


 


SECTION 5.13         SUBSIDIARY DEBT.  THE GUARANTOR WILL NOT AT ANY TIME PERMIT
THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF DEBT OF THE CONSOLIDATED
SUBSIDIARIES TO EXCEED AN AMOUNT EQUAL TO $750,000,000, PROVIDED THAT FOR
PURPOSES OF THIS SECTION 5.13, “DEBT” SHALL NOT INCLUDE (I) PERMITTED ACQUIRED
DEBT OF ANY CONSOLIDATED SUBSIDIARY, (II) DEBT OF ANY CONSOLIDATED SUBSIDIARY
(OTHER THAN THE BORROWER) OUTSTANDING AS OF THE CLOSING DATE, AND ANY
REFINANCINGS THEREOF, (III) DEBT OF THE BORROWER OR (IV) OBLIGATIONS UNDER ANY
PERMITTED SECURITIZATION TRANSACTION, TO THE EXTENT OTHERWISE CONSTITUTING DEBT.

 

38

--------------------------------------------------------------------------------


 


ARTICLE VI




EVENTS OF DEFAULT


 


SECTION 6.01         EVENTS OF DEFAULT.  IF ANY OF THE FOLLOWING EVENTS (“EVENTS
OF DEFAULT”) SHALL OCCUR:


 


(A)           THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN WHEN AND
AS THE SAME SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT
A DATE FIXED FOR PREPAYMENT THEREOF OR OTHERWISE;


 


(B)           THE BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR ANY FEE
OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN CLAUSE (A) OF THIS
ARTICLE) PAYABLE UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, WHEN AND AS
THE SAME SHALL BECOME DUE AND PAYABLE, AND SUCH FAILURE SHALL CONTINUE
UNREMEDIED FOR A PERIOD OF FIVE (5) BUSINESS DAYS;


 


(C)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF
OF THE GUARANTOR OR ANY SUBSIDIARY IN OR IN CONNECTION WITH THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS OR ANY AMENDMENT OR MODIFICATION HEREOF OR THEREOF OR
WAIVER HEREUNDER OR THEREUNDER, OR IN ANY REPORT, CERTIFICATE OR FINANCIAL
STATEMENT FURNISHED PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR ANY AMENDMENT OR MODIFICATION HEREOF OR THEREOF OR WAIVER
HEREUNDER OR THEREUNDER, SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL
RESPECT WHEN MADE OR DEEMED MADE;


 


(D)           EITHER OBLIGOR SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT,
CONDITION OR AGREEMENT CONTAINED IN (I) SECTION 5.06, 5.07, 5.08, 5.10, 5.11,
5.12 OR 5.13 AND SUCH FAILURE SHALL NOT BE REMEDIED WITHIN FIVE BUSINESS DAYS
AFTER ANY RESPONSIBLE OFFICER OBTAINS KNOWLEDGE THEREOF OR (II) SECTION 5.09;


 


(E)           EITHER OBLIGOR SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT,
CONDITION OR AGREEMENT CONTAINED IN THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS
(OTHER THAN THOSE SPECIFIED IN CLAUSE (A), (B) OR (D) OF THIS ARTICLE), AND SUCH
FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER NOTICE THEREOF
FROM THE ADMINISTRATIVE AGENT TO THE GUARANTOR (WHICH NOTICE WILL BE GIVEN AT
THE REQUEST OF ANY LENDER);


 


(F)            THE GUARANTOR OR ANY SUBSIDIARY SHALL FAIL TO MAKE ANY PAYMENT IN
RESPECT OF ANY MATERIAL DEBT, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE,
AND SUCH FAILURE SHALL CONTINUE BEYOND ANY APPLICABLE GRACE PERIOD (BUT IN ANY
EVENT, IN THE CASE OF INTEREST, FEES OR OTHER AMOUNTS OTHER THAN PRINCIPAL, FOR
A PERIOD OF AT LEAST FIVE BUSINESS DAYS);


 


(G)           ANY EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL DEBT
BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY; PROVIDED THAT THIS
CLAUSE (G) SHALL NOT APPLY TO (I) SECURED DEBT THAT BECOMES DUE AS A RESULT OF
THE VOLUNTARY SALE OR TRANSFER OF THE PROPERTY OR ASSETS SECURING SUCH DEBT,
(II) ANY CONVERSION, REPURCHASE OR REDEMPTION OF ANY MATERIAL DEBT SCHEDULED BY
THE TERMS THEREOF TO OCCUR ON A PARTICULAR DATE, ANY CONVERSION OF ANY MATERIAL
DEBT INITIATED BY A HOLDER THEREOF PURSUANT TO THE TERMS THEREOF OR ANY OPTIONAL
PREPAYMENT, REPURCHASE


 


39

--------------------------------------------------------------------------------



 


OR REDEMPTION OF ANY MATERIAL DEBT, IN EACH CASE NOT SUBJECT TO ANY CONTINGENT
EVENT OR CONDITION RELATED TO THE CREDITWORTHINESS, FINANCIAL PERFORMANCE OR
FINANCIAL CONDITION OF THE GUARANTOR OR ANY SUBSIDIARY OR (III) ANY REPURCHASE
OR REDEMPTION OF ANY MATERIAL DEBT PURSUANT TO ANY PUT OPTION EXERCISED BY THE
HOLDER OF SUCH MATERIAL DEBT; PROVIDED THAT SUCH PUT OPTION IS EXERCISABLE AT
TIMES SPECIFIED IN THE TERMS OF THE MATERIAL DEBT AND NOT BY ITS TERMS SOLELY AS
A RESULT OF ANY CONTINGENT EVENT OR CONDITION RELATED TO THE CREDITWORTHINESS,
FINANCIAL PERFORMANCE OR FINANCIAL CONDITION OF THE GUARANTOR OR THE APPLICABLE
SUBSIDIARIES;


 


(H)           AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY
PETITION SHALL BE FILED SEEKING (I) LIQUIDATION, WINDING UP, REORGANIZATION OR
OTHER RELIEF IN RESPECT OF THE GUARANTOR OR ANY SIGNIFICANT SUBSIDIARY OR ITS
DEBTS, OR OF A SUBSTANTIAL PART OF ITS ASSETS, UNDER ANY BANKRUPTCY, INSOLVENCY,
RECEIVERSHIP OR SIMILAR LAW OF ANY JURISDICTION NOW OR HEREAFTER IN EFFECT OR
(II) THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR,
CONSERVATOR OR SIMILAR OFFICIAL FOR THE GUARANTOR OR ANY SIGNIFICANT SUBSIDIARY
OR FOR A SUBSTANTIAL PART OF ITS RESPECTIVE ASSETS, AND, IN ANY SUCH CASE, SUCH
PROCEEDING OR PETITION SHALL CONTINUE UNDISMISSED FOR 60 DAYS OR AN ORDER OR
DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED;


 


(I)            THE GUARANTOR OR ANY SIGNIFICANT SUBSIDIARY SHALL (I) VOLUNTARILY
COMMENCE ANY PROCEEDING OR FILE ANY PETITION SEEKING LIQUIDATION, WINDING UP,
REORGANIZATION OR OTHER RELIEF UNDER ANY BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR
SIMILAR LAW OF ANY JURISDICTION NOW OR HEREAFTER IN EFFECT, (II) CONSENT TO THE
INSTITUTION OF, OR FAIL TO CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY
PROCEEDING OR PETITION DESCRIBED IN CLAUSE (H) OF THIS ARTICLE, (III) APPLY FOR
OR CONSENT TO THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR,
CONSERVATOR OR SIMILAR OFFICIAL FOR THE GUARANTOR OR ANY SIGNIFICANT SUBSIDIARY
OR FOR A SUBSTANTIAL PART OF ITS RESPECTIVE ASSETS, (IV) FILE AN ANSWER
ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY SUCH
PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR
(VI) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING;


 


(J)            THE GUARANTOR OR ANY SIGNIFICANT SUBSIDIARY SHALL ADMIT IN
WRITING ITS INABILITY OR FAIL GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE;


 


(K)           ONE OR MORE JUDGMENTS OR ORDERS FOR THE PAYMENT OF MONEY IN AN
AGGREGATE AMOUNT IN EXCESS OF $30,000,000 (AFTER DEDUCTING AMOUNTS COVERED BY
INSURANCE, EXCEPT TO THE EXTENT THAT THE INSURER PROVIDING SUCH INSURANCE HAS
DECLINED SUCH COVERAGE OR INDEMNIFICATION) SHALL BE RENDERED AGAINST THE
GUARANTOR OR ANY SUBSIDIARY OR ANY COMBINATION THEREOF AND, WITHIN 60 DAYS AFTER
ENTRY THEREOF, SUCH JUDGMENT OR ORDER IS NOT DISCHARGED OR EXECUTION THEREOF
STAYED PENDING APPEAL, OR WITHIN 60 DAYS AFTER THE EXPIRATION OF ANY SUCH STAY,
SUCH JUDGMENT OR ORDER IS NOT DISCHARGED;


 


(L)            AN ERISA EVENT SHALL HAVE OCCURRED THAT, WHEN TAKEN TOGETHER WITH
ALL OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT;


 


(M)          (X) ANY PERSON OR GROUP OF PERSONS (WITHIN THE MEANING OF
SECTION 13 OR 14 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) SHALL HAVE
ACQUIRED BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 PROMULGATED BY
THE SEC UNDER SAID ACT) OF 40%


 


40

--------------------------------------------------------------------------------



 


OR MORE OF THE OUTSTANDING SHARES OF COMMON STOCK OF THE GUARANTOR; OR (Y) ON
THE LAST DAY OF ANY PERIOD OF TWELVE CONSECUTIVE CALENDAR MONTHS, A MAJORITY OF
MEMBERS OF THE BOARD OF DIRECTORS OF THE GUARANTOR SHALL NO LONGER BE COMPOSED
OF INDIVIDUALS (I) WHO WERE MEMBERS OF SAID BOARD OF DIRECTORS ON THE FIRST DAY
OF SUCH TWELVE CONSECUTIVE CALENDAR MONTH PERIOD OR (II) WHOSE ELECTION OR
NOMINATION TO SAID BOARD OF DIRECTORS WAS APPROVED BY INDIVIDUALS REFERRED TO IN
CLAUSE (I) ABOVE CONSTITUTING AT THE TIME OF SUCH ELECTION OR NOMINATION AT
LEAST A MAJORITY OF SAID BOARD OF DIRECTORS;


 


(N)           ANY LOAN DOCUMENT SHALL CEASE TO BE VALID AND ENFORCEABLE AGAINST
ANY OBLIGOR OR SUBSIDIARY GUARANTOR PARTY THERETO (EXCEPT FOR THE TERMINATION OF
A SUBSIDIARY GUARANTY IN ACCORDANCE WITH ITS TERMS), OR ANY OBLIGOR OR
SUBSIDIARY GUARANTOR SHALL SO ASSERT IN WRITING; OR


 


(O)           THE BORROWER (OR ANY PERMITTED SUCCESSOR PURSUANT TO SECTION 5.08
SHALL CEASE TO BE A WHOLLY-OWNED CONSOLIDATED SUBSIDIARY OF THE GUARANTOR;


 

then, and in every such event (other than an event described in clause (h) or
(i) of this Article with respect to the Borrower or the Guarantor), and at any
time thereafter during the continuance of such event, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders, by
notice to the Borrower, take either or both of the following actions, at the
same or different times:  (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the unpaid principal
amount of all outstanding Loans, all interest accrued and unpaid thereon, and
all other amounts owing or payable hereunder or under any other Loan Document to
be immediately due and payable, and thereupon the principal amount of all such
outstanding Loans together with all such interest and other amounts so declared
to be due and payable, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Obligors; and in case of any event described in
clause (h) or (i) of this Article with respect to the Borrower or the Guarantor,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued under any Loan Document, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby expressly waived by the Obligors.

 


ARTICLE VII




THE ADMINISTRATIVE AGENT


 

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise

 

41

--------------------------------------------------------------------------------


 

expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Guarantor or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for in
Section 10.02), provided that the Administrative Agent shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to this Agreement, the
other Loan Documents or applicable law, and (c) except as expressly set forth
herein, the Administrative Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Guarantor or any of its Subsidiaries or any of their respective Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (ii) in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower or a Lender and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or the other Loan Documents, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition

 

42

--------------------------------------------------------------------------------


 

hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder by or through any one or more sub-agents appointed
by the Administrative Agent.  The Administrative Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a commercial bank with an office in New
York, New York, or an Affiliate of any such commercial bank with an office in
New York, New York.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph.  The successor shall be consented to by
the Borrower at all times other than during the existence of an Event of Default
(which consent of the Borrower shall not be unreasonably withheld or delayed). 
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder (if not already discharged
therefrom as provided above in this paragraph).  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties

 

43

--------------------------------------------------------------------------------


 

in respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any related agreement or any document
furnished hereunder or thereunder.

 

The Lenders hereby irrevocably authorize the Administrative Agent, at its option
and in its discretion, to release any Subsidiary Guarantor from its obligations
under such Subsidiary Guarantor’s Subsidiary Guaranty (i) if such Person ceases
to exist or to be a Subsidiary (or substantially contemporaneously with such
release will cease to exist or to be a Subsidiary), in each case as a result of
a transaction permitted hereunder, or (ii) otherwise in accordance with
Section 4.06(b) of the relevant Subsidiary Guaranty.

 

Anything herein to the contrary notwithstanding, none of the Global
Coordinators, Joint Bookrunners or Joint Lead Arrangers listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

 


ARTICLE VIII




GUARANTEE


 


SECTION 8.01         THE GUARANTEE.  THE GUARANTOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY GUARANTEES THE FULL AND PUNCTUAL PAYMENT WHEN DUE (WHETHER AT STATED
MATURITY, BY MANDATORY PREPAYMENT, BY ACCELERATION OR OTHERWISE) OF THE
PRINCIPAL OF AND INTEREST ON THE LOANS, THE NOTES AND ALL OTHER AMOUNTS
WHATSOEVER AT ANY TIME OR FROM TIME TO TIME PAYABLE OR BECOMING PAYABLE UNDER
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.  THIS IS A CONTINUING GUARANTEE AND
A GUARANTEE OF PAYMENT AND NOT MERELY OF COLLECTION.  UPON FAILURE BY THE
BORROWER TO PAY PUNCTUALLY ANY SUCH AMOUNT WHEN DUE AS AFORESAID, THE GUARANTOR
SHALL FORTHWITH ON DEMAND PAY THE AMOUNT NOT SO PAID AT THE PLACE AND IN THE
MANNER SPECIFIED IN THIS AGREEMENT.


 


SECTION 8.02         GUARANTEE UNCONDITIONAL.  THE OBLIGATIONS OF THE GUARANTOR
HEREUNDER SHALL BE UNCONDITIONAL AND ABSOLUTE, AND, WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, SHALL NOT BE RELEASED, DISCHARGED OR OTHERWISE
AFFECTED, AT ANY TIME BY:


 


(A)           ANY EXTENSION, RENEWAL, SETTLEMENT, COMPROMISE, WAIVER OR RELEASE
IN RESPECT OF ANY OBLIGATION OF THE BORROWER UNDER ANY LOAN DOCUMENT, BY
OPERATION OF LAW OR OTHERWISE;


 


44

--------------------------------------------------------------------------------



 


(B)           ANY MODIFICATION OR AMENDMENT OF OR SUPPLEMENT TO ANY LOAN
DOCUMENT;


 


(C)           ANY RELEASE, IMPAIRMENT, NON-PERFECTION OR INVALIDITY OF ANY
DIRECT OR INDIRECT SECURITY FOR ANY OBLIGATION OF THE BORROWER UNDER ANY LOAN
DOCUMENT;


 


(D)           ANY CHANGE IN THE CORPORATE EXISTENCE, STRUCTURE OR OWNERSHIP OF
THE BORROWER, OR ANY INSOLVENCY, BANKRUPTCY, REORGANIZATION OR OTHER SIMILAR
PROCEEDING AFFECTING THE BORROWER OR ITS ASSETS OR ANY RESULTING RELEASE OR
DISCHARGE OF ANY OBLIGATION OF THE GUARANTOR OR THE BORROWER CONTAINED IN ANY
LOAN DOCUMENT;


 


(E)           THE EXISTENCE OF ANY CLAIM, SET-OFF OR OTHER RIGHTS WHICH THE
GUARANTOR MAY HAVE AT ANY TIME AGAINST THE BORROWER, THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY OTHER PERSON, WHETHER IN CONNECTION HEREWITH OR ANY UNRELATED
TRANSACTIONS, PROVIDED THAT NOTHING HEREIN SHALL PREVENT THE ASSERTION OF ANY
SUCH CLAIM BY SEPARATE SUIT OR COMPULSORY COUNTERCLAIM;


 


(F)            ANY INVALIDITY OR UNENFORCEABILITY RELATING TO OR AGAINST THE
BORROWER FOR ANY REASON OF ANY LOAN DOCUMENT, OR ANY PROVISION OF APPLICABLE LAW
OR REGULATION PURPORTING TO PROHIBIT THE PAYMENT BY THE BORROWER, IN THE
CURRENCY AND FUNDS AND AT THE TIME AND PLACE SPECIFIED HEREIN, OF ANY AMOUNT
PAYABLE BY IT UNDER ANY LOAN DOCUMENT; OR


 


(G)           ANY OTHER ACT OR OMISSION TO ACT OR DELAY OF ANY KIND BY THE
BORROWER, THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY OTHER PERSON, OR ANY OTHER
CIRCUMSTANCE WHATSOEVER WHICH MIGHT, BUT FOR THE PROVISIONS OF THIS PARAGRAPH,
CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OR DEFENSE OF A GUARANTOR OR SURETY.


 


SECTION 8.03         DISCHARGE ONLY UPON PAYMENT IN FULL; REIMBURSEMENT IN
CERTAIN CIRCUMSTANCES.  THE GUARANTEE AND OTHER AGREEMENTS IN THIS ARTICLE VIII
SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL THE COMMITMENTS SHALL HAVE
TERMINATED AND THE PRINCIPAL OF AND INTEREST ON THE LOANS, THE NOTES AND ALL
OTHER AMOUNTS WHATSOEVER PAYABLE BY THE BORROWER UNDER ANY LOAN DOCUMENT SHALL
HAVE BEEN FINALLY PAID IN FULL.  IF AT ANY TIME ANY PAYMENT OF ANY SUCH AMOUNT
PAYABLE BY THE BORROWER UNDER ANY LOAN DOCUMENT IS RESCINDED OR MUST BE
OTHERWISE RESTORED OR RETURNED UPON THE INSOLVENCY, BANKRUPTCY OR REORGANIZATION
OF THE BORROWER OR OTHERWISE, THE GUARANTOR’S OBLIGATIONS HEREUNDER WITH RESPECT
TO SUCH PAYMENT SHALL BE REINSTATED AT SUCH TIME AS THOUGH SUCH PAYMENT HAD BEEN
DUE BUT NOT MADE AT SUCH TIME.


 


SECTION 8.04         WAIVER BY THE GUARANTOR.  THE GUARANTOR IRREVOCABLY WAIVES
ACCEPTANCE HEREOF, PRESENTMENT, DEMAND, PROTEST AND ANY NOTICE NOT PROVIDED FOR
HEREIN, AS WELL AS ANY REQUIREMENT THAT AT ANY TIME ANY ACTION BE TAKEN BY ANY
PERSON AGAINST THE BORROWER OR ANY OTHER PERSON.


 


SECTION 8.05         SUBROGATION.  UPON MAKING ANY PAYMENT HEREUNDER WITH
RESPECT TO THE BORROWER, THE GUARANTOR SHALL BE SUBROGATED TO THE RIGHTS OF THE
PAYEE AGAINST THE BORROWER WITH RESPECT TO SUCH PAYMENT; PROVIDED THAT THE
GUARANTOR SHALL NOT ENFORCE ANY PAYMENT BY WAY OF SUBROGATION UNTIL ALL AMOUNTS
OF PRINCIPAL OF AND INTEREST ON THE LOANS AND ALL OTHER AMOUNTS PAYABLE BY THE
BORROWER UNDER ANY LOAN DOCUMENT HAS BEEN PAID IN FULL AND THE COMMITMENTS HAVE
BEEN TERMINATED.

 

45

--------------------------------------------------------------------------------


 


SECTION 8.06         STAY OF ACCELERATION.  IN THE EVENT THAT ACCELERATION OF
THE TIME FOR PAYMENT OF ANY AMOUNT PAYABLE BY THE BORROWER UNDER ANY LOAN
DOCUMENT IS STAYED UPON INSOLVENCY, BANKRUPTCY OR REORGANIZATION OF THE
BORROWER, ALL SUCH AMOUNTS OTHERWISE SUBJECT TO ACCELERATION UNDER THE TERMS OF
THIS AGREEMENT SHALL NONETHELESS BE PAYABLE BY THE GUARANTOR HEREUNDER FORTHWITH
ON DEMAND BY THE REQUIRED LENDERS.


 


ARTICLE IX




YIELD PROTECTION, ILLEGALITY AND TAXES


 


SECTION 9.01         ALTERNATE RATE OF INTEREST.  IF PRIOR TO THE COMMENCEMENT
OF ANY INTEREST PERIOD FOR A EURODOLLAR BORROWING:


 


(A)           THE ADMINISTRATIVE AGENT DETERMINES (WHICH DETERMINATION SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR) THAT ADEQUATE AND REASONABLE MEANS DO NOT
EXIST FOR ASCERTAINING THE LIBO RATE FOR SUCH INTEREST PERIOD; OR


 


(B)           THE ADMINISTRATIVE AGENT IS ADVISED BY THE REQUIRED LENDERS THAT
THE LIBO RATE FOR SUCH INTEREST PERIOD (TOGETHER WITH ANY AMOUNTS PAYABLE
PURSUANT TO SECTION 9.03 OR 9.05) WILL NOT ADEQUATELY AND FAIRLY REFLECT THE
COST TO SUCH LENDERS OF MAKING OR MAINTAINING THEIR LOANS INCLUDED IN SUCH
BORROWING FOR SUCH INTEREST PERIOD;


 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.  In the case of
clause (b) above, during any such period of suspension each Lender shall, from
time to time upon request from the Borrower, certify its cost of funds for each
Interest Period to the Borrower and the Administrative Agent as soon as
practicable (but in any event not later than 10 Business Days after any such
request).

 


SECTION 9.02         ILLEGALITY.  NOTWITHSTANDING ANY OTHER PROVISION OF ANY
LOAN DOCUMENT, IF ANY LENDER SHALL NOTIFY THE ADMINISTRATIVE AGENT (AND PROVIDE
TO THE BORROWER AN OPINION OF COUNSEL TO THE EFFECT) THAT THE INTRODUCTION OF OR
ANY CHANGE IN OR IN THE INTERPRETATION OF ANY LAW OR REGULATION MAKES IT
UNLAWFUL, OR ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY ASSERTS THAT IT IS
UNLAWFUL, FOR SUCH LENDER OR ITS LENDING OFFICE FOR EURODOLLAR BORROWINGS TO
PERFORM ITS OBLIGATIONS HEREUNDER TO MAKE EURODOLLAR LOANS OR TO FUND OR
MAINTAIN EURODOLLAR LOANS HEREUNDER, (I) EACH EURODOLLAR LOAN OF SUCH LENDER
WILL AUTOMATICALLY, UPON SUCH DEMAND, CONVERT INTO AN ABR LOAN THAT BEARS
INTEREST AT THE RATE SET FORTH IN SECTION 2.12(A) AND (II) THE OBLIGATION OF
SUCH LENDER TO MAKE OR CONTINUE, OR TO CONVERT ABR LOANS INTO, EURODOLLAR LOANS
SHALL BE SUSPENDED UNTIL THE ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWER AND
SUCH LENDER THAT THE CIRCUMSTANCES CAUSING SUCH SUSPENSION NO LONGER EXIST AND
SUCH LENDER SHALL MAKE THE ABR LOANS IN THE AMOUNT AND ON THE DATES THAT IT
WOULD HAVE BEEN REQUESTED TO MAKE EURODOLLAR LOANS HAD NO SUCH SUSPENSION BEEN
IN EFFECT.


 


46

--------------------------------------------------------------------------------



 


SECTION 9.03         INCREASED COSTS.


 


(A)           IF ANY CHANGE IN LAW SHALL:


 

(I)          IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR
SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR
CREDIT EXTENDED BY, ANY LENDER; OR

 

(II)         IMPOSE ON ANY LENDER OR THE LONDON INTERBANK MARKET ANY OTHER
CONDITION AFFECTING ANY LOAN DOCUMENT OR EURODOLLAR LOANS MADE BY SUCH LENDER;

 

and the result of any of the foregoing has been to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise) (excluding any such increased costs or reduction in amount resulting
from Taxes or Other Taxes, as to which Section 9.05 shall govern, or resulting
from reserve commitments contemplated by Section 9.03(c)), then from time to
time within 30 days of written demand therefor (subject to Section 9.06) the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 


(B)           IF ANY LENDER DETERMINES THAT ANY CHANGE IN LAW REGARDING CAPITAL
REQUIREMENTS HAS THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S
CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S HOLDING COMPANY, IF ANY, AS A
CONSEQUENCE OF ANY LOAN DOCUMENT OR THE LOANS MADE BY SUCH LENDER, TO A LEVEL
BELOW THAT WHICH SUCH LENDER OR SUCH LENDER’S HOLDING COMPANY COULD HAVE
ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S
POLICIES AND THE POLICIES OF SUCH LENDER’S HOLDING COMPANY WITH RESPECT TO
CAPITAL ADEQUACY), THEN FROM TIME TO TIME WITHIN 30 DAYS OF WRITTEN DEMAND
THEREFOR (SUBJECT TO SECTION 9.06) THE BORROWER WILL PAY TO SUCH LENDER SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH LENDER’S
HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


 


(C)           AT ANY TIME THAT ANY LENDER IS REQUIRED TO ESTABLISH OR MAINTAIN
RESERVES IN RESPECT OF ITS EURODOLLAR LOANS UNDER FRB REGULATION D, SUCH LENDER
MAY REQUIRE THE BORROWER TO PAY, CONTEMPORANEOUSLY WITH EACH PAYMENT OF INTEREST
ON A EURODOLLAR LOAN MADE BY SUCH LENDER, ADDITIONAL INTEREST ON SUCH EURODOLLAR
LOAN AT A RATE PER ANNUM DETERMINED BY SUCH LENDER BE SUFFICIENT TO COMPENSATE
IT FOR THE COST TO IT OF MAINTAINING, OR THE REDUCTION IN ITS TOTAL RETURN IN
RESPECT OF, SUCH EURODOLLAR LOAN, UP TO BUT NOT EXCEEDING THE EXCESS OF
(I) (A) THE APPLICABLE LIBO RATE DIVIDED BY (B) ONE MINUS THE EURODOLLAR RESERVE
PERCENTAGE, MINUS (II) THE APPLICABLE LIBO RATE.  ANY LENDER WISHING TO REQUIRE
PAYMENT OF SUCH ADDITIONAL INTEREST (X) SHALL SO NOTIFY THE BORROWER AND THE
ADMINISTRATIVE AGENT, IN WHICH CASE SUCH ADDITIONAL INTEREST ON THE EURODOLLAR
LOANS OF SUCH LENDER SHALL BE PAYABLE TO SUCH LENDER AT THE TIME AND PLACE
INDICATED AT WHICH INTEREST OTHERWISE IS PAYABLE ON SUCH EURODOLLAR LOAN, WITH
RESPECT TO EACH INTEREST PERIOD COMMENCING AT LEAST THREE BUSINESS DAYS AFTER
THE GIVING OF SUCH NOTICE AND (Y) SHALL NOTIFY THE BORROWER AT LEAST FIVE
BUSINESS DAYS PRIOR TO EACH DATE ON WHICH INTEREST IS PAYABLE ON THE EURODOLLAR
LOANS OF THE AMOUNT THEN DUE IT UNDER THIS SECTION.


 


47

--------------------------------------------------------------------------------



 


(D)           FAILURE OR DELAY ON THE PART OF ANY LENDER TO DEMAND COMPENSATION
PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S RIGHT TO
DEMAND SUCH COMPENSATION; PROVIDED THAT THE BORROWER SHALL NOT BE REQUIRED TO
COMPENSATE A LENDER PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS OR
REDUCTIONS INCURRED MORE THAN 90 DAYS PRIOR TO THE DATE THAT SUCH LENDER
NOTIFIES THE BORROWER OF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS
OR REDUCTIONS AND OF SUCH LENDER’S INTENTION TO CLAIM COMPENSATION THEREFOR.


 


SECTION 9.04         BREAK FUNDING PAYMENTS.  IN THE EVENT OF (A) THE PAYMENT OF
ANY PRINCIPAL OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF AN INTEREST
PERIOD APPLICABLE THERETO (INCLUDING AS A RESULT OF AN EVENT OF DEFAULT),
(B) THE CONVERSION OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF THE
INTEREST PERIOD APPLICABLE THERETO, (C) THE FAILURE TO BORROW, CONVERT, CONTINUE
OR PREPAY ANY EURODOLLAR LOAN ON THE DATE SPECIFIED IN ANY ORAL OR WRITTEN
NOTICE GIVEN PURSUANT HERETO OR (D) THE ASSIGNMENT OF ANY EURODOLLAR LOAN OTHER
THAN ON THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO AS A RESULT OF A
REQUEST BY THE BORROWER PURSUANT TO SECTION 10.04(E), THEN, IN ANY SUCH EVENT,
THE BORROWER SHALL COMPENSATE EACH LENDER FOR THE LOSS, COST AND EXPENSE
ATTRIBUTABLE TO SUCH EVENT (INCLUDING ANY LOSS OR EXPENSE ARISING FROM THE
REDEPLOYMENT OF FUNDS OBTAINED BY IT TO MAINTAIN SUCH EURODOLLAR LOAN OR FROM
FEES PAYABLE TO TERMINATE THE DEPOSITS FROM WHICH SUCH FUNDS WERE OBTAINED, BUT
EXCLUDING ANY LOSS OF ANTICIPATED PROFITS) WITHIN 10 DAYS OF WRITTEN DEMAND
THEREFOR (SUBJECT TO SECTION 9.06).


 


SECTION 9.05         TAXES.


 


(A)           ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY OBLIGATION OF THE
BORROWER UNDER ANY LOAN DOCUMENT SHALL BE MADE FREE AND CLEAR OF AND WITHOUT
DEDUCTION FOR ANY INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED THAT IF THE
BORROWER OR THE GUARANTOR, AS THE CASE MAY BE, SHALL BE REQUIRED TO DEDUCT ANY
INDEMNIFIED TAXES OR OTHER TAXES FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE
SHALL BE INCREASED AS NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS
(INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION)
THE ADMINISTRATIVE AGENT OR APPLICABLE LENDER (AS THE CASE MAY BE) RECEIVES AN
AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE,
(II) THE BORROWER OR THE GUARANTOR, AS THE CASE MAY BE, SHALL MAKE SUCH
DEDUCTIONS AND (III) THE BORROWER OR THE GUARANTOR, AS THE CASE MAY BE, SHALL
PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW.


 


(B)           THE BORROWER SHALL PAY ANY OTHER TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW WITHOUT DUPLICATION
WITH ANY OBLIGATION TO PAY OTHER TAXES TO A GOVERNMENTAL AUTHORITY UNDER
SECTION 9.05(A).


 


(C)           THE BORROWER SHALL PAY AND INDEMNIFY, DEFEND AND HOLD HARMLESS THE
ADMINISTRATIVE AGENT AND EACH LENDER WITHIN 30 DAYS AFTER WRITTEN DEMAND
THEREFOR (SUBJECT TO SECTION 9.06), FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES
OR OTHER TAXES REQUIRED TO BE PAID BY THE ADMINISTRATIVE AGENT OR SUCH LENDER,
AS THE CASE MAY BE, ON OR WITH RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF ANY
OBLIGATION OF THE BORROWER UNDER ANY LOAN DOCUMENT (INCLUDING INDEMNIFIED TAXES
OR OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER
THIS SECTION) AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING
THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR
OTHER TAXES WERE CORRECTLY OR


 


48

--------------------------------------------------------------------------------



 


LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  AS SOON AS
PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR OTHER TAXES TO A
GOVERNMENTAL AUTHORITY BY THE ADMINISTRATIVE AGENT OR SUCH LENDER, THE
ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, SHALL DELIVER TO THE
BORROWER THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH
GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT
REASONABLY SATISFACTORY TO THE BORROWER.


 


(D)           AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR
OTHER TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY, THE BORROWER SHALL
DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A
RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT OR OTHER
EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(E)           ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR
REDUCTION OF UNITED STATES WITHHOLDING TAX WITH RESPECT TO PAYMENTS UNDER THIS
AGREEMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE
AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW, SUCH PROPERLY
COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR REASONABLY
REQUESTED BY THE BORROWER AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT
WITHHOLDING OR AT A REDUCED RATE.


 


(F)            IF THE ADMINISTRATIVE AGENT OR A LENDER DETERMINES, IN ITS GOOD
FAITH JUDGMENT, THAT IT HAS RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES AS TO
WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWER OR WITH RESPECT TO WHICH THE
BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 9.05, IT SHALL PAY
OVER SUCH REFUND TO THE BORROWER (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS
MADE, OR ADDITIONAL AMOUNTS PAID, BY THE BORROWER UNDER THIS SECTION 9.05 WITH
RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL
OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT OR SUCH LENDER AND WITHOUT
INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY
WITH RESPECT TO SUCH REFUND); PROVIDED THAT THE BORROWER, UPON THE REQUEST OF
THE ADMINISTRATIVE AGENT OR SUCH LENDER, AGREES TO REPAY THE AMOUNT PAID OVER TO
THE BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE
RELEVANT GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE AGENT OR SUCH LENDER IN
THE EVENT THE ADMINISTRATIVE AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH
REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS SECTION SHALL NOT BE CONSTRUED TO
REQUIRE THE ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS
(OR ANY OTHER INFORMATION RELATING TO ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO
THE BORROWER OR ANY OTHER PERSON.


 


SECTION 9.06         MATTERS APPLICABLE TO ALL REQUESTS FOR COMPENSATION.  IF
ANY LENDER OR THE ADMINISTRATIVE AGENT IS CLAIMING COMPENSATION UNDER
SECTION 9.03, 9.04 OR 9.05, IT SHALL DELIVER TO THE ADMINISTRATIVE AGENT, WHO
SHALL DELIVER TO THE BORROWER CONTEMPORANEOUSLY WITH THE DEMAND FOR PAYMENT, A
CERTIFICATE SETTING FORTH IN REASONABLE DETAIL THE CALCULATION OF ANY ADDITIONAL
AMOUNT OR AMOUNTS TO BE PAID TO IT HEREUNDER AND THE BASIS USED TO DETERMINE
SUCH AMOUNTS AND SUCH CERTIFICATE SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST
ERROR.  IN DETERMINING SUCH AMOUNT, SUCH LENDER OR THE ADMINISTRATIVE AGENT MAY
USE ANY REASONABLE AVERAGING AND ATTRIBUTION METHODS.  IN ANY SUCH CERTIFICATE
CLAIMING COMPENSATION UNDER SECTION 9.03(B), SUCH LENDER SHALL CERTIFY THAT THE
CLAIM FOR ADDITIONAL AMOUNTS REFERRED TO THEREIN IS GENERALLY CONSISTENT WITH
SUCH LENDER’S TREATMENT OF SIMILARLY SITUATED CUSTOMERS OF SUCH LENDER WHOSE


 


49

--------------------------------------------------------------------------------



 


TRANSACTIONS WITH SUCH LENDER ARE SIMILARLY AFFECTED BY THE CHANGE IN
CIRCUMSTANCES GIVING RISE TO SUCH PAYMENT, BUT SUCH LENDER SHALL NOT BE REQUIRED
TO DISCLOSE ANY CONFIDENTIAL OR PROPRIETARY INFORMATION THEREIN.  THIS
SECTION SHALL NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT OR ANY LENDER
TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS
TAXES WHICH IT DEEMS CONFIDENTIAL) TO THE BORROWER OR ANY OTHER PERSON.


 


SECTION 9.07         MITIGATION OBLIGATIONS.  IF ANY LENDER REQUESTS
COMPENSATION UNDER SECTION 9.03, OR IF THE BORROWER IS REQUIRED TO PAY ANY
ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF
ANY LENDER PURSUANT TO SECTION 9.05, THEN SUCH LENDER SHALL USE REASONABLE
EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE FOR FUNDING OR BOOKING ITS LOANS
HEREUNDER OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS
OFFICES, BRANCHES OR AFFILIATES, IF, IN THE JUDGMENT OF SUCH LENDER, SUCH
DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT
TO SECTION 9.03 OR 9.05, AS THE CASE MAY BE, IN THE FUTURE AND (II) WOULD NOT
SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE
BE DISADVANTAGEOUS TO SUCH LENDER.  THE BORROWER HEREBY AGREES TO PAY ALL
REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH
DESIGNATION OR ASSIGNMENT.


 


ARTICLE X




MISCELLANEOUS


 


SECTION 10.01       NOTICES.


 


(A)           EXCEPT IN THE CASE OF NOTICES AND OTHER COMMUNICATIONS EXPRESSLY
PERMITTED TO BE GIVEN BY TELEPHONE OR BY OTHER MEANS OF COMMUNICATION (AND
SUBJECT TO PARAGRAPH (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED
FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT
COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY FACSIMILE OR
ELECTRONIC MAIL, AS FOLLOWS:


 

(I)          IF TO THE BORROWER

 

Tyco International Finance S.A.
29 Avenue de la Porte Neuve

L2227 Luxembourg
Attn:  Enrica Maccarini

Tel: +352 266 378 1

Fax: +352 266 378 91

email: emaccarini@tyco.com

 

with a copy to:

 

Tyco International Management Company

9 Roszel Rd.

Princeton, NJ  08540

Attention:  General Counsel

Tel:  609-720-4200

Fax:  609-720-4326

 

50

--------------------------------------------------------------------------------


 

(II)         IF TO THE GUARANTOR

 

Tyco International Ltd.
90 Pitts Bay Road, Second Floor

Pembroke HM 08, Bermuda

Attention: Executive Vice President and General Counsel

Tel:  441-292-8674

Fax: 441-295-9647

 

(III)        IF TO THE ADMINISTRATIVE AGENT, TO ITS APPLICABLE ADDRESS SET FORTH
ON SCHEDULE 10.01;

 

and

 

(IV)       IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS (OR FACSIMILE NUMBER OR
ELECTRONIC MAIL ADDRESS TELEPHONE NUMBER) SET FORTH ON SCHEDULE 10.01 OR IN THE
ASSIGNMENT AND ASSUMPTION PURSUANT TO WHICH SUCH LENDER BECOMES A PARTY TO THIS
AGREEMENT OR TO SUCH OTHER ADDRESS, FACSIMILE NUMBER, ELECTRONIC MAIL ADDRESS OR
TELEPHONE NUMBER AS SHALL BE DESIGNATED BY SUCH PARTY IN A NOTICE TO THE
BORROWER AND THE ADMINISTRATIVE AGENT.

 


(B)           NOTICES AND OTHER COMMUNICATIONS TO THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC
COMMUNICATIONS.  IN ADDITION TO PROVISIONS OF THIS AGREEMENT EXPRESSLY
SPECIFYING THAT NOTICES AND OTHER COMMITMENTS MAY BE DELIVERED TELEPHONICALLY OR
ELECTRONICALLY, EACH OF THE ADMINISTRATIVE AGENT OR THE BORROWER MAY, IN ITS
DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY
ELECTRONIC COMMUNICATIONS; PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE
LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


 


(C)           ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR FACSIMILE NUMBER OR
ELECTRONIC MAIL ADDRESS FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE
TO THE OTHER PARTIES HERETO.  ALL NOTICES AND OTHER COMMUNICATIONS GIVEN TO ANY
PARTY HERETO IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED
TO HAVE BEEN GIVEN ON THE DATE OF RECEIPT.


 


(D)           THE ADMINISTRATIVE AGENT AND THE LENDERS SHALL BE ENTITLED TO RELY
AND ACT UPON ANY NOTICES (INCLUDING TELEPHONIC BORROWING REQUESTS AND INTEREST
ELECTION REQUESTS) PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWER.


 


SECTION 10.02       WAIVERS; AMENDMENTS.


 


(A)           NO FAILURE OR DELAY BY THE ADMINISTRATIVE AGENT OR ANY LENDER IN
EXERCISING ANY RIGHT OR POWER HEREUNDER SHALL OPERATE AS A WAIVER THEREOF, NOR
SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR ANY
ABANDONMENT OR DISCONTINUANCE OF STEPS TO


 


51

--------------------------------------------------------------------------------



 


ENFORCE SUCH A RIGHT OR POWER, PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR
THE EXERCISE OF ANY OTHER RIGHT OR POWER.  THE RIGHTS AND REMEDIES OF THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREUNDER ARE CUMULATIVE AND ARE NOT
EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT THEY WOULD OTHERWISE HAVE.  NO WAIVER
OF ANY PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR CONSENT TO ANY
DEPARTURE BY EITHER OBLIGOR THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE
SAME SHALL BE PERMITTED BY PARAGRAPH (B) OF THIS SECTION, AND THEN SUCH WAIVER
OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE
FOR WHICH GIVEN.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE MAKING
OF A LOAN SHALL NOT BE CONSTRUED AS A WAIVER OF ANY DEFAULT, REGARDLESS OF
WHETHER THE ADMINISTRATIVE AGENT OR ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE
OF SUCH DEFAULT AT THE TIME.


 


(B)           NEITHER THIS AGREEMENT NOR THE NOTES OR ANY SUBSIDIARY GUARANTY OR
ANY PROVISION HEREOF OR THEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT
PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY THE OBLIGORS,
THE SUBSIDIARY GUARANTORS (TO THE EXTENT APPLICABLE) AND THE REQUIRED LENDERS OR
BY THE OBLIGORS, THE SUBSIDIARY GUARANTORS (TO THE EXTENT APPLICABLE) AND THE
ADMINISTRATIVE AGENT WITH THE CONSENT OF THE REQUIRED LENDERS; PROVIDED THAT NO
SUCH AGREEMENT SHALL (I) INCREASE THE COMMITMENT OF ANY LENDER WITHOUT THE
WRITTEN CONSENT OF SUCH LENDER, (II) REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN OR
REDUCE THE RATE OF INTEREST THEREON, OR REDUCE ANY FEES PAYABLE HEREUNDER,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY,
(III) POSTPONE THE SCHEDULED DATE OF PAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOAN
OR ANY INTEREST THEREON, OR ANY FEES PAYABLE HEREUNDER, OR REDUCE THE AMOUNT OF,
WAIVE OR EXCUSE ANY SUCH PAYMENT, OR POSTPONE THE SCHEDULED DATE OF EXPIRATION
OF ANY COMMITMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED
THEREBY, (IV) CHANGE SECTION 2.13(B) OR (C) IN A MANNER THAT WOULD ALTER THE PRO
RATA SHARING OF PAYMENTS REQUIRED THEREBY, WITHOUT THE WRITTEN CONSENT OF EACH
LENDER, (V) RELEASE THE GUARANTOR FROM ITS OBLIGATIONS UNDER ARTICLE VIII OR ANY
SUBSIDIARY GUARANTOR WHICH IS A SIGNIFICANT SUBSIDIARY FROM ITS OBLIGATIONS
UNDER ITS SUBSIDIARY GUARANTY, WITHOUT THE WRITTEN CONSENT OF EACH LENDER,
(VI) CHANGE ANY OF THE PROVISIONS OF THIS SECTION OR THE DEFINITION OF “REQUIRED
LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR PERCENTAGE OF
LENDERS REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS HEREUNDER OR MAKE ANY
DETERMINATION OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE WRITTEN CONSENT OF
EACH LENDER; PROVIDED FURTHER THAT NO SUCH AGREEMENT SHALL AMEND, MODIFY OR
OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE ADMINISTRATIVE AGENT UNDER ANY LOAN
DOCUMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT.
NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 10.02(B), TO THE EXTENT
THAT THE BORROWER OR ANY OF ITS AFFILIATES SHALL HAVE ACQUIRED COMMITMENTS OR
LOANS, THE CONSENT OF THE BORROWER OR ANY OF ITS AFFILIATES (SOLELY IN ITS
CAPACITY AS LENDER) OTHERWISE REQUIRED UNDER THIS SECTION 10.02(B) FOR ANY
WAIVER, AMENDMENT OR MODIFICATION SHALL NOT BE REQUIRED.


 


SECTION 10.03       EXPENSES; INDEMNITY; DAMAGE WAIVER.


 


(A)           THE BORROWER SHALL PAY (I) ALL REASONABLE OUT OF POCKET EXPENSES
INCURRED BY THE ADMINISTRATIVE AGENT, THE GLOBAL COORDINATORS AND THEIR
AFFILIATES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL
FOR THE ADMINISTRATIVE AGENT, IN CONNECTION WITH THE SYNDICATION OF THE CREDIT
FACILITIES PROVIDED FOR HEREIN, THE PREPARATION, NEGOTIATION, EXECUTION,
DELIVERY AND ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR
ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS HEREOF AND THEREOF


 


52

--------------------------------------------------------------------------------



 


(WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE
CONSUMMATED), AND (II) WHILE A DEFAULT HAS OCCURRED AND IS CONTINUING, ALL
OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT AND THE LENDERS,
INCLUDING REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL IN CONNECTION
WITH THE ENFORCEMENT OR PROTECTION OF ITS RIGHTS (A) IN CONNECTION WITH THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING ITS RIGHTS UNDER THIS SECTION,
OR (B) IN CONNECTION WITH THE LOANS MADE HEREUNDER, INCLUDING ALL SUCH
OUT-OF-POCKET EXPENSES INCURRED DURING ANY WORKOUT, OR RESTRUCTURING
NEGOTIATIONS IN RESPECT OF SUCH LOANS.


 


(B)           THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH
LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING
THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY
AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO) RELATING TO (A) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THE CONSUMMATION OF
THE TRANSACTIONS OR ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY, (B) ANY LOAN OR
THE USE OF THE PROCEEDS THEREFROM, (C) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE
OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE
GUARANTOR OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN
ANY WAY TO THE GUARANTOR OR ANY OF ITS SUBSIDIARIES; PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES (X) HAVE RESULTED FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE, AS DETERMINED BY
A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT
(Y) RESULTED FROM A BREACH OF THE CONFIDENTIALITY PROVISIONS CONTAINED IN
SECTION 10.14 BY SUCH INDEMNITEE OR (Z) RESULTED FROM A DISPUTE SOLELY AMONG THE
LENDERS THAT DOES NOT ARISE FROM ANY OBLIGOR’S OR SUBSIDIARY GUARANTOR’S BREACH
OF ITS OBLIGATIONS UNDER ANY LOAN DOCUMENT OR APPLICABLE LAW.  IF ANY CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING IS ASSERTED AGAINST ANY INDEMNITEE, SUCH
INDEMNITEE SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW OR REGULATION IN THE
OPINION OF ITS COUNSEL, NOTIFY THE BORROWER AS SOON AS REASONABLY PRACTICABLE,
BUT THE FAILURE TO SO PROMPTLY NOTIFY THE BORROWER SHALL NOT AFFECT THE
BORROWER’S OBLIGATIONS UNDER THIS SECTION UNLESS SUCH FAILURE MATERIALLY
PREJUDICES THE BORROWER’S RIGHT TO PARTICIPATE IN THE CONTEST OF SUCH CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING, AS HEREINAFTER PROVIDED.  IF REQUESTED
BY THE BORROWER IN WRITING, SUCH INDEMNITEE SHALL MAKE REASONABLE GOOD FAITH
EFFORTS TO CONTEST THE VALIDITY, APPLICABILITY AND AMOUNT OF SUCH CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING AND, EXCEPT TO THE EXTENT PROHIBITED BY
APPLICABLE LAW OR REGULATIONS OR AS WOULD OTHERWISE BE UNREASONABLE IN THE
CIRCUMSTANCES OR CONTRARY TO THE INTERNAL POLICIES OF THE INDEMNITEE AS
GENERALLY APPLIED, SHALL PERMIT THE BORROWER TO PARTICIPATE IN SUCH CONTEST. 
ANY INDEMNITEE THAT PROPOSES TO SETTLE OR COMPROMISE ANY CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING FOR WHICH THE BORROWER MAY BE LIABLE FOR PAYMENT OF
INDEMNITY HEREUNDER SHALL GIVE THE BORROWER WRITTEN NOTICE OF THE TERMS OF SUCH
PROPOSED SETTLEMENT OR COMPROMISE REASONABLY IN ADVANCE OF SETTLING OR
COMPROMISING SUCH CLAIM OR PROCEEDING AND SHALL OBTAIN THE BORROWER’S PRIOR
WRITTEN CONSENT (NOT TO BE UNREASONABLY WITHHELD).


 


53

--------------------------------------------------------------------------------



 


(C)           TO THE EXTENT THAT THE BORROWER FAILS TO PAY ANY AMOUNT REQUIRED
TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT OR ANY RELATED PARTY THEREOF UNDER
PARAGRAPH (A) OR (B) OF THIS SECTION, EACH LENDER SEVERALLY AGREES TO PAY TO THE
ADMINISTRATIVE AGENT OR SUCH RELATED PARTY, AS THE CASE MAY BE, SUCH LENDER’S
APPLICABLE PERCENTAGE (DETERMINED AS OF THE TIME THAT THE APPLICABLE
UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT;
PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE,
LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED
AGAINST THE ADMINISTRATIVE AGENT IN ITS CAPACITY AS SUCH, OR AGAINST ANY RELATED
PARTY ACTING FOR THE ADMINISTRATIVE AGENT IN CONNECTION WITH SUCH CAPACITY.


 


(D)           TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER
SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY
THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR
AS A RESULT OF, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE TRANSACTIONS, ANY LOAN OR THE USE
OF THE PROCEEDS THEREOF.  NO INDEMNITEE REFERRED TO IN PARAGRAPH (B) ABOVE SHALL
BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY
INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS.


 


(E)           ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT LATER THAN
10 BUSINESS DAYS AFTER WRITTEN DEMAND THEREFOR.


 


SECTION 10.04       SUCCESSORS AND ASSIGNS.


 


(A)           THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY, EXCEPT THAT (I) OTHER THAN AS CONTEMPLATED BY SECTION 5.08,
NEITHER THE GUARANTOR NOR THE BORROWER MAY ASSIGN OR OTHERWISE TRANSFER ANY OF
ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT AND EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT OR TRANSFER
BY THE GUARANTOR OR THE BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID)
AND (II) NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS
HEREUNDER EXCEPT IN ACCORDANCE WITH THIS SECTION.  NOTHING IN THIS AGREEMENT,
EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN
THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY,
PARTICIPANTS (TO THE EXTENT PROVIDED IN PARAGRAPH (C) OF THIS SECTION) AND, TO
THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE
ADMINISTRATIVE AGENT AND THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR
CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


 


(B)           (I)            SUBJECT TO THE CONDITIONS SET FORTH IN
PARAGRAPH (B)(II) BELOW, ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES (OTHER
THAN A NATURAL PERSON) ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS AT THE
TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD) OF:

 

54

--------------------------------------------------------------------------------


 

(A)          the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default under clause (a), (b), (h), (i) or (j) of
Article VI has occurred and is continuing, any other Person (other than a
natural person); and

 

(B)           the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender or for an assignment by a Lender to an Approved Fund with
respect to such Lender.

 

(II)         ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL
CONDITIONS:

 

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment, and the amount of the
Commitment or Loans of the assigning Lender remaining after each such assignment
(in each case determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent), in each
case shall not be less than $10,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent (each such consent not to be unreasonably
withheld or delayed), provided that no such consent of the Borrower shall be
required if an Event of Default under clause (a), (b), (h), (i) or (j) of
Article VI has occurred and is continuing;

 

(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

 

(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (other than in the case of an assignment to an
Affiliate of a Lender); and

 

(D)          in the case of a proposed assignment to a non-U.S. Affiliate of a
Lender or a non-U.S. Approved Fund, for which the Borrower’s consent is not
required, the assigning Lender shall provide three Business Days’ written notice
to the Borrower of such proposed assignment.

 

For the purposes of this Section 10.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in bank loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender,

 

55

--------------------------------------------------------------------------------


 

(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

(III)        SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO
PARAGRAPH (B)(IV) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED
IN EACH ASSIGNMENT AND ASSUMPTION, THE ASSIGNEE THEREUNDER SHALL BE A PARTY TO
THIS AGREEMENT AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT
AND ASSUMPTION, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS
AGREEMENT, AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE
INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS
OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND
ASSUMPTION COVERING ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE
TO BE ENTITLED TO THE BENEFITS OF SECTIONS 9.03, 9.04, 9.05 AND 10.03).  UPON
REQUEST, THE BORROWER (AT ITS EXPENSE) SHALL EXECUTE AND DELIVER A NOTE TO THE
ASSIGNEE LENDER, AND THE NOTE THERETOFORE HELD BY THE ASSIGNOR LENDER SHALL BE
RETURNED TO THE BORROWER IN EXCHANGE FOR A NEW NOTE, PAYABLE TO THE ASSIGNEE
LENDER AND REFLECTING ITS RETAINED INTEREST (IF ANY) HEREUNDER.  ANY ASSIGNMENT
OR TRANSFER BY A LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES
NOT COMPLY WITH THIS SECTION 10.04 SHALL BE TREATED FOR PURPOSES OF THIS
AGREEMENT AS A SALE BY SUCH LENDER OF A PARTICIPATION IN SUCH RIGHTS AND
OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (C) OF THIS SECTION.

 

(IV)       THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS PURPOSE AS AN AGENT
OF THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY OF EACH ASSIGNMENT
AND ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES
AND ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF, AND PRINCIPAL AMOUNT OF THE
LOANS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE
“REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWER,
THE ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER AND ANY LENDER, AT
ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

 

(V)        UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION
EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE PROCESSING AND RECORDATION
FEE REFERRED TO IN PARAGRAPH (B) OF THIS SECTION AND ANY WRITTEN CONSENT TO SUCH
ASSIGNMENT REQUIRED BY PARAGRAPH (B) OF THIS SECTION, THE ADMINISTRATIVE AGENT
SHALL ACCEPT SUCH ASSIGNMENT AND ASSUMPTION AND RECORD THE INFORMATION CONTAINED
THEREIN IN THE REGISTER.  NO ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS
AGREEMENT UNLESS IT HAS BEEN RECORDED IN THE REGISTER AS PROVIDED IN THIS
PARAGRAPH.

 


(C)           (I)            ANY LENDER MAY, WITHOUT THE CONSENT OF, OR NOTICE
TO, THE BORROWER OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ANY PERSON
(OTHER THAN A NATURAL PERSON OR THE BORROWER OR ANY OF THE BORROWER’S AFFILIATES
OR SUBSIDIARIES) (EACH A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENT AND THE LOANS OWING TO IT); PROVIDED THAT (A) SUCH LENDER’S

 

56

--------------------------------------------------------------------------------


 


OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH LENDER SHALL
REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF
SUCH OBLIGATIONS AND (C) THE BORROWER, THE ADMINISTRATIVE AGENT AND THE OTHER
LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY
AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION
SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS
AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION
OF THIS AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT
SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY
AMENDMENT, MODIFICATION OR WAIVER DESCRIBED IN THE FIRST PROVISO TO
SECTION 10.02(B) THAT AFFECTS SUCH PARTICIPANT.  SUBJECT TO PARAGRAPH (D) OF
THIS SECTION, THE BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE
BENEFITS OF SECTIONS 9.03, 9.04 AND 9.05 TO THE SAME EXTENT AS IF IT WERE A
LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF
THIS SECTION (EXCEPT THAT, ALTHOUGH THE SELLING LENDER SHALL HAVE A DIRECT CLAIM
AGAINST THE BORROWER FOR AMOUNTS ARISING UNDER SUCH SECTIONS IN RESPECT OF THE
PARTICIPANT’S INTEREST (CALCULATED AS IF THE PARTICIPANT HELD SUCH INTEREST
DIRECTLY), THE PARTICIPANT SHALL HAVE NO DIRECT CLAIM AGAINST THE BORROWER
PURSUANT TO SUCH SECTIONS).  TO THE EXTENT PERMITTED BY LAW, EACH LENDER SHALL
BE ENTITLED TO EXERCISE RIGHTS UNDER SECTION 10.08 WITH RESPECT TO DEPOSITS HELD
BY OR OBLIGATIONS OWING BY ANY PARTICIPANT IN SUCH LENDER’S LOANS OR
COMMITMENTS, PROVIDED THAT, FOR THE AVOIDANCE OF DOUBT, SUCH EXERCISE SHALL BE
SUBJECT TO THE OBLIGATIONS OF SUCH LENDER UNDER SECTION 2.13(C).  FOR THE
AVOIDANCE OF DOUBT, NO PARTICIPANT SHALL HAVE ANY CONTRACTUAL CLAIM AGAINST THE
BORROWER, AND THE BORROWER SHALL HAVE NO OBLIGATION TO ANY PARTICIPANT, UNDER
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS. FURTHERMORE, NO LENDER SHALL BE
TREATED UNDER THIS AGREEMENT AS AN AGENT OF ANY PARTICIPANT WITH RESPECT TO ANY
OBLIGATIONS OF THE BORROWER TO SUCH LENDER UNDER THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.


 


(D)           A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT
UNDER SECTIONS 9.03 OR 9.05 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED
TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS
THE SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE BORROWER’S
PRIOR WRITTEN CONSENT.  A PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE
A LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 9.05 UNLESS THE
BORROWER IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH
PARTICIPANT AGREES, FOR THE BENEFIT OF THE BORROWER, TO COMPLY WITH
SECTION 9.05(E) AS THOUGH IT WERE A LENDER.


 


(E)           ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN
ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT (INCLUDING UNDER ITS NOTE,
IF ANY) TO SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING WITHOUT LIMITATION ANY
PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS
SECTION SHALL NOT APPLY TO ANY SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST;
PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE
A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR
ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


 


(F)            IF (W) ANY LENDER REQUESTS COMPENSATION UNDER SECTION 9.03,
(X) THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY
GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 9.05,
(Y) ANY LENDER DEFAULTS IN ITS OBLIGATION TO FUND LOANS HEREUNDER OR (Z) ANY
LENDER REFUSES TO CONSENT TO ANY AMENDMENT OR WAIVER UNDER THIS AGREEMENT WHICH
PURSUANT TO THE TERMS OF SECTION 10.02 REQUIRES THE CONSENT OF ALL LENDERS

 

57

--------------------------------------------------------------------------------


 


OR ALL AFFECTED LENDERS AND WITH RESPECT TO WHICH THE REQUIRED LENDERS SHALL
HAVE GRANTED THEIR CONSENT, THEN THE BORROWER MAY, AT ITS SOLE EXPENSE AND
EFFORT, UPON NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH
LENDER TO ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT
TO THE RESTRICTIONS CONTAINED ABOVE IN SECTION 10.04), ALL ITS INTERESTS, RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT TO AN ASSIGNEE THAT SHALL ASSUME SUCH
OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH
ASSIGNMENT); PROVIDED THAT (I) SUCH ASSIGNING LENDER SHALL HAVE RECEIVED PAYMENT
OF AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS, ACCRUED INTEREST
THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER, FROM THE
ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND
FEES) OR THE BORROWER (IN THE CASE OF ALL OTHER AMOUNTS) AND (II) IN THE CASE OF
ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR COMPENSATION UNDER SECTION 9.03
OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO SECTION 9.05, SUCH ASSIGNMENT WILL
RESULT IN A REDUCTION IN SUCH COMPENSATION OR PAYMENTS.  A LENDER SHALL NOT BE
REQUIRED TO MAKE ANY SUCH ASSIGNMENT AND DELEGATION IF, PRIOR THERETO, AS A
RESULT OF A WAIVER BY SUCH LENDER OR OTHERWISE, THE CIRCUMSTANCES ENTITLING THE
BORROWER TO REQUIRE SUCH ASSIGNMENT AND DELEGATION CEASE TO APPLY.


 


(G)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
LENDER (A “GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE
IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE GRANTING LENDER TO THE
ADMINISTRATIVE AGENT AND THE BORROWER (AN “SPC”) THE OPTION TO PROVIDE ALL OR
ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE BE OBLIGATED TO
MAKE PURSUANT TO THIS AGREEMENT; PROVIDED THAT (I) NOTHING HEREIN SHALL
CONSTITUTE A COMMITMENT BY ANY SPC TO FUND ANY LOAN, AND (II) IF AN SPC ELECTS
NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO MAKE ALL OR ANY PART OF SUCH
LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH LOAN PURSUANT TO THE
TERMS HEREOF.  EACH PARTY HERETO HEREBY AGREES THAT (I) NEITHER THE GRANT TO ANY
SPC NOR THE EXERCISE BY ANY SPC OF SUCH OPTION SHALL INCREASE THE COSTS OR
EXPENSES OR OTHERWISE INCREASE OR CHANGE THE OBLIGATIONS OF THE BORROWER UNDER
THIS AGREEMENT (INCLUDING ITS OBLIGATIONS UNDER SECTION 9.03), (II) NO SPC SHALL
BE LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT
FOR WHICH A LENDER WOULD BE LIABLE, AND (III) THE GRANTING LENDER SHALL FOR ALL
PURPOSES, INCLUDING THE APPROVAL OF ANY AMENDMENT, WAIVER OR OTHER MODIFICATION
OF ANY PROVISION OF ANY LOAN DOCUMENT, REMAIN THE LENDER OF RECORD HEREUNDER. 
THE MAKING OF A LOAN BY AN SPC HEREUNDER SHALL UTILIZE THE COMMITMENT OF THE
GRANTING LENDER TO THE SAME EXTENT, AND AS IF, SUCH LOAN WERE MADE BY SUCH
GRANTING LENDER.  IN FURTHERANCE OF THE FOREGOING, EACH PARTY HERETO HEREBY
AGREES (WHICH AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT) THAT,
PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL
OUTSTANDING COMMERCIAL PAPER OR OTHER SENIOR DEBT OF ANY SPC, IT WILL NOT
INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST, SUCH SPC ANY
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY, OR LIQUIDATION PROCEEDING
UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY SPC MAY (I) WITH NOTICE TO, BUT
WITHOUT PRIOR CONSENT OF THE BORROWER AND THE ADMINISTRATIVE AGENT AND WITH THE
PAYMENT OF A PROCESSING FEE OF $3,500, ASSIGN ALL OR ANY PORTION OF ITS RIGHT TO
RECEIVE PAYMENT WITH RESPECT TO ANY LOAN TO THE GRANTING LENDER AND
(II) DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS
FUNDING OF LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF
ANY SURETY OR GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPC.

 

58

--------------------------------------------------------------------------------


 


(H)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY
LENDER THAT IS A FUND MAY CREATE A SECURITY INTEREST IN ALL OR ANY PORTION OF
THE LOANS OWING TO IT AND THE NOTE, IF ANY, HELD BY IT TO THE TRUSTEE FOR
HOLDERS OF OBLIGATIONS OWED, OR SECURITIES ISSUED, BY SUCH FUND AS SECURITY FOR
SUCH OBLIGATIONS OR SECURITIES, PROVIDED THAT UNLESS AND UNTIL SUCH TRUSTEE
ACTUALLY BECOMES A LENDER IN COMPLIANCE WITH THE OTHER PROVISIONS OF THIS
SECTION 10.04, (I) NO SUCH PLEDGE SHALL RELEASE THE PLEDGING LENDER FROM ANY OF
ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS AND (II) SUCH TRUSTEE SHALL NOT BE
ENTITLED TO EXERCISE ANY OF THE RIGHTS OF A LENDER UNDER THE LOAN DOCUMENTS EVEN
THOUGH SUCH TRUSTEE MAY HAVE ACQUIRED OWNERSHIP RIGHTS WITH RESPECT TO THE
PLEDGED INTEREST THROUGH FORECLOSURE OR OTHERWISE.


 


SECTION 10.05       SURVIVAL.  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND
WARRANTIES MADE BY THE OBLIGORS HEREIN AND IN THE OTHER LOAN DOCUMENTS AND IN
THE CERTIFICATES OR OTHER INSTRUMENTS DELIVERED IN CONNECTION WITH OR PURSUANT
TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE CONSIDERED TO HAVE BEEN
RELIED UPON BY THE OTHER PARTIES HERETO AND SHALL SURVIVE THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE MAKING OF ANY LOANS, REGARDLESS OF ANY
INVESTIGATION MADE BY ANY SUCH OTHER PARTY OR ON ITS BEHALF AND NOTWITHSTANDING
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY HAVE HAD NOTICE OR KNOWLEDGE OF
ANY DEFAULT OR INCORRECT REPRESENTATION OR WARRANTY AT THE TIME ANY CREDIT IS
EXTENDED HEREUNDER, AND SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE
PRINCIPAL OF OR ANY ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT
PAYABLE UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS IS OUTSTANDING AND
UNPAID AND SO LONG AS THE COMMITMENTS HAVE NOT EXPIRED OR TERMINATED.  THE
PROVISIONS OF SECTIONS 9.03, 9.04, 9.05 AND 10.03 AND ARTICLE VII SHALL SURVIVE
AND REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY, THE REPAYMENT OF THE LOANS, THE EXPIRATION OR
TERMINATION OF THE COMMITMENTS OR THE TERMINATION OF THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR ANY PROVISION HEREOF OR THEREOF.


 


SECTION 10.06       COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT
MAY BE EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS
AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF OR
THEREOF.  IN THE EVENT OF ANY CONFLICT BETWEEN THE PROVISIONS OF THIS AGREEMENT
AND THOSE OF ANY OTHER LOAN DOCUMENT, THE PROVISIONS OF THIS AGREEMENT SHALL
CONTROL; PROVIDED THAT THE INCLUSION OF SUPPLEMENTAL RIGHTS OR REMEDIES IN FAVOR
OF THE ADMINISTRATIVE AGENT OR THE LENDERS IN ANY OTHER LOAN DOCUMENT SHALL NOT
BE DEEMED A CONFLICT WITH THIS AGREEMENT.  EACH LOAN DOCUMENT WAS DRAFTED WITH
THE JOINT PARTICIPATION OF THE RESPECTIVE PARTIES THERETO AND SHALL BE CONSTRUED
NEITHER AGAINST NOR IN FAVOR OF ANY PARTY, BUT RATHER IN ACCORDANCE WITH THE
FAIR MEANING THEREOF.  EXCEPT AS PROVIDED IN SECTION 4.01, THIS AGREEMENT SHALL
BECOME EFFECTIVE WHEN IT SHALL HAVE BEEN EXECUTED BY THE ADMINISTRATIVE AGENT
AND WHEN THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS HEREOF WHICH,
WHEN TAKEN TOGETHER, BEAR THE SIGNATURES OF EACH OF THE OTHER PARTIES HERETO,
AND THEREAFTER SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY FACSIMILE SHALL BE
EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.

 

59

--------------------------------------------------------------------------------


 


SECTION 10.07       SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS IS HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE, (A) THE
LEGALITY, VALIDITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL NOT BE AFFECTED OR IMPAIRED THEREBY
AND (B) THE PARTIES SHALL ENDEAVOR IN GOOD FAITH NEGOTIATIONS TO REPLACE THE
ILLEGAL, INVALID OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE ECONOMIC
EFFECT OF WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE ILLEGAL, INVALID OR
UNENFORCEABLE PROVISIONS.  THE INVALIDITY OF A PROVISION IN A PARTICULAR
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.


 


SECTION 10.08       RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING, UPON THE MAKING OF THE REQUEST, OR THE GRANTING OF THE
CONSENT, IF REQUIRED UNDER ARTICLE VI TO AUTHORIZE THE ADMINISTRATIVE AGENT TO
DECLARE THE LOANS DUE AND PAYABLE, EACH LENDER AND EACH OF ITS AFFILIATES IS
HEREBY AUTHORIZED AT ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, TO SET OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL
OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL, IN WHATEVER CURRENCY) AT ANY
TIME HELD AND OTHER OBLIGATIONS (IN WHATEVER CURRENCY) AT ANY TIME OWING BY SUCH
LENDER OR AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER OR THE
GUARANTOR AGAINST ANY AND ALL OF THE OBLIGATIONS OF THE BORROWER OR THE
GUARANTOR NOW OR HEREAFTER EXISTING UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS TO SUCH LENDER, IRRESPECTIVE OF WHETHER OR NOT SUCH LENDER SHALL HAVE
MADE ANY DEMAND UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND ALTHOUGH
SUCH OBLIGATIONS OF THE BORROWER OR THE GUARANTOR MAY BE CONTINGENT OR UNMATURED
OR ARE OWED TO A BRANCH OR OFFICE OF SUCH LENDER DIFFERENT FROM THE BRANCH OR
OFFICE HOLDING SUCH DEPOSIT OR OBLIGATED ON SUCH INDEBTEDNESS.  THE RIGHTS OF
EACH LENDER AND ITS AFFILIATES UNDER THIS SECTION ARE IN ADDITION TO OTHER
RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF) THAT SUCH LENDER OR ITS
AFFILIATES MAY HAVE.  EACH LENDER AGREES TO NOTIFY THE BORROWER AND THE
ADMINISTRATIVE AGENT PROMPTLY AFTER ANY SUCH SETOFF AND APPLICATION, PROVIDED
THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH
SETOFF AND APPLICATION.


 


SECTION 10.09       GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.


 


(A)           THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


 


(B)           EACH OBLIGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING

 

60

--------------------------------------------------------------------------------


 


RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE OBLIGORS OR
THEIR RESPECTIVE PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


(C)           EACH OBLIGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.


 


(D)           EACH OBLIGOR HEREBY IRREVOCABLY DESIGNATES AND APPOINTS CT
CORPORATION SYSTEM, HAVING AN OFFICE ON THE DATE HEREOF AT 111 EIGHTH AVENUE,
NEW YORK, NEW YORK 10011 AS ITS AUTHORIZED AGENT, TO ACCEPT AND ACKNOWLEDGE ON
ITS BEHALF, SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUIT,
ACTION OR PROCEEDING OF THE NATURE REFERRED TO IN PARAGRAPH (B) HEREOF IN ANY
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK CITY.  EACH OBLIGOR
REPRESENTS AND WARRANTS THAT SUCH AGENT HAS AGREED IN WRITING TO ACCEPT SUCH
APPOINTMENT AND THAT A TRUE COPY OF SUCH DESIGNATION AND ACCEPTANCE HAS BEEN
DELIVERED TO THE ADMINISTRATIVE AGENT.  IF SUCH AGENT SHALL CEASE SO TO ACT,
EACH OBLIGOR COVENANTS AND AGREES TO DESIGNATE IRREVOCABLY AND APPOINT WITHOUT
DELAY ANOTHER SUCH AGENT SATISFACTORY TO THE ADMINISTRATIVE AGENT AND TO DELIVER
PROMPTLY TO THE ADMINISTRATIVE AGENT EVIDENCE IN WRITING OF SUCH OTHER AGENT’S
ACCEPTANCE OF SUCH APPOINTMENT.


 


(E)           EACH LENDER AND THE ADMINISTRATIVE AGENT IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.01.


 


(F)            NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.


 


SECTION 10.10       WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


 


SECTION 10.11       WAIVER OF IMMUNITIES.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, IF EITHER OBLIGOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY (SOVEREIGN OR
OTHERWISE) FROM ANY LEGAL ACTION, SUIT OR

 

61

--------------------------------------------------------------------------------


 


PROCEEDING, FROM JURISDICTION OF ANY COURT OR FROM SET-OFF OR ANY LEGAL PROCESS
(WHETHER SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OF JUDGMENT, EXECUTION OF JUDGMENT OR OTHERWISE) WITH RESPECT TO
ITSELF OR ANY OF ITS PROPERTY, SUCH OBLIGOR HEREBY IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT.  EACH OBLIGOR AGREES THAT THE WAIVERS SET
FORTH ABOVE SHALL BE TO THE FULLEST EXTENT PERMITTED UNDER THE FOREIGN SOVEREIGN
IMMUNITIES ACT OF 1976 OF THE UNITED STATES OF AMERICA AND ARE INTENDED TO BE
IRREVOCABLE AND NOT SUBJECT TO WITHDRAWAL FOR PURPOSES OF SUCH ACT.


 


SECTION 10.12       JUDGMENT CURRENCY.  IF, UNDER ANY APPLICABLE LAW AND WHETHER
PURSUANT TO A JUDGMENT BEING MADE OR REGISTERED AGAINST EITHER OBLIGOR OR FOR
ANY OTHER REASON, ANY PAYMENT UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, IS MADE OR SATISFIED IN A CURRENCY (THE “OTHER CURRENCY”)
OTHER THAN THAT IN WHICH THE RELEVANT PAYMENT IS DUE (THE “REQUIRED CURRENCY”)
THEN, TO THE EXTENT THAT THE PAYMENT (WHEN CONVERTED INTO THE REQUIRED CURRENCY
AT THE RATE OF EXCHANGE ON THE DATE OF PAYMENT OR, IF IT IS NOT PRACTICABLE FOR
THE PARTY ENTITLED THERETO (THE “PAYEE”) TO PURCHASE THE REQUIRED CURRENCY WITH
THE OTHER CURRENCY ON THE DATE OF PAYMENT, AT THE RATE OF EXCHANGE AS SOON
THEREAFTER AS IT IS PRACTICABLE FOR IT TO DO SO) ACTUALLY RECEIVED BY THE PAYEE
FALLS SHORT OF THE AMOUNT DUE UNDER THE TERMS OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, SUCH OBLIGOR SHALL, TO THE EXTENT PERMITTED BY LAW, AS A SEPARATE
AND INDEPENDENT OBLIGATION, INDEMNIFY AND HOLD HARMLESS THE PAYEE AGAINST THE
AMOUNT OF SUCH SHORTFALL. FOR THE PURPOSE OF THIS SECTION, “RATE OF EXCHANGE”
MEANS THE RATE AT WHICH THE PAYEE IS ABLE ON THE RELEVANT DATE TO PURCHASE THE
REQUIRED CURRENCY WITH THE OTHER CURRENCY AND SHALL TAKE INTO ACCOUNT ANY
PREMIUM AND OTHER COSTS OF EXCHANGE.


 


SECTION 10.13       HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF
CONTENTS USED HEREIN AND IN THE OTHER LOAN DOCUMENTS ARE FOR CONVENIENCE OF
REFERENCE ONLY, ARE NOT PART OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE TAKEN INTO CONSIDERATION IN
INTERPRETING, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.


 


SECTION 10.14       CONFIDENTIALITY.  EACH OF THE ADMINISTRATIVE AGENT AND THE
LENDERS SHALL MAINTAIN THE CONFIDENTIALITY OF THE INFORMATION (AS DEFINED BELOW)
AND SHALL NOT USE THE INFORMATION EXCEPT FOR PURPOSES RELATING DIRECTLY TO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS, EXCEPT THAT
INFORMATION MAY BE DISCLOSED BY THE ADMINISTRATIVE AGENT AND THE LENDERS (A) TO
THEIR AND THEIR AFFILIATES’ DIRECTORS, OFFICERS, MANAGERS, ADMINISTRATORS,
TRUSTEES, PARTNERS, ADVISORS, EMPLOYEES AND AGENTS WHOM THEY DETERMINE NEED TO
KNOW SUCH INFORMATION IN CONNECTION WITH MATTERS RELATING DIRECTLY TO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS, INCLUDING ACCOUNTANTS,
LEGAL COUNSEL AND OTHER ADVISORS (IT BEING UNDERSTOOD THAT THE PERSONS TO WHOM
SUCH DISCLOSURE IS MADE WILL BE INFORMED OF THE CONFIDENTIAL NATURE OF SUCH
INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION CONFIDENTIAL AND THE
ADMINISTRATIVE AGENT OR THE APPLICABLE LENDERS SHALL BE RESPONSIBLE FOR BREACH
OF THIS SECTION BY ANY SUCH PERSON TO WHOM IT DISCLOSED SUCH INFORMATION),
(B) TO THE EXTENT REQUESTED BY ANY GOVERNMENTAL AUTHORITY OR REGULATORY AGENCY
(INCLUDING ANY SELF-REGULATORY AUTHORITY, SUCH AS THE NATIONAL ASSOCIATION OF
INSURANCE

 

62

--------------------------------------------------------------------------------


 


COMMISSIONERS), (C) TO THE EXTENT REQUIRED BY APPLICABLE LAWS OR REGULATIONS OR
UPON ORDER OF ANY COURT OR ADMINISTRATIVE AGENCY OF COMPETENT JURISDICTION, TO
THE EXTENT REQUIRED BY SUCH ORDER AND NOT EFFECTIVELY STAYED ON APPEAL OR
OTHERWISE, OR AS OTHERWISE REQUIRED BY LAW; PROVIDED THAT IN THE CASE OF ANY
INTENDED DISCLOSURE UNDER THIS CLAUSE (C), THE RECIPIENT THEREOF SHALL (UNLESS
OTHERWISE REQUIRED BY APPLICABLE LAW) GIVE THE GUARANTOR NOT LESS THAN FIVE
BUSINESS DAYS’ PRIOR NOTICE (OR SUCH SHORTER PERIOD AS MAY, IN THE GOOD FAITH
DISCRETION OF THE RECIPIENT, BE REASONABLE UNDER THE CIRCUMSTANCES OR MAY BE
REQUIRED BY ANY COURT OR AGENCY UNDER THE CIRCUMSTANCES), SPECIFYING THE
INFORMATION INVOLVED AND STATING SUCH RECIPIENT’S INTENTION TO DISCLOSE SUCH
INFORMATION (INCLUDING THE MANNER AND EXTENT OF SUCH DISCLOSURE) IN ORDER TO
ALLOW THE GUARANTOR AN OPPORTUNITY TO SEEK AN APPROPRIATE PROTECTIVE ORDER,
(D) TO ANY OTHER PARTY HERETO, (E) IN CONNECTION WITH THE EXERCISE OF ANY
REMEDIES UNDER THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
ENFORCEMENT OF RIGHTS HEREUNDER OR THEREUNDER, (F) SUBJECT TO AN AGREEMENT IN
WRITING TO BE BOUND BY THE PROVISIONS OF THIS SECTION (AND OF WHICH THE
GUARANTOR SHALL BE A THIRD PARTY BENEFICIARY) OR IN THE CASE OF A REPURCHASE
ARRANGEMENT (“REPO TRANSACTION”) SUBJECT TO AN ARRANGEMENT TO BE BOUND BY
PROVISIONS AT LEAST AS RESTRICTIVE AS THIS SECTION, TO (I) ANY ASSIGNEE OF OR
PARTICIPANT IN, OR ANY PROSPECTIVE ASSIGNEE OF OR PARTICIPANT IN, ANY OF ITS
RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
(II) ANY ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS MANAGERS, ADMINISTRATORS,
TRUSTEES, PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ADVISORS AND OTHER
REPRESENTATIVES) TO ANY SWAP OR DERIVATIVE OR SIMILAR TRANSACTION UNDER WHICH
PAYMENTS ARE MADE BY REFERENCE TO THE BORROWER AND ITS OBLIGATIONS, THIS
AGREEMENT OR PAYMENTS HEREUNDER, (III) ANY RATING AGENCY OR (IV) THE CUSIP
SERVICE BUREAU OR ANY SIMILAR ORGANIZATION, (G) WITH THE WRITTEN CONSENT OF THE
BORROWER REFERENCING THIS SECTION 10.14, OR (H) TO THE EXTENT SUCH INFORMATION
(X) BECOMES PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF A BREACH OF THIS
SECTION, A BREACH OF ANOTHER CONFIDENTIALITY AGREEMENT TO WHICH THE
ADMINISTRATIVE AGENT OR SUCH LENDER IS A PARTY OR ANY OTHER LEGAL OR FIDUCIARY
OBLIGATION OF THE ADMINISTRATIVE AGENT OR SUCH LENDER OR (Y) BECOMES AVAILABLE
TO THE ADMINISTRATIVE AGENT OR ANY LENDER ON A NONCONFIDENTIAL BASIS FROM A
SOURCE OTHER THAN THE BORROWER.  FOR PURPOSES OF THIS SECTION, “INFORMATION”
MEANS ALL INFORMATION RECEIVED FROM OR ON BEHALF OF ANY OBLIGOR OR SUBSIDIARY
GUARANTOR RELATING TO ANY OBLIGOR OR ANY SUBSIDIARY GUARANTOR OR ANY OF THEIR
RESPECTIVE BUSINESSES, OTHER THAN ANY SUCH INFORMATION THAT THE ADMINISTRATIVE
AGENT OR ANY LENDER PROVES IS AVAILABLE TO THE ADMINISTRATIVE AGENT OR ANY
LENDER ON A NONCONFIDENTIAL BASIS PRIOR TO DISCLOSURE BY ANY OBLIGOR OR ANY
SUBSIDIARY GUARANTOR FROM A SOURCE WHICH IS NOT, TO THE KNOWLEDGE OF THE
RECIPIENT, PROHIBITED FROM DISCLOSING SUCH INFORMATION BY A CONFIDENTIALITY
AGREEMENT  OR OTHER LEGAL OR FIDUCIARY OBLIGATION TO THE OBLIGORS OR SUBSIDIARY
GUARANTORS.  ANY PERSON REQUIRED TO MAINTAIN THE CONFIDENTIALITY OF INFORMATION
AS PROVIDED IN THIS SECTION SHALL BE CONSIDERED TO HAVE COMPLIED WITH ITS
OBLIGATION TO DO SO IF SUCH PERSON HAS TAKEN NORMAL AND REASONABLE PRECAUTIONS
AND EXERCISED DUE CARE TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION.  IN
ADDITION TO OTHER REMEDIES, THE OBLIGORS SHALL BE ENTITLED TO SPECIFIC
PERFORMANCE AND INJUNCTIVE AND OTHER EQUITABLE RELIEF FOR BREACH OF THIS
SECTION 10.14.


 


SECTION 10.15       ELECTRONIC COMMUNICATIONS.


 


(A)           EACH OBLIGOR HEREBY AGREES THAT EXCEPT TO THE EXTENT PROVIDED IN
CLAUSE (I) OF THE FINAL SENTENCE OF SECTION 5.01, IT WILL PROVIDE TO THE
ADMINISTRATIVE AGENT ALL INFORMATION,

 

63

--------------------------------------------------------------------------------


 


DOCUMENTS OR OTHER MATERIALS THAT IT IS OBLIGATED TO FURNISH TO THE
ADMINISTRATIVE AGENT PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT,
INCLUDING, WITHOUT LIMITATION, ALL NOTICES, REQUESTS, FINANCIAL STATEMENTS,
FINANCIAL AND OTHER REPORTS, CERTIFICATES AND OTHER INFORMATION MATERIALS, BUT
EXCLUDING ANY SUCH COMMUNICATION THAT (I) RELATES TO A REQUEST FOR A NEW, OR A
CONVERSION OF AN EXISTING, BORROWING OR OTHER EXTENSION OF CREDIT (INCLUDING ANY
ELECTION OF AN INTEREST RATE OR INTEREST PERIOD RELATING THERETO), (II) RELATES
TO THE PAYMENT OF ANY PRINCIPAL OR OTHER AMOUNT DUE UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT PRIOR TO THE SCHEDULED DATE THEREFOR, (III) PROVIDES NOTICE
OF ANY DEFAULT OR EVENT OF DEFAULT, (IV) IS REQUIRED TO BE DELIVERED TO SATISFY
ANY CONDITION PRECEDENT TO THE EFFECTIVENESS OF THIS AGREEMENT AND/OR ANY
BORROWING HEREUNDER OR (V) INITIATES OR RESPONDS TO LEGAL PROCESS (ALL SUCH
NON-EXCLUDED INFORMATION BEING REFERRED TO HEREIN COLLECTIVELY AS THE
“COMMUNICATIONS”) BY TRANSMITTING THE COMMUNICATIONS IN AN ELECTRONIC/SOFT
MEDIUM (PROVIDED SUCH COMMUNICATIONS CONTAIN ANY REQUIRED SIGNATURES) IN A
FORMAT ACCEPTABLE TO THE ADMINISTRATIVE AGENT TO OPLOANSWEBADMIN@CITIGROUP.COM
(OR SUCH OTHER E-MAIL ADDRESS DESIGNATED BY THE ADMINISTRATIVE AGENT FROM TIME
TO TIME).


 


(B)           EACH PARTY HERETO AGREES THAT THE ADMINISTRATIVE AGENT MAY MAKE
THE COMMUNICATIONS AVAILABLE TO THE LENDERS BY POSTING THE COMMUNICATIONS ON
INTRALINKS OR ANOTHER RELEVANT WEBSITE, IF ANY, TO WHICH EACH LENDER AND THE
ADMINISTRATIVE AGENT HAVE ACCESS (WHETHER A COMMERCIAL, THIRD-PARTY WEBSITE OR
WHETHER SPONSORED BY THE ADMINISTRATIVE AGENT) (THE “PLATFORM”).  NOTHING IN
THIS SECTION 5.01 SHALL PREJUDICE THE RIGHT OF THE ADMINISTRATIVE AGENT TO MAKE
THE COMMUNICATIONS AVAILABLE TO THE LENDERS IN ANY OTHER MANNER SPECIFIED IN
THIS AGREEMENT.


 


(C)           EACH OBLIGOR HEREBY ACKNOWLEDGES THAT CERTAIN OF THE LENDERS MAY
BE “PUBLIC-SIDE” LENDERS (I.E., LENDERS THAT DO NOT WISH TO RECEIVE MATERIAL
NON-PUBLIC INFORMATION WITH RESPECT TO OBLIGORS OR THEIR SECURITIES) (EACH, A
“PUBLIC LENDER”).  THE OBLIGORS HEREBY AGREE THAT (I) COMMUNICATIONS THAT ARE TO
BE MADE AVAILABLE ON THE PLATFORM TO PUBLIC LENDERS SHALL BE CLEARLY AND
CONSPICUOUSLY MARKED “PUBLIC” WHICH, AT A MINIMUM, SHALL MEAN THAT THE WORD
“PUBLIC” SHALL APPEAR PROMINENTLY ON THE FIRST PAGE THEREOF, (II) BY MARKING
COMMUNICATIONS “PUBLIC,” EACH OBLIGOR SHALL BE DEEMED TO HAVE AUTHORIZED THE
ADMINISTRATIVE AGENT AND THE LENDERS TO TREAT SUCH COMMUNICATIONS AS EITHER
PUBLICLY AVAILABLE INFORMATION OR NOT MATERIAL INFORMATION (ALTHOUGH IT MAY BE
SENSITIVE AND PROPRIETARY) WITH RESPECT TO THE OBLIGORS OR THEIR SECURITIES FOR
PURPOSES OF UNITED STATES FEDERAL AND STATE SECURITIES LAWS, (III) ALL
COMMUNICATIONS MARKED “PUBLIC” ARE PERMITTED TO BE MADE AVAILABLE THROUGH A
PORTION OF THE PLATFORM DESIGNATED “PUBLIC LENDER,” AND (IV) THE ADMINISTRATIVE
AGENT SHALL BE ENTITLED TO TREAT ANY COMMUNICATIONS THAT ARE NOT MARKED “PUBLIC”
AS BEING SUITABLE ONLY FOR POSTING ON A PORTION OF THE PLATFORM NOT DESIGNATED
“PUBLIC LENDER.”


 


(D)           EACH LENDER AGREES THAT E-MAIL NOTICE TO IT (AT THE ADDRESS
PROVIDED PURSUANT TO THE NEXT SENTENCE AND DEEMED DELIVERED AS PROVIDED IN THE
NEXT PARAGRAPH) SPECIFYING THAT COMMUNICATIONS HAVE BEEN POSTED TO THE PLATFORM
SHALL CONSTITUTE EFFECTIVE DELIVERY OF SUCH COMMUNICATIONS TO SUCH LENDER FOR
PURPOSES OF THIS AGREEMENT.  EACH LENDER AGREES (I) TO NOTIFY THE ADMINISTRATIVE
AGENT IN WRITING (INCLUDING BY ELECTRONIC COMMUNICATION) FROM TIME TO TIME TO
ENSURE THAT THE ADMINISTRATIVE AGENT HAS ON RECORD AN EFFECTIVE E-MAIL ADDRESS
FOR SUCH LENDER TO WHICH THE FOREGOING NOTICE MAY BE SENT BY ELECTRONIC
TRANSMISSION AND (II) THAT THE FOREGOING NOTICE MAY BE SENT TO SUCH E-MAIL
ADDRESS.

 

64

--------------------------------------------------------------------------------


 


(E)           EACH PARTY HERETO AGREES THAT ANY ELECTRONIC COMMUNICATION
REFERRED TO IN THIS SECTION 10.15 SHALL BE DEEMED DELIVERED UPON THE POSTING OF
A RECORD OF SUCH COMMUNICATION (PROPERLY ADDRESSED TO SUCH PARTY AT THE E-MAIL
ADDRESS PROVIDED TO THE ADMINISTRATIVE AGENT) AS “SENT” IN THE E-MAIL SYSTEM OF
THE SENDING PARTY OR, IN THE CASE OF ANY SUCH COMMUNICATION TO THE
ADMINISTRATIVE AGENT, UPON THE POSTING OF A RECORD OF SUCH COMMUNICATION AS
“RECEIVED” IN THE E-MAIL SYSTEM OF THE ADMINISTRATIVE AGENT; PROVIDED THAT IF
SUCH COMMUNICATION IS NOT SO RECEIVED BY ANY PARTY DURING THE NORMAL BUSINESS
HOURS OF THE ADMINISTRATIVE AGENT, SUCH COMMUNICATION SHALL BE DEEMED DELIVERED
AT THE OPENING OF BUSINESS ON THE NEXT BUSINESS DAY FOR THE ADMINISTRATIVE
AGENT.


 


(F)            EACH PARTY HERETO ACKNOWLEDGES THAT (I) THE DISTRIBUTION OF
MATERIAL THROUGH AN ELECTRONIC MEDIUM IS NOT NECESSARILY SECURE AND THAT THERE
ARE CONFIDENTIALITY AND OTHER RISKS ASSOCIATED WITH SUCH DISTRIBUTION, (II) THE
COMMUNICATIONS AND THE PLATFORM ARE PROVIDED “AS IS” AND “AS AVAILABLE,”
(III) NONE OF THE ADMINISTRATIVE AGENT, ITS AFFILIATES NOR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, THE “AGENT PARTIES”) WARRANTS THE ADEQUACY, ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE PLATFORM, AND THE ADMINISTRATIVE AGENT
AND ITS RELATED PARTIES EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN
ANY COMMUNICATIONS OR THE PLATFORM, AND (IV) NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH ANY COMMUNICATIONS OR THE PLATFORM.


 


SECTION 10.16       USA PATRIOT ACT NOTICE.  EACH LENDER THAT IS SUBJECT TO THE
ACT (AS HEREINAFTER DEFINED) AND THE ADMINISTRATIVE AGENT (FOR ITSELF AND NOT ON
BEHALF OF ANY LENDER) HEREBY NOTIFIES THE OBLIGORS THAT PURSUANT TO THE
REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO
LAW OCTOBER 26, 2001)) (THE “ACT”), IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD
INFORMATION THAT IDENTIFIES THE OBLIGORS, WHICH INFORMATION INCLUDES THE NAME
AND ADDRESS OF THE OBLIGORS AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER OR
THE ADMINISTRATIVE AGENT, AS APPLICABLE, TO IDENTIFY THE OBLIGORS IN ACCORDANCE
WITH THE ACT.


 

[Remainder of page intentionally left blank]

 

65

--------------------------------------------------------------------------------


 

[Signature Page to Three-Year Senior Unsecured Credit Agreement]

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

TYCO INTERNATIONAL FINANCE S.A.

 

 

 

 

 

By

/s/ ENRICA MACCARINI

 

 

Name: Enrica Maccarini

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

[Signature Page to Three-Year Senior Unsecured Credit Agreement]

 

 

 

TYCO INTERNATIONAL LTD.

 

 

 

 

 

By

/s/ CHRISTOPHER J. COUGHLIN

 

 

Name: Christopher J. Coughlin

 

 

Title: EVP & CFO

 

--------------------------------------------------------------------------------


 

[Signature Page to Three-Year Senior Unsecured Credit Agreement]

 

 

 

CITIBANK, N.A., as a Lender and as
Administrative Agent

 

 

 

 

 

By

/s/ KEVIN A. EGE

 

 

Name: Kevin A. Ege

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Three-Year Senior Unsecured Credit Agreement]

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By

/s/ EDWIN B. COX, JR.

 

 

Name: Edwin B. Cox, Jr.

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Three-Year Senior Unsecured Credit Agreement]

 

 

 

BARCLAYS BANK PLC

 

 

 

 

 

By

/s/ NICHOLAS A. BELL

 

 

Name: Nicholas A. Bell

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

[Signature Page to Three-Year Senior Unsecured Credit Agreement]

 

 

 

BNP PARIBAS

 

 

 

 

 

By

/s/ ANGELA B. ARNOLD

 

 

Name: Angela B. Arnold

 

 

Title: Director

 

 

 

 

 

By

/s/ MELISSA BALLEY

 

 

Name: Melissa Balley

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Three-Year Senior Unsecured Credit Agreement]

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

 

By

/s/ MING K. CHU

 

 

Name: Ming K. Chu

 

 

Title: Vice President

 

 

 

 

 

By

/s/ HEIDI SANDQUIST

 

 

Name: Heidi Sandquist

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Three-Year Senior Unsecured Credit Agreement]

 

 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

By

/s/ MARK WALTON

 

 

Name: Mark Walton

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

[Signature Page to Three-Year Senior Unsecured Credit Agreement]

 

 

 

MORGAN STANLEY BANK

 

 

 

 

 

By

/s/ DANIEL TWENGE

 

 

Name: Daniel Twenge

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

[Signature Page to Three-Year Senior Unsecured Credit Agreement]

 

 

 

UBS LOAN FINANCE LLC

 

 

 

 

 

By

/s/ IRJA R. OTSA

 

 

Name: Irja R. Otsa

 

 

Title:  Associate Director, Banking Products

 

Services, US

 

 

 

 

 

By

/s/ RICHARD L. TAVROW

 

 

Name:   Richard L. Tavrow

 

 

Title:  Director, Banking Products Services, US

 

--------------------------------------------------------------------------------


 

[Signature Page to Three-Year Senior Unsecured Credit Agreement]

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By

/s/ ANTHONY WHITE

 

 

Name: Anthony White

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Three-Year Senior Unsecured Credit Agreement]

 

 

 

THE BANK OF NEW YORK

 

 

 

 

 

By

/s/ DANIEL J. LENCKOS

 

 

Name: Daniel J. Lenckos

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Three-Year Senior Unsecured Credit Agreement]

 

 

 

ING BANK N.V. DUBLIN BRANCH

 

 

 

 

 

By

/s/ EMMA CONDON

 

 

Name: Emma Condon

 

 

Title: Vice President

 

 

 

 

 

By

/s/ AIDAN NEILL

 

 

Name: Aidan Neill

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

[Signature Page to Three-Year Senior Unsecured Credit Agreement]

 

 

 

MIZUHO CORPORATE BANK, LTD.

 

 

 

 

 

By

/s/ ROBERT GALLAGHER

 

 

Name: Robert Gallagher

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

[Signature Page to Three-Year Senior Unsecured Credit Agreement]

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By

/s/ TODD MELLER

 

 

Name: Todd Meller

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

[Signature Page to Three-Year Senior Unsecured Credit Agreement]

 

 

 

SOCIETE GENERALE

 

 

 

 

 

By

/s/ ANNE-MARIE DUMORTIER

 

 

Name: Anne-Marie Dumortier

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

[Signature Page to Three-Year Senior Unsecured Credit Agreement]

 

 

 

WESTPAC BANKING CORPORATION

 

 

 

 

 

By

/s/ BRADLEY SCAMMELL

 

 

Name: Bradley Scammell

 

 

Title: Head of Corporate & Institutional

 

Banking, Americas

 

--------------------------------------------------------------------------------


 

[Signature Page to Three-Year Senior Unsecured Credit Agreement]

 

 

 

AUSTRALIA AND NEW ZEALAND BANKING
GROUP LIMITED

 

 

 

 

 

By

/s/ JOHN W. WADE

 

 

Name: John W. Wade

 

 

Title: Deputy General Manager

 

 

Head of Operations and Infrastructures

 

--------------------------------------------------------------------------------


 

[Signature Page to Three-Year Senior Unsecured Credit Agreement]

 

 

 

BANCO BILBAO VIZCAYA ARGENTARIA,

 

 

S.A.

 

 

 

 

 

 

 

By

/s/ GUILHERME GOBBO

 

 

Name: Guilherme Gobbo

 

 

Title: Vice President, Global Corporate Banking

 

 

 

By

/s/ CRISTIAN AGUIRRE

 

 

Name: Christian Aguirre

 

 

Title: Assistant Vice President, International

 

Corporate Banking

 

--------------------------------------------------------------------------------


 

[Signature Page to Three-Year Senior Unsecured Credit Agreement]

 

 

 

THE NORTHERN TRUST COMPANY

 

 

 

 

 

By

/s/ THOMAS HASENAUER

 

 

Name: Thomas Hasenauer

 

 

Title: Vice President

 

--------------------------------------------------------------------------------